





    


CREDIT AGREEMENT
by and among
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
CAPITAL ONE, NATIONAL ASSOCIATION, HSBC BANK USA, NATIONAL ASSOCIATION AND
REGIONS BANK
as Co-Documentation Agents,
THE LENDERS THAT ARE PARTIES HERETO FROM TIME TO TIME,
as the Lenders,
UPLAND SOFTWARE, INC.,
as the Borrower,
EACH SUBSIDIARY OF BORROWER FROM TIME TO TIME
DESIGNATED AS A GUARANTOR HEREUNDER,
as the Guarantors
and
CREDIT SUISSE LOAN FUNDING LLC, WELLS FARGO BANK, N.A., CAPITAL ONE, NATIONAL
ASSOCIATION, HSBC SECURITIES (USA) INC. AND REGIONS BANK
as Joint Lead Arrangers and Joint Bookrunners
Dated as of August 6, 2019


    




        

--------------------------------------------------------------------------------






Table of Contents
Page
1.DEFINITIONS AND CONSTRUCTION.    1
1.1.Definitions    1
1.2.Accounting Terms    1
1.3.UCC; PPSA    2
1.4.Construction    2
1.5.Time References    3
1.6.Exchange Rates; Currency Equivalents; Applicable Currency    4
1.7.Schedules and Exhibits    4
1.8.Limited Condition Acquisitions    4
2.LOANS AND TERMS OF PAYMENT.    5
2.1.Revolving Loans    5
2.2.Term Loans    6
2.3.Borrowing Procedures    6
2.4.Payments; Reductions of Commitments; Prepayments    11
2.5.Promise to Pay; Promissory Notes    17
2.6.Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations    18
2.7.Crediting Payments    19
2.8.Designated Accounts    20
2.9.Maintenance of Loan Account; Statements of Obligations    20
2.10.Fees    20
2.11.Letters of Credit    20
2.12.Eurodollar Option    29
2.13.Capital Requirements    31
2.14.Alternate Rate of Interest    33
2.15.Incremental Facility    34
2.16.Extension of Term Loans; Extension of Revolving Commitments    37
3.CONDITIONS; TERM OF AGREEMENT.    41
3.1.Conditions Precedent to the Initial Extension of Credit    41
3.2.Conditions Precedent to all Extensions of Credit    44
3.3.Reserved    45
3.4.Reserved    45
3.5.Early Termination by Borrower    45
4.REPRESENTATIONS AND WARRANTIES.    45
4.1.Due Organization and Qualification; Subsidiaries    45


-i-    

--------------------------------------------------------------------------------




4.2.Due Authorization; No Conflict    46
4.3.Governmental Consents    47
4.4.Binding Obligations; Perfected Liens    47
4.5.Title to Assets; No Encumbrances    47
4.6.Litigation    47
4.7.Compliance with Laws    48
4.8.No Material Adverse Effect    48
4.9.Solvency    48
4.10.Employee Benefits    48
4.11.Environmental Condition    49
4.12.Complete Disclosure    49
4.13.Patriot Act and Anti-Money Laundering & Anti-Terrorism    50
4.14.Indebtedness    50
4.15.Payment of Taxes    50
4.16.Margin Stock    50
4.17.Investment Company Act    51
4.18.OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws    51
4.19.Employee and Labor Matters    51
4.20.Burdensome Agreements    52
4.21.Leases    52
4.22.Hedge Agreements    52
4.23.EEA Financial Institutions    52
4.24.Intellectual Property    52
4.25.PSC Register    53
4.26.Centre of main interests and establishment    53
5.AFFIRMATIVE COVENANTS.    53
5.1.Financial Statements, Reports, Certificates    53
5.2.U.S. Pension Plans    54
5.3.Existence    54
5.4.Maintenance of Properties    54
5.5.Taxes    54
5.6.Insurance    54
5.7.Books and Records; Inspection    55
5.8.Compliance with Laws    55
5.9.Environmental    56
5.10.[Reserved]    56


-ii-    

--------------------------------------------------------------------------------




5.11.Formation of Subsidiaries    56
5.12.Further Assurances    57
5.13.Lender Calls    58
5.14.Use of Proceeds    58
5.15.Maintenance of Ratings    58
5.16.Post-Closing Obligations    58
5.17.OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws    58
5.18.PSC Register    59
6.NEGATIVE COVENANTS.    59
6.1.Indebtedness    59
6.2.Liens    59
6.3.Restrictions on Fundamental Changes    59
6.4.Disposal of Assets    60
6.5.Nature of Business    60
6.6.Prepayments and Amendments    60
6.7.Restricted Payments    61
6.8.Accounting Methods    62
6.9.Investments    62
6.10.Transactions with Affiliates    62
6.11.[Reserved]    63
6.12.Limitation on Issuance of Equity Interests    63
6.13.[Reserved]    63
6.14.Canadian Pension Plans    63
7.FINANCIAL COVENANTS.    63
8.EVENTS OF DEFAULT.    64
8.1.Payments    64
8.2.Covenants    64
8.3.Judgments    65
8.4.Voluntary and English Bankruptcy, etc    65
8.5.Involuntary Bankruptcy, etc    65
8.6.Cross Payment Default and Cross-Acceleration    65
8.7.Representations, etc    65
8.8.Guaranty    66
8.9.Security Documents    66
8.10.Loan Documents    66
8.11.Change of Control    66


-iii-    

--------------------------------------------------------------------------------




8.12.ERISA    66
8.13.Borrower’s Right to Cure    66
9.RIGHTS AND REMEDIES.    67
9.1.Rights and Remedies    67
9.2.Remedies Cumulative    68
10.WAIVERS; INDEMNIFICATION.    69
10.1.Demand; Protest; etc    69
10.2.The Lender Group’s Liability for Collateral    69
10.3.Indemnification    69
11.NOTICES.    70
12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.    71
13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    73
13.1.Assignments and Participations    73
13.2.Successors    77
14.AMENDMENTS; WAIVERS.    77
14.1.Amendments and Waivers    77
14.2.Replacement of Certain Lenders    79
14.3.No Waivers; Cumulative Remedies    80
15.AGENTS; THE LENDER GROUP.    80
15.1.Appointment and Authorization of Agent    80
15.2.Delegation of Duties    81
15.3.Exculpatory Provisions    82
15.4.Reliance by Agents    83
15.5.Notice of Default    83
15.6.Non-Reliance on Agent and Other Lenders    84
15.7.Indemnification    84
15.8.Agent in Individual Capacities    85
15.9.Successor Agent    85
15.10.[Reserved]    87
15.11.Security Documents and Guarantee; Agents under Security Documents and
Guarantee    87
15.12.Restrictions on Actions by Lenders; Sharing of Payments    88
15.13.[Reserved]    88
15.14.Payments by Agent to the Lenders    88
15.15.Concerning the Collateral and Related Loan Documents    89


-iv-    

--------------------------------------------------------------------------------




15.16.Financial Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information    89
16.WITHHOLDING TAXES.    90
16.1.Payments    90
16.2.Exemptions    91
16.3.Reductions    93
16.4.Refunds    93
17.GENERAL PROVISIONS.    93
17.1.Effectiveness    93
17.2.Section Headings    93
17.3.Interpretation    93
17.4.Severability of Provisions    93
17.5.Bank Product Providers    93
17.6.Debtor-Creditor Relationship    94
17.7.Counterparts; Electronic Execution    94
17.8.Revival and Reinstatement of Obligations; Certain Waivers    95
17.9.Confidentiality    95
17.10.Survival    97
17.11.Patriot Act and Anti-Money Laundering & Anti-Terrorism Compliance    97
17.12.Integration    97
17.13.Judgment Currency    98
17.14.Certain Tax Matters    98
17.15.Guarantee    98
17.16.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    101
17.17.Certain ERISA Matters    102
17.18.Acknowledgement Regarding Any Supported QFCs    103








-v-    

--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibits:


Exhibit A-1: Form of Assignment and Acceptance
Exhibit B-1: Form of Bank Product Provider Agreement
Exhibit C-1: Form of Compliance Certificate
Exhibit L-1: Form of Borrowing Notice
Exhibit P-1: Form of Perfection Certificate


Schedules:


Schedule 1.1: Definitions
Schedule 1.2: Excluded Subsidiaries
Schedule 4.1(b): Equity Interests
Schedule 4.1(c): Subsidiaries
Schedule 4.1(d): Capitalization
Schedule 4.6 (b): Litigation
Schedule 4.24: Intellectual Property
Schedule 5.1: Reporting Requirements
Schedule 5.16: Post-Closing Obligations
Schedule 6.5: Nature of the Business
Schedule 6.10: Transactions with Affiliates
Schedule A-1: Agent’s Account
Schedule A-2: Authorized Person
Schedule C-1: Commitments
Schedule D-1: Designated Account
Schedule D-2: Designated Account Bank
Schedule P-1: Investments
Schedule P-2: Liens
Schedule P-3: Indebtedness
 




-vi-    

--------------------------------------------------------------------------------










-vii-    

--------------------------------------------------------------------------------






CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of August 6, 2019,
by and among the Persons party hereto as lenders and identified on the signature
pages hereof as such (each of such lenders, together with its successors and
permitted assigns, is referred to hereinafter as a “Lender”, as that term is
hereinafter further defined), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent and collateral agent for each member of the Lender Group
and the Bank Product Providers (in such capacities, together with its successors
and assigns in such capacities, “Agent”), UPLAND SOFTWARE, INC., a Delaware
corporation (“Borrower”), and each Subsidiary of Borrower designated on the
signature pages hereof as a “Guarantor” and each other Subsidiary of Borrower
from time to time designated as a “Guarantor” hereunder.
The parties agree as follows:





--------------------------------------------------------------------------------






1.
DEFINITIONS AND CONSTRUCTION.


1.1.    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, (b) for purposes of determining compliance with any covenant contained
herein, the effects of any accounting change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010 and the
Proposed Accounting Standards Update (Revised) to Leases (Topic 842) dated May
16, 2013 shall be disregarded and GAAP will be deemed to treat leases that would
have been qualified as operating leases prior to any such accounting change as
operating leases notwithstanding the effectiveness of any such accounting change
to GAAP, and (c) the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is (i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit.

1.3.    UCC; PPSA. Any terms used in this Agreement that are defined in the UCC
shall be construed and defined as set forth in the UCC unless otherwise defined
herein; provided, that to the extent that the UCC is used to define any term
herein and such term is defined differently in different Articles of the UCC,
the definition of such term contained in Article 9 of the UCC shall govern. Any
terms used in this Agreement that are defined in the PPSA shall be construed and
defined as set forth in the PPSA unless otherwise defined herein; provided, that
to the extent that such term is defined differently in the PPSA and in the UCC,
the definition of such term in the PPSA or the UCC shall govern, as the context
requires, or otherwise the definition of such term contained in the UCC shall
govern. Notwithstanding the foregoing, and unless the context requires
otherwise, (i) any term defined in this Agreement by reference to the “UCC” or
the “Uniform Commercial Code” shall also have any extended, alternative or
analogous meaning given to such term in the


-2-     

--------------------------------------------------------------------------------





PPSA, other applicable Canadian personal property security and other Laws
(including the Personal Property Security Act of each applicable province of
Canada, the Bills of Exchange Act (Canada) and the Depository Bills and Notes
Act (Canada)) in all cases for the extension, preservation or betterment of the
security and rights of the Collateral, (ii) all references in this Agreement to
“Article 8” shall be deemed to refer also to applicable Canadian securities
transfer Laws (including the Securities Transfer Act of each applicable province
of Canada) and applicable U.S. security transfer Laws (including the Exchange
Act), and (iii) all references in this Agreement to a financing statement,
continuation statement, amendment or termination statement shall be deemed to
refer to the analogous documents used under applicable United States or Canadian
personal property security Laws.

1.4.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product


-3-     

--------------------------------------------------------------------------------





Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any reference herein
to “province” shall include the territories of Canada. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record. Any reference to a provision of Law or a regulation is
a reference to that provision as amended or re-enacted and a reference to a
statute includes all regulations, proclamations, ordinances and by Laws issued
under that statute and any Law or regulation which varies, consolidates or
replaces any of them, For purposes of any Collateral located in the province of
Québec or charged by any deed of hypothec (or any other Loan Document) and for
all other purposes pursuant to which the interpretation or construction of a
Loan Document may be subject to the Laws of the province of Québec or a court or
tribunal exercising jurisdiction in the province of Québec, (p) “personal
property” shall be deemed to include “movable property”, (q) “real property”
shall be deemed to include “immovable property”, (r) “tangible property” shall
be deemed to include “corporeal property”, (s) “intangible property” shall be
deemed to include “incorporeal property”, (t) “security interest” and “mortgage”
shall be deemed to include a “hypothec”, (u) all references to filing,
registering or recording under the UCC or the PPSA shall be deemed to include
publication under the Civil Code of Québec, (v) all references to “perfection”
of or “perfected” Liens shall be deemed to include a reference to the
“opposability” of such Liens to third parties, (w) any “right of offset”, “right
of setoff” or similar expression shall be deemed to include a “right of
compensation”, (x) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (y) an “agent” shall be deemed to include a “mandatary”, and
(z) ”joint and several” shall be deemed to include “solidary”.

1.5.    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern Standard Time or Eastern daylight saving time, as in effect in New York
City, New York on such day. For purposes of the computation of a period of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided, that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

1.6.    Exchange Rates; Currency Equivalents; Applicable Currency.
(a)    For purposes of this Agreement and the other Loan Documents, the Dollar
Equivalent of any Revolving Loans, Letters of Credit, other Obligations and
other references to amounts denominated in a currency other than Dollars shall
be determined in accordance with the terms of this Agreement. Except as
otherwise expressly provided herein, the applicable amount of any currency for
purposes of the Loan Documents (including for purposes of financial statements
and all calculations in connection with the covenants, including the financial
covenants) shall be the Dollar Equivalent thereof.


-4-     

--------------------------------------------------------------------------------






1.7.    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

1.8.    Limited Condition Acquisitions.
(a)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement that requires that no Default or Event of Default, or truth,
correctness and completeness of the representation and warranties, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Default or Event of Default or the truth, correctness
and completeness of the representation and warranties, as applicable, exists on
the LCT Test Date (as defined below) for such Limited Condition Transaction are
entered.
(b)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Total Leverage Ratio or any other ratio test; or
(ii)    testing baskets or any other calculations set forth in this Agreement
(including baskets or any other calculations measured as a percentage of EBITDA)
for a Reference Period;
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be (x) the date on which the definitive acquisition
agreements for such Limited Condition Transaction are entered into, (y) the date
of any prepayment, redemption, repurchase, defeasance, acquisition or other
payment or (z) in respect of sales in connection with an acquisition to which
the United Kingdom City Code on Takeovers and Mergers applies (or similar Law or
practice in other jurisdictions), the date on which a “Rule 2.7 announcement” of
a firm intends to make an offer or similar announcement or determination in
another jurisdiction subject to Laws similar to the United Kingdom City Code on
Takeovers and Mergers in respect of a target of a Limited Condition Transaction,
as applicable to such Limited Condition Transaction (the “LCT Test Date”), and
if, after giving pro forma effect to such Limited Condition Transaction and the
other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the fiscal quarter most recently ended for which
financial statements have been delivered pursuant to Section 5.1(a) on or prior
to the applicable LCT Test Date, the Borrower could have taken such action on
the relevant LCT Test Date in compliance with such ratio, calculation or basket,
such ratio, calculation or basket shall be deemed to have been complied with;
provided, that (a) if financial statements for one or more subsequent fiscal
quarters shall have become available, the Borrower may elect, in its sole
discretion, to redetermine all such ratios, tests or baskets on the basis of
such financial statements, in which case, such date of redetermination shall
thereafter be deemed to be the applicable LCT Test Date for purposes of such
ratios, tests or


-5-     

--------------------------------------------------------------------------------





baskets. For the avoidance of doubt, if the Borrower has made an LCT Election
and any of the ratios, calculations or baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio, calculation or basket, including due to
fluctuations in EBITDA, on or prior to the date of consummation of the relevant
Limited Condition Transaction, such baskets, calculations or ratios will not be
deemed to have been exceeded as a result of such fluctuations. If the Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio, calculation or test
with respect to the incurrence of Indebtedness or Liens, or the making of
distributions or Restricted Payments, Investments, dispositions or mergers, on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio,
calculation or test shall be calculated on a pro forma basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.
1.9    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware Law (or any comparable event
under a different jurisdiction’s Laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.



2.
LOANS AND TERMS OF PAYMENT.


2.1.    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans in Dollars (“Initial Revolving
Loans”) to Borrower in an aggregate amount at any one time outstanding not to
exceed the lesser of:
(i)    such Lender’s Revolving Commitment, and
(ii)    such Lender’s Pro Rata Share of an amount equal to (1) the Maximum
Revolver Amount less (2) the Letter of Credit Usage at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement; provided, that, no Initial Revolving Loans may be
borrowed on the Closing Date. The outstanding principal amount of the Initial
Revolving Loans, together with interest accrued and unpaid thereon, shall
constitute Obligations and shall be due and payable on the Revolver Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.


-6-     

--------------------------------------------------------------------------------






2.2.    Term Loans.
(a)    Subject to the terms and conditions of this Agreement, on the Closing
Date, each Lender with a Term Loan Commitment agrees (severally, not jointly or
jointly and severally) to make a term loan in Dollars in an amount equal to its
respective Term Loan Commitment (the “Initial Term Loans”).
(b)    The principal of the Initial Term Loan shall be repaid, in Dollars, for
the ratable benefit of the Lenders then holding the Initial Term Loans, on the
last Business Day of each December, March, June and September, commencing
December 31, 2019, in principal amount equal to 0.25% of the aggregate principal
amount of all Initial Term Loans made on (and as of) the Closing Date, which
payments shall be reduced as a result of prepayments of the Initial Term Loans
in accordance with Section 2.4 of this Agreement.
(c)    The outstanding unpaid principal balance and all accrued and unpaid
interest on the Initial Term Loans shall be due and payable on the earlier of
(i) the Term Loan Maturity Date, and (ii) the date of the acceleration of the
Initial Term Loan in accordance with the terms hereof. Any principal amount of
the Term Loans that is repaid or prepaid may not be reborrowed. All principal
of, interest on, and other amounts payable in respect of the Term Loans shall
constitute Obligations hereunder.

2.3.    Borrowing Procedures.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent and received by
Agent (i) no later than 10:00 a.m. on the requested Funding Date in the case of
a request for Base Rate Loans (the “Same Day Base Rate Loans”) and (ii) no later
than 1:00 p.m. on the Business Day that is three Business Days prior to the
requested Funding Date in the case of all other requests, specifying in each
case, (A) the amount of such Borrowing, (B) the requested Funding Date for such
Borrowing (which shall be a Business Day), (C) the type of Borrowing, (D) the
Interest Period (in the case of Eurodollar Borrowings) and (E) the location of
the account into which funds shall be disbursed; provided, that, if the Borrower
shall request a Eurodollar Borrowing but fails to specifiy the Interest Period
such Interest Period shall be deemed to be one month; provided further, that,
except with respect to Same Day Base Rate Loans, Agent may, in its sole
discretion, elect to accept as timely requests that are received later than 1:00
p.m. on the applicable Business Day.
(b)    [Reserved].
(c)    Making of Revolving Loans.
(i)    After receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Revolving Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is three Business Day prior to the requested
Funding Date (other than with regards to Same Day Base Rate Loans, which shall
be on the same Business Day). With regards to any requested Borrowing other than
a Borrowing of Same Day Base Rate Loans, if Agent has notified the Revolving


-7-     

--------------------------------------------------------------------------------





Lenders of a requested Borrowing on the Business Day that is three Business Day
prior to the Funding Date, then each Revolving Lender shall make the amount of
such Revolving Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 1:00
p.m. on the Business Day that is the requested Funding Date. With regards to a
requested Borrowing for Same Day Base Rate Loans, (x) if Agent has notified the
Revolving Lenders of a requested Borrowing not later than 11:30 a.m. on the
Funding Date, then each Revolving Lender shall make the amount of such Revolving
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 1:00 p.m. on the
Business Day that is the requested Funding Date and (y) if Agent has notified
the Revolving Lenders of a requested Borrowing after 11:30 a.m. on the Funding
Date, then each Revolving Lender shall make the amount of such Revolving
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 1:00 p.m. on the
following Business Day. After Agent’s receipt of the proceeds of such Revolving
Loans from the Revolving Lenders, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the applicable
Designated Account; provided, that, no Revolving Lender shall have an obligation
to make any Revolving Loan, if (1) one or more of the applicable conditions
precedent set forth in Section 3.2 will not be satisfied on the requested
Funding Date for the applicable Borrowing unless such condition has been waived,
or (2) the requested Borrowing would exceed Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Revolving Lender (x) in the case of
any Eurodollar Borrowing, on 10:00 a.m. on the Business Day that is the
requested Funding Date and (y) in the case of an Base Rate Borrowing at least
two hours prior to the time in which such Revolving Lender’s Pro Rata Share of
the Borrowing of Base Rate Loans are required to be provided to the Agent
hereunder, that such Revolving Lender will not make available as and when
required hereunder to Agent for the account of Borrower the amount of that
Revolving Lender’s Pro Rata Share of the Borrowing, Agent may assume that each
Revolving Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower a
corresponding amount. If, on the requested Funding Date, any Revolving Lender
shall not have remitted the full amount that it is required to make available to
Agent in immediately available funds and if Agent has made available to Borrower
such amount on the requested Funding Date, then such Revolving Lender shall make
the amount of such Revolving Lender’s Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent’s Account, no later
than 1:30 p.m. on the Business Day that is the first Business Day after the
requested Funding Date (in which case, the interest accrued on such Revolving
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Revolving Lender shall not remit the full amount that
it is required to make available to Agent in immediately available funds as and
when required hereby and if Agent has made available to the Borrower, such
amount, then that Revolving Lender shall be obligated to immediately remit such
amount to Agent, together with interest at the applicable Defaulting Lender Rate
for each day until the date on which such amount is so remitted. A notice
submitted by Agent to any Revolving Lender with respect to amounts owing under
this Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the
amount that a Revolving Lender is required to remit is made available to Agent,
then such payment to Agent shall constitute


-8-     

--------------------------------------------------------------------------------





such Revolving Lender’s Revolving Loans for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, shall pay such amount to Agent for Agent’s Account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.
(d)    [Reserved]
(e)    [Reserved].
(f)    Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans and interest, owing
to each Lender and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate. Such register shall be substantially similar to the
Register, and shall conform and be subject to the provisions of Section 13.1(h)
in order to establish that Borrower’s obligations hereunder are in registered
form for purposes of Section 5f.103-1(c) of the United States Treasury
Regulations.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
such Agent for the Defaulting Lender’s benefit or any proceeds of Collateral
that would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments or proceeds pertaining to or securing Obligations, (i) first ratably to
each Issuing Bank, to the extent of the portion of a Letter of Credit
Disbursement made by each such Issuing Bank that was required to be, but was
not, paid by the Defaulting Lender, (ii) second ratably to each Non-Defaulting
Lender ratably in accordance with their Revolving Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Revolving
Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), and (iii) third, from and after the date on which all other Obligations
have been paid in full, to such Defaulting Lender in accordance with tier 14 of
Section 2.4(b)(iii)(B). Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith), for the purpose of calculating the fee
payable under Section 2.10(b), and for the purpose of calculating the fee
payable under Section 2.10(c), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Revolving Commitment shall be deemed to be zero;
provided, that the foregoing shall not apply to any of the matters governed by
Sections 14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Banks,
and Borrower shall have waived, in writing, the application of this Section
2.3(g) to such Defaulting Lender, or (z) the date on which such Defaulting
Lender makes payment of all amounts that it was obligated to fund hereunder,
pays to Agent all amounts owing by Defaulting Lender in respect of the amounts


-9-     

--------------------------------------------------------------------------------





that it was obligated to fund hereunder, and, if requested by Agent, provides
adequate assurance of its ability to perform its future obligations hereunder
(on which earlier date, so long as no Event of Default has occurred and is
continuing, any remaining cash collateral held by Agent pursuant to Section
2.3(g)(ii) shall be released to Borrower). The operation of this Section 2.3(g)
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by Borrower of its duties and obligations hereunder to Agent,
any Issuing Bank, or to the Lenders other than such Defaulting Lender. Any
failure by a Defaulting Lender to fund amounts that it was obligated to fund
hereunder shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrower, at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (2) an assumption of its Pro Rata Share of its
participation in the Letters of Credit); provided, that any such assumption of
any Commitment of such Defaulting Lender shall not be deemed to constitute a
waiver of any of the Lender Groups’ or Borrower’s rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund. In
the event of a direct conflict between the priority provisions of this Section
2.3(g) and any other provision contained in this Agreement or any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.
(ii)    If any Letter of Credit is outstanding at the time that a Lender becomes
a Defaulting Lender then:
(A)    such Defaulting Lender’s Letter of Credit Exposure shall be reallocated
among the applicable Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all Non-Defaulting
Lenders’ Revolving Loan Exposures and Letter of Credit Exposure does not exceed
the total of all Non-Defaulting Lenders’ Revolving Commitments, and (z) the
conditions set forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Agent cash collateralize such Defaulting Lender’s Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to Agent, for so long as such Letter of Credit Exposure
is outstanding;


-10-     

--------------------------------------------------------------------------------





(C)    if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
applicable Issuing Banks until such portion of such Defaulting Lender’s Letter
of Credit Exposure is cash collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Pro Rata Share of such Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) such Issuing
Bank has not otherwise entered into arrangements reasonably satisfactory to the
Issuing Bank and Borrower to eliminate such Lender’s or such Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in such Letters of Credit;
and
(G)    Agent may release any cash collateral provided by Borrower pursuant to
this Section 2.3(g)(ii) to the applicable Issuing Bank and such Issuing Bank may
apply any such cash collateral to the payment of such Defaulting Lender’s Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by
Borrower pursuant to Section 2.11(d).
(h)    Independent Obligations. All Revolving Loans shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loan (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

2.4.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrower.
(i)    Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. on the date
specified herein. Any payment


-11-     

--------------------------------------------------------------------------------





received by Agent later than 2:00 p.m. shall be deemed to have been received
(unless Agent, in its sole discretion, elects to credit it on the date received)
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.
(ii)    Unless Agent receives notice from the Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
(iii)    The Loans and other Obligations (unless such other Obligations
expressly provide otherwise) shall be made and repaid in Dollars.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of any Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.
(ii)    Subject to Section 2.2(b), Section 2.4(b)(v), Section 2.4(d)(ii) and
Section 2.4(e) and with respect to interest payments, all payments in respect of
Obligations to be made hereunder by Borrower shall be remitted to Agent and all
such payments, and all proceeds of Collateral securing Obligations received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Revolving Loans outstanding and
thereafter, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable Law.
(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
1)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent or any Issuing Bank under the
Loan Documents in respect of Obligations, until paid in full,
2)    second, to pay any fees or premiums then due to Agent or any Issuing Bank
under the Loan Documents in respect of Obligations until paid in full,


-12-     

--------------------------------------------------------------------------------





3)    third, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents in respect of Obligations, until paid in full,
4)    fourth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents in respect of Obligations until paid in full,
5)    fifth, ratably, to pay interest accrued in respect of the Revolving Loans,
the Term Loan and any Bank Product Obligation until paid in full,
6)    sixth, ratably (i) to pay the principal of all Revolving Loans until paid
in full, (ii) to Agent, to be held by Agent, for the benefit of Issuing Banks
(and for the ratable benefit of each of the Lenders that have an obligation to
pay to Agent, for the account of the Issuing Banks, a share of each Letter of
Credit Disbursement), as cash collateral in an amount up to 105 % of the Letter
of Credit Usage (to the extent permitted by applicable Law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable Law, be reapplied pursuant to this Section
2.4(b)(iii)(B), beginning with tier (B)(1) hereof), (iii)  ratably to the Bank
Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations, and (iv) to pay the outstanding principal balance of the Term Loan
(in the inverse order of the maturity of the installments due thereunder) until
the Term Loan is paid in full,
7)    seventh, ratably, to pay any other Obligations, other than Obligations
owed to Defaulting Lenders,
8)    eighth, ratably to pay any Obligations owed to Defaulting Lenders; and
9)    ninth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable Law.
(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive.
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency


-13-     

--------------------------------------------------------------------------------





Proceeding, default interest, interest on interest, and expense reimbursements,
irrespective of whether any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding.
(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    Revolving Commitments. The Revolving Commitments shall terminate on the
Revolver Maturity Date. Borrower may reduce the Revolving Commitments to an
amount (which may be zero) not less than the sum of (A) the Revolver Usage as of
such date, plus (B) the principal amount of all Revolving Loans not yet made as
to which a request has been given by Borrower under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a). Each such reduction shall be in
an amount which is not less than $1,000,000 (unless the Revolving Commitments
are being reduced to zero and the amount of the Revolving Commitments in effect
immediately prior to such reduction are less than $1,000,000), shall be made by
providing not less than ten Business Days prior written notice to Agent, and
shall be irrevocable. Once reduced, the Revolving Commitments may not be
increased. Each such reduction of the Revolving Commitments shall reduce the
Revolving Commitments of each Lender proportionately in accordance with its
ratable share thereof.
(ii)    Term Loan Commitments. The Term Loan Commitments shall terminate upon
the earlier to occur of (A) the making of the Initial Term Loan and (B) 5:00pm
on the Closing Date.
(d)    Optional Prepayments.
(i)    Revolving Loans. Borrower may prepay the principal of any Revolving Loan,
at any time, (but upon three Business Days prior irrevocable written notice with
regards to Eurodollar Loans) in whole or in part.
(ii)    Term Loan. Borrower may, upon at least ten Business Days’ prior
irrevocable written notice to Agent, prepay the principal of the Term Loan, in
whole or in part. Each prepayment made pursuant to this Section 2.4(d)(ii) shall
be accompanied by the payment of accrued interest to the date of such payment on
the principal amount that is being prepaid. Each prepayment in respect of any
Term Loan pursuant to this Section 2.4(d)(ii) shall be applied to reduce any
outstanding Term Loans as the Borrower may determine and may be applied to the
Term Loan as directed by the Borrower. In the event that the Borrower does not
specify the order in which to apply prepayments, the Borrower shall be deemed to
have elected that such proceeds be applied to


-14-     

--------------------------------------------------------------------------------





reduce the principal repayment installments of the respective outstanding Term
Loans in direct order of maturity and on a pro rata basis among the outstanding
Term Loans. Notwithstanding anything to the contrary contained in this
Agreement, at the time of the effectiveness of any Repricing Transaction
(including any incurrence of Incremental Term Loans as part of a Repricing
Transaction) that is consummated prior to the six-month anniversary of the
Closing Date, the Borrower agrees to pay to the Agent, for the ratable account
of each Lender with outstanding Initial Term Loans, a fee in an amount equal to
1.00% of (a) in the case of a Repricing Transaction of the type described in
clause (x) of the definition thereof, the aggregate principal amount of all
Initial Term Loans prepaid (or converted or exchanged) in connection with such
Repricing Transaction and (b) in the case of a Repricing Transaction described
in clause (y) of the definition thereof, the aggregate principal amount of all
Initial Term Loans outstanding on such date that are subject to an effective
pricing reduction pursuant to such Repricing Transaction. Such fees shall be due
and payable upon the date of the effectiveness of such Repricing Transaction.
(e)    Mandatory Prepayments.
(i)    Overadvances. If, at any time, the Revolver Usage on such date exceeds
the Maximum Revolver Amount, then Borrower shall promptly, but in any event,
within one Business Day of Borrower’s receipt of notice of such overadvance from
Agent, prepay the Obligations, in accordance with Section 2.4(f)(i) in an amount
equal to the amount of such excess.
(ii)    Dispositions. Within three Business Day of the date of receipt by
Borrower or any of its Subsidiaries of Net Cash Proceeds, in excess of
$2,000,000, of any single voluntary or involuntary sale or disposition, or
series of voluntary or involuntary sales or dispositions by Borrower or any of
its Subsidiaries of assets (including insurance proceeds and proceeds from
casualty losses or condemnations, but excluding proceeds from sales or
dispositions which qualify as Permitted Dispositions under clauses (a), (b),
(c), (d), (e), (f) (i), (j), (k), (l), (m), (n) or (o) of the definition of
Permitted Dispositions), Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii), as applicable, in an
amount equal to 100%, in excess of such threshold, of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions; provided, that, so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrower shall have given Agent prior written notice
of Borrower’s intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of
Borrower or its Subsidiaries including, for the avoidance of doubt, Permitted
Acquisitions, and (C) Borrower or its Subsidiary, as applicable, complete such
replacement, purchase, or construction within 365 days after the initial receipt
of such monies the “Reinvestment Period”) (provided, that if the Borrower has
entered into a binding commitment to reinvest any such Net Cash Proceeds at any
time prior to the end of the Reinvestment Period, then such Reinvestment Period
shall be extended for an additional 180 days with respect to such committed
amount of such Net Cash Proceeds), then the Borrower or Subsidiary whose assets
were the subject of such disposition shall have the option to apply such monies
to the costs of replacement of the assets that are the subject of such sale or
disposition or the costs of purchase or construction of other assets useful in
the business of Borrower or such Subsidiary unless and to the extent that such
applicable


-15-     

--------------------------------------------------------------------------------





period shall have expired without such replacement, purchase, or construction
being made or completed, in which case, any amounts not so utilized shall be
paid to Agent and applied in accordance with Section 2.4(f)(ii). Nothing
contained in this Section 2.4(e)(ii) shall permit Borrower or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.
(iii)    [Reserved].
(iv)    Indebtedness. Within three Business Day of the date of incurrence by
Borrower or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii), in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
(v)    [Reserved].
(vi)    Excess Cash Flow. Within ten days after the date such audited annual
financial statements were required to be delivered to Agent pursuant to Section
5.1, commencing with the delivery to Agent of the financial statements for
Borrower’s fiscal year ended December 31, 2020, Borrower shall (A) if such
financial statements demonstrate that the First Lien Leverage Ratio of Borrower
and its Subsidiaries for the Reference Period ended as of the end of such fiscal
year was greater than 2.61:1.00, prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(iv) in an amount equal to (1) 50%
of the Excess Cash Flow of Borrower and its Subsidiaries for such fiscal year,
minus (2) at the option of the Borrower, the aggregate amount of all voluntary
prepayments in respect of (x) the outstanding principal balance of the Term
Loans and (y) the Revolving Loans which are accompanied by permanent reductions
of Revolving Commitments pursuant to Section 2.4(d), in each case, made by
Borrower during such fiscal year and in each case not financed with long-term
Indebtedness, (B) if such financial statements demonstrate that the First Lien
Leverage Ratio of Borrower and its Subsidiaries for the Reference Period ended
as of the end of such fiscal year was less than or equal to 2.61:1.00 but
greater than 2.11:1.00, prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(iv) in an amount equal to (1) 25%
of the Excess Cash Flow of Borrower and its Subsidiaries for such fiscal year,
minus (2) at the option of the Borrower, the aggregate amount of all voluntary
prepayments in respect of (x) the outstanding principal balance of the Term
Loans and (y) the Revolving Loans which are accompanied by permanent reductions
of Revolving Commitments pursuant to Section 2.4(d), in each case, made by
Borrower during such fiscal year and in each case not financed with long-term
Indebtedness and (C) if such financial statements demonstrate that the First
Lien Leverage Ratio of Borrower and its Subsidiaries for the Reference Period
ended as of the end of such fiscal year was 2.11:1.00 or less, then no
prepayment shall be required for such fiscal year; provided, that any Excess
Cash Flow payment made pursuant to this Section 2.4(e)(vi) shall exclude the
portion of Excess Cash Flow that is attributable to the target of a Permitted
Acquisition and that accrued prior to the closing date of such Permitted
Acquisitions; provided, further, if Excess Cash Flow for any fiscal year is
equal to or less than $5,000,000 no payment shall be due under this Section
2.4(e)(vi) for such fiscal year.


-16-     

--------------------------------------------------------------------------------





(f)    Application of Payments.
(i)    Each prepayment pursuant of Section 2.4(e)(i) shall, (y) so long as no
Application Event shall have occurred and be continuing, be applied, first, with
respect to any payment by Borrower, to the outstanding principal amount of the
Revolving Loans until paid in full and second, with respect to any payment by
Borrower, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage and/or otherwise secure or
backstop such Letters of Credit in a manner that is in substance and form
satisfactory to Agent and the applicable Issuing Banks, and (z) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(iii).
(ii)    Each prepayment pursuant to (A) Section 2.4(e)(ii) as a result of a sale
or disposition by a Loan Party or (B) Section 2.4(e)(iv) as a result of an
incurrence of Indebtedness by a Loan Party, shall (1) so long as no Application
Event shall have occurred and be continuing, be applied, first, to the
outstanding principal amount of the Term Loans until paid in full, second, to
the outstanding principal amount of the Revolving Loans (without a corresponding
permanent reduction in the Maximum Revolver Amount), until paid in full, and
third, to cash collateralize the Letters of Credit in an amount equal to 105% of
the then outstanding Letter of Credit Usage (without a corresponding permanent
reduction in the Maximum Revolver Amount), and (2) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(iii). Each prepayment in respect of any Term Loan pursuant to Section
2.4(e)(ii) shall be applied to reduce any outstanding scheduled installments of
each of the Term Loans as the Borrower may determine. In the event that the
Borrower does not specify the order in which to apply prepayments to such
scheduled installments, the Borrower shall be deemed to have elected that such
proceeds be applied to reduce the principal repayment installments of the
respective outstanding Term Loans in direct order of maturity and on a pro rata
basis among the outstanding Term Loans; provided, that, each Lender of Term
Loans will have the right to refuse any such prepayment by giving written notice
of such refusal to Agent and the Borrower within three Business Days after such
Lender’s receipt of notice from the Agent of such prepayment and such amounts
may be retained by the Borrower.
(iii)    [reserved]
(iv)    Each prepayment pursuant to Section 2.4(e)(vi) shall (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Term Loan until paid in full, second, to
the outstanding principal amount of the Revolving Loans (without a corresponding
permanent reduction in the Maximum Revolver Amount), until paid in full, third,
to cash collateralize the Letters of Credit in an amount equal to 105% of the
then outstanding Letter of Credit Usage (with a corresponding permanent
reduction in the Maximum Revolver Amount),and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(iii). Each prepayment in respect of any Term Loan pursuant to Section
2.4(e)(vi) shall be applied to reduce any outstanding scheduled installments of
each of the Term Loans as the Borrower may determine. In the event that the
Borrower does not specify the order in which to apply prepayments to such
scheduled installments, the Borrower shall be deemed to have elected that such
proceeds be applied to reduce the principal


-17-     

--------------------------------------------------------------------------------





repayment installments of the respective outstanding Term Loans in direct order
of maturity and on a pro rata basis among the outstanding Term Loans; provided,
that, each Lender of Term Loans will have the right to refuse any such
prepayment by giving written notice of such refusal to Agent and the Borrower
within three Business Days after such Lender’s receipt of notice from the Agent
of such prepayment and such amounts may be retained by the Borrower.

2.5.    Promise to Pay; Promissory Notes.
(a)    The Borrower agrees to pay the Lender Group Expenses owing by Borrower on
the earlier of (i) the last Business Day of each March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date, following the date on which the applicable Lender Group Expenses
were first incurred and identified to the Borrower or (ii) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the applicable Loan
Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause
(ii)). The Borrower promises to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) of the Initial Term Loans owing by Borrower in full on the Term Loan
Maturity Date, if earlier, on the date on which such Obligations (other than the
Bank Product Obligations) become due and payable pursuant to the terms of this
Agreement. The Borrower promises to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) of the Initial Revolving Loans owing by Borrower in full
on the Revolver Maturity Date, if earlier, on the date on which such Obligations
(other than the Bank Product Obligations) become due and payable pursuant to the
terms of this Agreement. The Borrower promises to pay all of the Obligations
(including principal, interest, premiums, if any, fees, costs, and expenses
(including Lender Group Expenses)) of the Incremental Term Loans, Extended Term
Loans, Incremental Revolving Loans and the Extended Revolving Loans owing by
Borrower in full on such applicable Maturity Date, if earlier, on the date on
which such Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement. The Borrower promises to pay
all of the remaining Obligations (including principal, interest, premiums, if
any, fees, costs, and expenses (including Lender Group Expenses)) of any Loans
owing by Borrower in full on the Latest Maturity Date, if earlier, on the date
on which such Obligations (other than the Bank Product Obligations) become due
and payable pursuant to the terms of this Agreement. Borrower agrees that its
obligations contained in the first sentence of this Section 2.5(a) shall survive
payment or satisfaction in full of all other Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event, Borrower
shall promptly execute and deliver to such Lender the requested promissory notes
payable to the Lender (or, if requested by the Lender, to the Lender and its
registered permitted assigns) in a form furnished by Agent and reasonably
satisfactory to Borrower; it being understood and agreed that such Lender
(and/or its applicable permitted assign) shall be required to return such
promissory note to the Borrower in accordance with Section 13.1(h) and upon
their repayment (or as promptly thereafter as practicable). Thereafter, the
portion of the Commitments and Loans held by such Lender or its


-18-     

--------------------------------------------------------------------------------





permitted assigns and evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form.

2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c),
(i)    all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest as
follows:
(A)    if the relevant Obligation is a Eurodollar Loan, at a per annum rate
equal to the Eurodollar Rate plus the Eurodollar Margin, and
(B)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “ Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the Eurodollar Margin times the aggregate undrawn stated
amounts of all outstanding Letters of Credit.
(c)    Default Rate.
(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (unless an Event of Default exists
under Section 8.4 or Section 8.5, in which case no such request shall be
required), such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(iii)    Without duplication of clause (i), Borrower upon the request of the
Required Lenders, while any Event of Default exists, shall pay interest on the
principal amount of all outstanding Obligations owed by Borrower hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k), or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the


-19-     

--------------------------------------------------------------------------------





last Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date and (ii) all
costs and expenses payable hereunder or under any of the other Loan Documents,
and all Lender Group Expenses shall be due and payable on the earlier of (x) the
last Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, following the
date on which the applicable costs, expenses, or Lender Group Expenses were
first incurred or (y) the date on which demand therefor is made by Agent (it
being acknowledged and agreed that any charging of such costs, expenses or
Lender Group Expenses to the applicable Loan Account pursuant to the provisions
of the following sentence shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (y)). The Borrower hereby authorizes
Agent, from time to time without prior notice to Borrower, to charge to the Loan
Account applicable to Borrower (A) (x) on the last Business Day of each March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, all interest accrued during the prior period on
the Revolving Loans and/or the Term Loan owing by Borrower hereunder and (y) on
the date due pursuant to Section 2.12(a), all interest accrued in respect of
Eurodollar Loans, (B) on the last Business Day of each March, June, September
and December of each year, commencing on the first such date to occur after the
Closing Date, all Letter of Credit Fees owing by Borrower accrued or chargeable
hereunder during the prior period, (C) as and when incurred or accrued, all fees
and costs owing by Borrower or any other applicable Loan Party provided for in
Section 2.10(a) or (d), (D) on the last Business Day of each March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date, the Unused Line Fee owing by Borrower accrued during the
prior period pursuant to Section 2.10(b), (E) [reserved], (F) as and when due
and payable, all other fees payable hereunder or under any of the other Loan
Documents owing by Borrower or any other applicable Loan Party, (G) as and when
incurred or accrued, the fronting fees and all commissions, other fees, charges
and expenses provided for in Section 2.11(k) owing by Borrower, (H) as and when
incurred or accrued, all other Lender Group Expenses owing by Borrower or any
other applicable Loan Party, and (I) as and when due and payable by Borrower or
any other applicable Loan Party all other payment obligations payable under any
Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products). All amounts
(including interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement) charged to the applicable Loan Account shall constitute
Obligations hereunder of Borrower, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into Eurodollar Loans in accordance with the terms of this
Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue,
other than for Base Rate Loans determined pursuant to clause (a) of the
definition of Base Rate, which shall be calculated on the basis of a 365 or 366
day year, as applicable, for the actual number of days elapsed in the period
during which the interest accrues. In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the
applicable Base Rate automatically and immediately shall be increased or
decreased by an amount equal to such change in the applicable Base Rate.


-20-     

--------------------------------------------------------------------------------






2.7.    Crediting Payments. The receipt of any payment item by Agent shall not
be required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 2:00 p.m. If any payment item is
received into Agent’s Account on a non-Business Day or after 2:00 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8.    Designated Accounts. Each Agent is authorized to make the Revolving
Loans, and each Issuing Bank is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrower and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrower, any Revolving Loan,
requested by Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

2.9.    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loan, all Revolving Loans made by
Agent, or the Lenders to Borrower or for Borrower’s account, the Letters of
Credit issued or arranged by any Issuing Bank for Borrower’s account, and with
all other Obligations hereunder or under the other Loan Documents, including,
accrued interest, fees and expenses, and Lender Group Expenses with respect
thereto. In accordance with Section 2.7, the Loan Account will be credited with
all payments received by Agent from Borrower or for Borrower’s account.

2.10.    Fees.
(a)    Agent Fees. Borrower shall pay to Agent for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b)    Unused Line Fee. Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to 0.50% per annum times the result of (i) the aggregate amount of the
daily Revolving Commitments, less (ii) the actual daily amount of the Revolver
Usage during the immediately preceding fiscal quarter (or portion thereof),
which Unused Line Fee shall be due and payable, in arrears, on the last Business
Day of each March, June, September and December of each year, commencing on the
first such date to occur after the Closing Date, up to the date on which the
Obligations are paid in full.


-21-     

--------------------------------------------------------------------------------






2.11.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of the Borrower made in accordance herewith, and prior to the Revolver Maturity
Date, each Issuing Bank agrees to issue, or to cause an Underlying Issuer (if
any) (including, as Issuing Bank’s agent) to issue, Letters of Credit for the
account of Borrower or any other Loan Party. If Issuing Bank, at its option,
elects to cause an Underlying Issuer to issue a requested Letter of Credit, then
such Issuing Bank agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings or other arrangements that provide for reimbursement of such
Underlying Issuer with respect to drawings under such Letter of Credit; each
such obligation or undertaking, irrespective of whether in writing, a
“Reimbursement Undertaking”) with respect to Letters of Credit issued by such
Underlying Issuer for the account of Borrower. By submitting a request to any
Issuing Bank for the issuance of a Letter of Credit, the Borrower shall be
deemed to have requested that (i) such Issuing Bank issue or (ii) an Underlying
Issuer issue the requested Letter of Credit (and, in such case, to have
requested such Issuing Bank to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit). Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Person and delivered to Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to such Issuing Bank and reasonably
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance reasonably satisfactory to
Issuing Bank and (i) shall specify (A) the stated amount of such Letter of
Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit,
(D) the name and address of the beneficiary of the Letter of Credit, and
(E) such other information (including, the conditions to drawing, and, in the
case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit, and (ii) shall be accompanied by
such Issuer Documents as Agent, the applicable Issuing Bank and/or the
applicable Underlying Issuer (if any) may request or require. Each Issuing
Bank’s records of the content of any such request will be conclusive. Each
Letter of Credit shall have an expiration date occurring no later than the
earlier of (x) one year after the date of issuance thereof, unless otherwise
agreed upon by the Agent and the applicable Issuing Bank and (y) five Business
Days prior to the Revolver Maturity Date, unless such Letter of Credit has been
cash collateralized at 105% of the stated amount available to be drawn under
such Letters of Credit and/or otherwise secure or otherwise backstop such
Letters of Credit in a manner that is in substance and form satisfactory to the
Agent and the applicable Issuing Banks.
(b)    no Issuing Bank shall have any obligation to issue a Letter of Credit or
a Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:
(i)    the Letter of Credit Usage would exceed the Letter of Credit Sublimit;


-22-     

--------------------------------------------------------------------------------





(ii)    the aggregate stated amount of all Letters of Credit issued by such
Issuing Bank would exceed such Issuing Bank’s Letter of Credit Commitment;
provided, that, any Issuing Bank may, following a request from the Borrower,
each in its sole discretion, issue Letters of Credit in an aggregate available
amount in excess of such Issuing Bank’s Letter of Credit Commitment so long as
the outstanding amount of all Letter of Credit Usage shall not exceed the Letter
of Credit Sublimit; or
(iii)    the aggregate stated amount of all Letters of Credit issued by such
Issuing Bank would exceed such Issuing Bank’s pro rata Revolving Commitment of
the Maximum Revolver Amount; provided, that, any Issuing Bank may, following a
request from the Borrower, each in its sole discretion, issue Letters of Credit
in an aggregate available amount in excess of such Issuing Bank’s pro rata
Revolving Commitment of the Maximum Revolver Amount so long as the Letter of
Credit Usage shall not exceed the Letter of Credit Sublimit; or
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, no Issuing Bank shall be required to
issue or arrange for such Letter of Credit or a Reimbursement Undertaking to the
extent (i) the Defaulting Lender’s Letter of Credit Exposure with respect to
such Letter of Credit may not be reallocated pursuant to Section 2.3(g)(ii),
(ii) such Issuing Bank has not otherwise entered into arrangements reasonably
satisfactory to it and Borrower to eliminate such Issuing Bank’s risk with
respect to the participation in such Letter of Credit of the Defaulting Lender,
which arrangements may include Borrower cash collateralizing such Defaulting
Lender’s Letter of Credit Exposure in accordance with Section 2.3(g)(ii) or
(iii) a (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit or Reimbursement Undertaking or Underlying
Issuer from issuing such Letter of Credit, or any Law applicable to such Issuing
Bank or Underlying Issuer or any request or directive (whether or not having the
force of Law) from any Governmental Authority with jurisdiction over such
Issuing Bank or Underlying Issuer shall prohibit or request that such Issuing
Bank or Underlying Issuer refrain from the issuance of letters of credit
generally or such Letter of Credit or Reimbursement Undertaking (as applicable)
in particular, (B) the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank or Underlying Issuer applicable to letters of
credit generally, or (C) amounts demanded to be paid under any Letter of Credit
will or may not be in United States Dollars.
(d)    Any Issuing Bank (other than CS or any of its Affiliates) shall notify
Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit and shall
copy the Agent on all requests under each Letter of Credit on the day such
request is received. Each Letter of Credit shall be in form and substance
reasonably acceptable to Issuing Bank, including the requirement that the
amounts payable thereunder must be payable in Dollars. If Issuing Bank makes a
payment under a Letter of Credit or an Underlying Issuer makes a payment under
an Underlying Letter of Credit, Borrower shall pay to Agent an amount equal to
the applicable Letter of Credit Disbursement on the Business Day such Letter of
Credit Disbursement is made and, in the absence of such payment, the amount of
the Letter of Credit Disbursement immediately and automatically shall be deemed
to be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Revolving Loans that are Base Rate


-23-     

--------------------------------------------------------------------------------





Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder, Borrower’s obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Bank shall be automatically converted into an obligation
to pay the resulting Revolving Loan. Promptly following receipt by Agent of any
payment from Borrower pursuant to this paragraph, Agent shall distribute such
payment to Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.11(e) to reimburse such Issuing Bank, then to
such Revolving Lenders and such Issuing Bank as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. By the issuance of a
Letter of Credit or a Reimbursement Undertaking (or an amendment, renewal, or
extension of a Letter of Credit or a Reimbursement Undertaking) and without any
further action on the part of any Issuing Bank or Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank and each Reimbursement Undertaking, in
an amount equal to its Pro Rata Share of such Letter of Credit or Reimbursement
Undertaking, and each such Revolving Lender agrees to pay to Agent, for the
account of Issuing Bank, such Revolving Lender’s Pro Rata Share of any Letter of
Credit Disbursement made by such Issuing Bank or an Underlying Issuer under the
applicable Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to Agent, for the account of such Issuing Bank, such Revolving Lender’s Pro
Rata Share of each Letter of Credit Disbursement made by such Issuing Bank or an
Underlying Issuer and not reimbursed by Borrower on the date due as provided in
Section 2.11(d), or of any reimbursement payment that is required to be refunded
(or that Agent or such Issuing Bank elects, based upon the advice of counsel, to
refund) to Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to deliver to Agent, for the account of the
applicable Issuing Bank, an amount equal to its respective Pro Rata Share of
each Letter of Credit Disbursement pursuant to this Section 2.11(e) shall be
absolute and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 3. If any such Revolving Lender fails
to make available to Agent the amount of such Revolving Lender’s Pro Rata Share
of a Letter of Credit Disbursement as provided in this Section, such Revolving
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
such Issuing Bank) shall be entitled to recover such amount on demand from such
Revolving Lender together with interest thereon at the Defaulting Lender Rate
until paid in full.
(f)    Each Loan Party, jointly and severally, agrees to indemnify, defend and
hold harmless each member of the Lender Group (including each Issuing Bank and
its branches, Affiliates, and correspondents), each Underlying Issuer (if any)
and each such Person’s respective directors, officers, employees, attorneys and
agents (each, including each Issuing Bank, a “Letter of Credit Related Person”)
(to the fullest extent permitted by Law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages,


-24-     

--------------------------------------------------------------------------------





and all reasonable and documented fees and disbursements of attorneys, experts,
or consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), which may
be incurred by or awarded against any such Letter of Credit Related Person
(other than Taxes, which shall be governed by Section 16) (the “Letter of Credit
Indemnified Costs”), and which arise out of or in connection with, or as a
result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to any Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    any Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;
(x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person; or
(xi)    any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;


-25-     

--------------------------------------------------------------------------------





in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Letter of Credit Related Person claiming indemnity.
Borrower hereby agrees to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this Section
2.11(f) pursuant to the terms set forth herein. If and to the extent that the
obligations of Borrower under this Section 2.11(f) are unenforceable for any
reason, Borrower agrees to make the maximum contribution to the Letter of Credit
Indemnified Costs permissible under applicable Law. This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.
(g)    The liability of any Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused by such Issuing Bank’s or Underlying Issuer’s (if any) gross negligence
or willful misconduct in (i) honoring a presentation under a Letter of Credit
that on its face does not at least substantially comply with the terms and
conditions of such Letter of Credit, (ii) failing to honor a presentation under
a Letter of Credit that strictly complies with the terms and conditions of such
Letter of Credit or (iii) retaining Drawing Documents presented under a Letter
of Credit. Each Issuing Bank and any Underlying Issuer (if any) shall be deemed
to have acted with due diligence and reasonable care if such Issuing Bank’s or
Underlying Issuer’s (if any) conduct, as applicable, is in accordance with
Standard Letter of Credit Practice or in accordance with this Agreement.
Borrower’s aggregate remedies against any Issuing Bank and any Letter of Credit
Related Person for wrongfully honoring a presentation under any Letter of Credit
or wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Borrower to the Issuing Bank in respect of the honored
presentation in connection with such Letter of Credit under Section 2.11(d),
plus interest at the rate then applicable to Revolving Loans that are Base Rate
Loans hereunder. Borrower shall take action to avoid and mitigate the amount of
any damages claimed against any Issuing Bank or any other Letter of Credit
Related Person, including by enforcing its rights against the beneficiaries of
the Letters of Credit. Any claim by Borrower under or in connection with any
Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by Borrower as a result of the breach or alleged wrongful
conduct complained of; and (y) the amount (if any) of the loss that would have
been avoided had Borrower taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
any Issuing Bank to effect a cure.
(h)    Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by an Issuing Bank or Underlying Issuer (if any),
irrespective of any assistance such Issuing Bank or any applicable Underlying
Issuer (if any) may provide such as drafting or recommending text or by such
Issuing Bank’s or Underlying Issuer’s (if any) use or refusal to use text
submitted by Borrower. The Borrower is solely responsible for the suitability of
the Letter of Credit for Borrower’s purposes. The Borrower further acknowledges
and agrees that, notwithstanding anything to the contrary on or in any Letter of
Credit requested pursuant to or issued under this Agreement which may state or
indicate that the “Account Party”, “Applicant”,


-26-     

--------------------------------------------------------------------------------





“applicant”, “Requesting Party” or any similar designation with respect to such
requested Letter of Credit is a Person other than Upland Software, Inc.,  the
Borrower is, and shall at all times remain, the “Applicant” (as defined in
Section 5-102(a) of the Uniform Commercial Code, as in effect in the State of
New York) with respect to each Letter of Credit issued pursuant hereto. With
respect to any Letter of Credit containing an “automatic extension” to extend
the expiration date of such Letter of Credit, Issuing Bank or any applicable
Underlying Issuer (if any), in its sole and absolute discretion, may give notice
of nonrenewal of such Letter of Credit and, if Borrower does not at any time
want such Letter of Credit to be renewed, the Borrower will so notify Agent and
such Issuing Bank at least 15 calendar days before such Issuing Bank is required
to notify the beneficiary of such Letter of Credit or any advising bank of such
nonrenewal pursuant to the terms of such Letter of Credit.
(i)    The Borrower’s reimbursement and payment obligations under this Section
2.11 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    any Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;
(iv)    any Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that Borrower
or any other Person may have at any time against any beneficiary, any assignee
of proceeds, any Issuing Bank or any other Person;
(vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrower’s reimbursement and other payment obligations and
liabilities, arising under, or in connection with, any Letter of Credit, whether
against any Issuing Bank, the beneficiary or any other Person; or
(vii)    the fact that any Default or Event of Default shall have occurred and
be continuing;


-27-     

--------------------------------------------------------------------------------





provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release any Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against such Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to such Issuing Bank arising under, or in connection
with, this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, no Issuing Bank,
Underlying Issuer or any other Letter of Credit Related Person (if applicable)
shall be responsible to Borrower for, and each Issuing Bank’s and each
Underlying Issuer’s (if any) rights and remedies against the Borrower and the
obligation of the Borrower to reimburse Issuing Bank and each Underlying Issuer
(if any) for each drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than any Issuing Bank’s or any Underlying Issuer’s (if any)
determination that such Drawing Document appears on its face substantially to
comply with the terms and conditions of the Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that any Issuing Bank or any Underlying Issuer (if
any) in good faith believes to have been given by a Person authorized to give
such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;


-28-     

--------------------------------------------------------------------------------





(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where any Issuing Bank or any Underlying Issuer
(if any) has issued, confirmed, advised or negotiated such Letter of Credit, as
the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by any Issuing Bank or any Underlying Issuer (if any) if
subsequently such Issuing Bank or such Underlying Issuer (if any) or any court
or other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by any Issuing
Bank or any Underlying Issuer (if any) to have been made in violation of
international, federal, state or local restrictions on the transaction of
business with certain prohibited Persons;
provided, however, that, subject to Section 2.11(g) above, the foregoing shall
not relieve any Issuing Bank or any other Letter of Credit Related Person (if
applicable) from liability to the Borrower to the extent liability may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Bank or such other Letter of Credit Related Person.
(k)    Borrower shall pay to Agent for the account of the applicable Issuing
Bank as non-refundable fees, commissions, and charges (it being acknowledged and
agreed that any charging of such fees, commissions, and charges to the
applicable Loan Account pursuant to the provisions of Section 2.6(d) shall be
deemed to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by such Issuing Bank
upon the issuance of each Letter of Credit of 0.125% per annum of the face
amount thereof (the “Letter of Credit Fronting Fee”), plus (ii) any and all
other customary commissions, fees and charges then in effect imposed by, and any
and all expenses incurred by, such Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations) (the
“Letter of Credit Other Fees”). Which Letter of Credit Fronting Fees shall be
due and payable, in arrears, on the last Business Day of each March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date, up to


-29-     

--------------------------------------------------------------------------------





the date on which the Obligations are paid in full and which Letter of Credit
Other Fees shall be payable within fifteen days of receipt of such invoice for
such fees.
(l)    If by reason of (x) any Change in Law, or (y) compliance by any Issuing
Bank or any other member of the Lender Group, or Underlying Issuer (if any) with
any direction, request, or requirement (irrespective of whether having the force
of Law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby,
(ii)    there shall be imposed on any Issuing Bank or any other member of the
Lender Group any other condition regarding any Letter of Credit, or
(iii)    there shall subject any Lender or Participant to any Taxes (other than
(A) Indemnified Taxes or (B) Taxes as described in clauses (ii) through (iv) of
Excluded Taxes),
and the result of the foregoing is to increase, directly or indirectly, the cost
to any Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) no Borrower shall be
required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(m)    Unless otherwise expressly agreed by Issuing Bank and Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
(n)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.

2.12.    Eurodollar Option.


-30-     

--------------------------------------------------------------------------------





(a)    Interest and Interest Payment Dates. Borrower shall have the option,
subject to Section 2.12(b) below (the “Eurodollar Option”) to have interest on
all or a portion of the Revolving Loans or the Term Loans be charged (whether at
the time when made (unless otherwise provided herein), upon conversion from a
Base Rate Loan to a Eurodollar Loan, or upon continuation of a Eurodollar Loan
as a Eurodollar Loan) at a rate of interest based upon the Eurodollar Rate.
Interest on Eurodollar Loans shall be payable on the earliest of (i) the last
day of the Interest Period applicable thereto; provided, that, subject to the
following clauses (ii) and (iii), in the case of any Interest Period greater
than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless the Borrower properly has exercised the
Eurodollar Option with respect thereto, the interest rate applicable to such
Eurodollar Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, at the written election of the
Required Lenders, Borrower no longer shall have the option to request that
Revolving Loans bear interest at a rate based upon the Eurodollar.
(b)    Eurodollar Election.
(i)    Borrower may, at any time and from time to time, so long as Borrower has
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrower), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrower to exercise the Eurodollar Option during the continuance
of such Event of Default, elect to exercise the Eurodollar Option by notifying
Agent prior to 1:00 p.m. at least three Business Days prior to the commencement
of the proposed Interest Period (the “Eurodollar Deadline”). Notice of
Borrower’s election of the Eurodollar Option by Borrower for a portion of the
Revolving Loans and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a Eurodollar Notice received by Agent before the Eurodollar
Deadline. Promptly upon its receipt of each such Eurodollar Notice, Agent shall
provide a copy thereof to each of the affected Lenders.
(ii)    Each Eurodollar Notice shall be irrevocable and binding on Borrower. In
connection with each Eurodollar Loan, Borrower, shall indemnify, defend, and
hold Agent and the applicable Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any such Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of such Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
Eurodollar Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower, shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If


-31-     

--------------------------------------------------------------------------------





a payment of a Eurodollar Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of the Borrower (and so long as such payment is
not due as a result of an Event of Default that has occurred and is continuing),
hold the amount of such payment as cash collateral in support of the Obligations
until the last day of such Interest Period and apply such amounts to the payment
of the applicable Eurodollar Loan on such last day, it being agreed that Agent
has no obligation to so defer the application of payments to any Eurodollar Loan
and that, in the event that Agent does not defer such application, Borrower
shall be obligated to pay any resulting Funding Losses.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrower may
only have 7 Eurodollar Loans in effect at any given time. Borrower may only
exercise the Eurodollar Option for proposed Eurodollar Loans of at least
$1,000,000, with respect to Eurodollar Loans constituting Obligations.
(c)    Conversion. Borrower may convert Eurodollar Loans to Base Rate Loans at
any time; provided, that in the event that Eurodollar Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.4(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.12 (b)(ii).
(d)    Special Provisions Applicable to Eurodollar Rate.
(i)    The applicable Eurodollar Rate may be adjusted by Agent with respect to
any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs, in each case, due to changes in applicable Law
occurring subsequent to the commencement of the then applicable Interest Period,
including any Changes in Law (including any changes in tax Laws (but excluding
Indemnified Taxes and Excluded Taxes)) and changes in the reserve requirements
imposed by the Board of Governors, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the
Eurodollar Rate. In any such event, the affected Lender shall give Borrower and
Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrower may, by notice to such affected Lender
(A) require such Lender to furnish to Borrower a statement setting forth in
reasonable detail the basis for adjusting such Eurodollar Rate and the method
for determining the amount of such adjustment, or (B) repay the Eurodollar Loans
of such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
Eurodollar Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the Eurodollar Rate, such Lender shall give notice of
such changed circumstances to Agent and Borrower and Agent promptly shall
transmit


-32-     

--------------------------------------------------------------------------------





the notice to each other Lender and (y) in the case of any Eurodollar Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such Eurodollar
Loans, and interest upon the Eurodollar Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z) Borrower
shall not be entitled to elect the Eurodollar Option until such Lender
determines that it would no longer be unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the
applicable Eurodollar Rate.

2.13.    Capital Requirements.
(a)    If, after the date hereof, any Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by such Issuing Bank or such Lender,
or their respective Borrower bank holding companies, with any guideline, request
or directive of any Governmental Authority regarding capital adequacy or
liquidity adequacy (whether or not having the force of Law), has the effect of
reducing the return on such Issuing Bank’s, such Lender’s, or such holding
companies’ capital as a consequence of such Issuing Bank’s or such Lender’s
commitments hereunder to a level below that which such Issuing Bank, such
Lender, or such holding companies could have achieved but for such Change in Law
or compliance (taking into consideration such Issuing Bank’s, such Lender’s, or
such holding companies’ then-existing policies with respect to capital and
liquidity adequacy and assuming the full utilization of such entity’s capital)
by any amount deemed by such Issuing Bank or such Lender to be material, then
such Issuing Bank or such Lender may notify Borrower and Agent thereof.
Following receipt of such notice, Borrower agree to pay any Issuing Bank or such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail such Issuing Bank’s or such Lender’s calculation thereof and
the assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of any Issuing Bank or any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
any Issuing Bank’s or such Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate any Issuing Bank or a Lender
pursuant to this Section for any reductions in return incurred more than 180
days prior to the date that such Issuing Bank or such Lender notifies Borrower
of such Change in Law giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the Change in Law that is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. For the avoidance of doubt, this Section 2.13(a) shall not apply
with respect to Indemnified Taxes or Excluded Taxes.


-33-     

--------------------------------------------------------------------------------





(b)    If any Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or such Lender, an “Affected Lender”), then
such Affected Lender shall use reasonable efforts to promptly designate a
different one of its lending offices or to assign its rights and obligations
hereunder to another of its offices or branches, if (i) in the reasonable
judgment of such Affected Lender, such designation or assignment would eliminate
or reduce amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining Eurodollar Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrower agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrower to obtain Eurodollar Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior
to the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain Eurodollar Loans, may designate a different
Issuing Bank or substitute a Lender, in each case, reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and commitments, and upon such purchase by
the Replacement Lender, which such Replacement Lender shall be deemed to be
“Issuing Bank” or a “Lender” (as the case may be) for purposes of this Agreement
and such Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to any Issuing Bank and
each Lender (as applicable) regardless of any possible contention of the
invalidity or inapplicability of the Law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither Issuing Bank nor any Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of Issuing Bank or such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

2.14.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:


-34-     

--------------------------------------------------------------------------------





(i)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate (including because the Eurodollar Rate is not available or
published on a current basis), for such Interest Period; or
(ii)    the Agent is advised by the Required Lenders that the Eurodollar Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Eurodollar Notice that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be converted to an Base Rate Borrowing on the last day of the Interest
Period applicable thereto; and (ii) if any Borrowing Notice requests a
Eurodollar Borrowing, such Borrowing shall be made as a Base Rate Borrowing.


(b)    If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) of this Section 2.14 have arisen and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in clause (a)(i) of this
Section 2.14 have not arisen but (w) the supervisor for the administrator of the
Eurodollar Rate has made a public statement that the administrator of the
Eurodollar Rate is insolvent (and there is no successor administrator that will
continue publication of the Eurodollar Rate), (x) the administrator of the
Eurodollar Rate has made a public statement identifying a specific date after
which the Eurodollar Rate will permanently or indefinitely cease to be published
by it (and there is no successor administrator that will continue publication of
the Eurodollar Rate), (y) the supervisor for the administrator of the Eurodollar
Rate has made a public statement identifying a specific date after which the
Eurodollar Rate will permanently or indefinitely cease to be published or (z)
the supervisor for the administrator of the Eurodollar Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which the Eurodollar Rate may no longer be
used for determining interest rates for loans, then the Agent and the Borrower
shall endeavor to establish an alternate rate of interest to the Eurodollar Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Notwithstanding anything to
the contrary in Section 14.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section 2.14(b) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this Section
2.14(b), only to the extent the Eurodollar Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Eurodollar
Notice that requests the conversion of any Borrowing to, or


-35-     

--------------------------------------------------------------------------------





continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Notice requests a Eurodollar Borrowing, such Borrowing
shall be made as a Base Rate Borrowing. Notwithstanding anything contained
herein to the contrary, if such alternate rate of interest as determined in this
paragraph is determined to be less than 0% per annum, such rate shall be deemed
to be 0% percent per annum for the purposes of this Agreement.

2.15.    Incremental Facility.
(a)    The Borrower may, by written notice delivered to the Agent from time to
time on one or more occasions, request Incremental Commitments, provided that
the aggregate principal amount of Incremental Loans made thereunder (together
with all Incremental Equivalent Debt) shall not exceed the Available Increase
Amount. Such notice shall set forth (x) the amount of the Incremental
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000 or such lesser amount equal to the remaining
Available Increase Amount), (y) the date on which such Incremental Loan
Commitments are requested to become effective (which shall not be less than five
Business Days nor more than 60 days after the date of such notice, unless the
Agent shall otherwise agree) and (z) whether such Incremental Commitments are
commitments to make additional Term Loans, additional Revolving Commitments and
Revolving Loans or term loans with terms different from the then existing Term
Loans (term loans with different terms from the then existing Term Loans being
referred to herein as “Specified Incremental Loans”), as applicable.
(b)    The Borrower and each Incremental Lender shall execute and deliver to the
Agent an Incremental Assumption Agreement and such other documentation as the
Agent shall reasonably specify to evidence the Incremental Commitment of each
Incremental Lender. Each Incremental Assumption Agreement shall specify the
terms of any Incremental Loans to be made thereunder; provided, that, without
the prior written consent of the Required Lenders:
(i)    the final maturity date of any Incremental Term Loans shall be no earlier
than the Latest Maturity Date and the Weighted Average Life to Maturity of the
Incremental Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the then outstanding Term Loans with the longest Weighted Average
Life to Maturity at such time;
(ii)    [reserved];
(iii)    the interest rate margins applicable to any Incremental Term Loan will
be determined by the Borrower and the applicable Incremental Lenders; provided,
that,
(A)    solely for the benefit of the Initial Term Loans, if the initial yield on
such Incremental Term Loan (as reasonably determined by the Agent in
consultation with the Borrower to be equal to the sum of (x) the margin above
the Eurodollar Rate on such Incremental Term Loans (which shall be increased by
the amount that any “LIBOR floor” applicable to such Incremental Term Loan on
the date such Incremental Term Loans are made would exceed the Eurodollar Rate
for a three-month Interest Period commencing on such date) and (y) if such
Incremental Term Loans are initially made with original issue discount (“OID”),
the amount of such OID divided by the lesser of (A) the average life to maturity
(expressed in years) of such Incremental


-36-     

--------------------------------------------------------------------------------





Term Loans and (B) four) exceeds by more than 50 basis points (the amount of
such excess above 50 basis points being referred to herein as the “Incremental
Yield Differential”) the sum of (I) the Applicable Margin then in effect for
Eurodollar Initial Term Loans (which shall be increased by the amount that any
“LIBOR floor” applicable to such Eurodollar Initial Term Loans, on the date such
Incremental Loans are made would exceed the Eurodollar Rate for a three-month
Interest Period commencing on such date) (but excluding any customary
arrangement, underwriting, structuring or similar fees in connection therewith
that are not paid to all of the Lenders providing such Incremental Term Loans),
(II) any fees payable in connection with the Incremental Term Loans that are
shared with all Incremental Lenders providing such Incremental Term Loans and
(III) the amount of the OID initially paid in respect of the Initial Term Loans,
divided by four, then the Applicable Margin then in effect for the Initial Term
Loans shall automatically be increased by the Incremental Yield Differential,
effective upon the making of the Incremental Term Loans.
(iv)    all representations and warranties set forth in Section 4 and in each
other Loan Document shall be true, correct and complete in all material respects
on and as of the date of effectiveness of any Incremental Assumption Agreement
and with the same effect as though made on and as of such date; provided that to
the extent such representations and warranties expressly relate to an earlier
date, such representations and warranties shall be true, correct and complete in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true, correct and complete in all
respects on and as of the date of effectiveness of any Incremental Assumption
Agreement or on such earlier date, as the case may be; provided further that, if
such Incremental Assumption Agreement is being entered into with the primary
purpose to complete a Limited Condition Transaction, the foregoing shall be
true, correct and complete on and as of the LCT Test Date and only the Specified
Representations shall be required to be true, correct and complete in all
material respects on and as of the date of effectiveness of any Incremental
Assumption Agreement and with the same effect as though made on and as of such
date; provided however that to the extent such Specified Representations
expressly relate to an earlier date, such representations and warranties shall
be true, correct and complete in all respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true,
correct and complete in all respects on and as of the date of effectiveness of
any Incremental Assumption Agreement or on such earlier date, as the case may
be;
(v)    no Default or Event of Default shall exist or would exist immediately
after giving effect thereto provided that, if such Incremental Assumption
Agreement is being entered into with the primary purpose to complete a Limited
Condition Transaction, the foregoing shall be true on and as of the LCT Test
Date and no Event of Default pursuant to any of Sections 8.1, 8.4 and 8.5 shall
exist or would exist immediately after giving effect thereto on and as of the
date of effectiveness of any Incremental Assumption Agreement;
(vi)    (A) The Incremental Loans may rank pari passu with or junior to the
Obligations in right of payment and/or security or may be unsecured (and to the
extent such Incremental Loans rank junior to the Obligations in right of payment
or are secured other than by the Security Documents, such Incremental Loans
shall be subject to an intercreditor agreement the


-37-     

--------------------------------------------------------------------------------





terms and form of which are reasonably satisfactory to Agent) and (B) no
Incremental Loan may be guaranteed by any Subsidiary that is not a Loan Party or
secured by any assets that are not Collateral;
(vii)    the Incremental Revolving Loans will have the same terms as the Initial
Revolving Loans (including pricing and maturity);
(viii)    except as otherwise provided above (including with respect to margin,
pricing, maturity and/or fees), the terms of any Incremental Term Loans, if not
substantially consistent with the terms of the Initial Term Loans, shall be
reasonably satisfactory to the Agent (it being understood that (A) any
Incremental Term Loans that is pari passu with the Initial Term Loans in right
of payment and with respect to security shall share ratably in any prepayment in
respect of the Initial Term Loans unless the Borrower and the lenders in respect
of such Incremental Term Loans elect lesser payments and (B) terms not
substantially consistent with the Initial Term Loans which are applicable only
after the then-existing Term Loan Maturity Date shall be deemed to be acceptable
to the Agent; and
(ix)    all fees and expenses owing in respect of such increase to the Agent and
the Lenders shall have been paid.
(c)    Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.15 unless the Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Agent and reasonably satisfactory to the Agent:
(d)     Each of the parties hereto hereby agrees that the Agent may, in
consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans (other than Specified Incremental
Loans), when originally made, are included in each Borrowing of outstanding
Revolving Loans or Term Loans, as applicable, on a pro rata basis. This may be
accomplished by requiring each outstanding Eurodollar borrowing to be converted
into an Base Rate borrowing on the date of each Incremental Loan, or by
allocating a portion of each Incremental Revolving Loan to each outstanding
Eurodollar borrowing on a pro rata basis. Any conversion of Eurodollar Loans to
Base Rate Loans required by the preceding sentence shall be subject to Section
2.12. If any Incremental Loan is to be allocated to an existing Interest Period
for a Eurodollar Borrowing, then the interest rate thereon for such Interest
Period and the other economic consequences thereof shall be as set forth in the
applicable Incremental Assumption Agreement. In addition, to the extent any
Incremental Term Loans are Initial Term Loans, the scheduled amortization
payments under Section 2.2(b), required to be made after the making of such
Incremental Term Loans shall be ratably increased by the initial aggregate
principal amount of such Incremental Term Loans.
(e)    The Borrower may seek commitments in respect of Incremental Loans from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and, in consultation with the Agent,
additional banks, financial institutions and other institutional lenders who
will become Lenders in connection therewith; provided, that the Agent shall have
consent rights (not to be unreasonably withheld or delayed) with respect to such
additional


-38-     

--------------------------------------------------------------------------------





Lenders, if such consent would be required pursuant to Section 13.1 for an
assignment of loans or commitments, as applicable, to such additional Lender.

2.16.    Extension of Term Loans; Extension of Revolving Commitments.
(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans (each, an “Existing Term
Loan Tranche”) be amended to extend the scheduled Maturity Date(s) with respect
to all or a portion of any principal amount of such Term Loans (any such Term
Loans which have been so amended, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.16. In order to establish any
Extended Term Loans, the Borrower shall provide a notice to the Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Term Loan Tranche) (each, a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall (x) be identical as offered to each Lender under such Existing Term Loan
Tranche (including as to the proposed interest rates and fees payable) and
offered pro rata to each Lender under such Existing Term Loan Tranche and (y)
(except as to interest rates, fees, amortization, final maturity date, “AHYDO”
payments, optional prepayments and redemptions, mandatory repayments, premium,
required prepayment dates and participation in prepayments, which shall be
determined by the Borrower and the Extending Term Lenders and set forth in the
relevant Term Loan Extension Request), be substantially identical to, or (taken
as a whole) no more favorable to the Term Loan Lenders than those applicable to
the Existing Term Loan Tranche subject to such Term Loan Extension Request
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Term Loans))
(as reasonably determined by the Borrower), including: (i) all or any of the
scheduled amortization payments of principal of the Extended Term Loans may be
delayed to later dates than the scheduled amortization payments of principal of
the Term Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be classes of Term Loans hereunder (including Incremental Term Loans and
Extended Term Loans) which have more than ten different Maturity Dates; (ii) the
Effective Yield, pricing, optional prepayment and redemptions, mandatory
repayments and “AHYDO” payments with respect to the Extended Term Loans (whether
in the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield, pricing, optional
prepayments and redemptions, mandatory repayments and “AHYDO” payments for the
Term Loans of such Existing Term Loan Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided, that (A) no Event of
Default shall have occurred and be continuing at the time a Term Loan Extension
Request is delivered to Lenders, (B) in no event shall the final maturity date
of any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the Maturity Date of the applicable
Existing Term Loan Tranche, (C) the Weighted Average Life to Maturity of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of


-39-     

--------------------------------------------------------------------------------





such Indebtedness prior to the time of incurrence of such Extended Term Loans)
than the remaining Weighted Average Life to Maturity of the applicable Existing
Term Loan Tranche and the Extended Term Loans shall not have prepayment
provisions more favorable to Lenders than those in the existing Term Loans and
(D) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing. Any Extended Term Loans amended pursuant to any Term Loan
Extension Request shall be designated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided,
that, any Extended Term Loans amended from an Existing Term Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche (in which case scheduled amortization with
respect thereto shall be proportionally increased). Each Term Loan Extension
Series of Extended Term Loans incurred under this Section 2.16 shall be in an
aggregate principal amount that is not less than $5,000,000 (or, if less, the
entire principal amount of the Indebtedness being extended pursuant to this
Section 2.16(a)).
(b)    Extension of Revolving Commitments. The Borrower may, at any time and
from time to time, request that all or a portion of the Revolving Facility
(each, an “Existing Revolver Tranche”) be amended to extend the Revolver
Maturity Date with respect to all or a portion of any principal amount of the
Revolving Commitments under the Revolving Facility (any such Revolving
Commitments under the Revolving Facility which have been so amended, “Extended
Revolving Commitments”) and to provide for other terms consistent with this
Section 2.16. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Revolver Tranche)
(each, a “Revolver Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established, which shall (x) be identical
as offered to each Lender under such Existing Revolver Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Revolver Tranche and (y) except as to interest rates,
fees, optional redemption or prepayment terms (which prepayment terms shall not
be more favorable than in the existing Revolving Loans), final maturity, and
after the final maturity date, any other covenants and provisions (which shall
be determined by the Borrower and the Extending Revolving Lenders and set forth
in the relevant Revolver Extension Request), the Extended Revolving Commitment
extended pursuant to a Revolver Extension Request, and the related outstandings,
shall be a “Revolving Facility” (or related outstandings, as the case may be)
with such other terms substantially identical to, or taken as a whole, no more
favorable to the Extending Revolving Lenders, as those applicable to the
Existing Revolver Tranche subject to such Revolver Extension Request (and
related outstandings) (as reasonably determined by the Borrower), including: (i)
the Effective Yield, pricing, optional prepayment or redemption terms, with
respect to extensions of credit under the Extended Revolving Commitments
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the Effective Yield, pricing,
optional redemption or prepayment terms, for extensions of credit under the
Revolving Facility of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (ii) the Extension
Amendment may provide for other covenants (as determined by the Borrower and
Extending Revolving Lenders) and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Revolving
Commitments); and (iii) (1) the borrowing


-40-     

--------------------------------------------------------------------------------





and repayment (except for (A) payments of interest and fees at different rates
on Extended Revolving Commitments (and related outstandings), (B) repayments
required upon the Revolver Maturity Date (and related outstandings) or the
Extended Revolving Commitments of a given Revolver Extension Series (and related
outstandings), in each case having an earlier Maturity Date and (C) repayments
made in connection with a permanent repayment and termination of commitments
under the Revolving Facility or the Extended Revolving Commitments of a given
Revolver Extension Series, in each case having an earlier Maturity Date (subject
to clause (3) below)) of Loans with respect to Extended Revolving Commitments of
a given Revolver Extension Series after the date of obtaining such Extended
Revolving Commitments shall be made on a pro rata basis with the Revolving
Commitments and all other classes of Extended Revolving Commitments then
existing, (2) subject to the provisions of Section 2.11 to the extent dealing
with Letters of Credit which mature or expire after a maturity date when there
exist Extended Revolving Commitments of a given Revolver Extension Series with a
longer Maturity Date, all Letters of Credit shall be participated on a pro rata
basis by all Lenders with Revolving Commitments, Extended Revolving Commitments
in accordance with their percentage of the Commitments under the applicable
classes (and except as provided in Section 2.11, without giving effect to
changes thereto on an earlier Maturity Date with respect to Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Loans under, and
termination of, Extended Revolving Commitments of a given Revolver Extension
Series after the date of obtaining such Extended Revolving Commitments shall be
made on a pro rata basis with the Revolving Commitments and all other classes of
Extended Revolving Commitments then existing, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such Class on a
greater than a pro rata basis as compared to any other such Class with a later
Maturity Date and (4) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to the Revolving Commitments
(and related outstandings) and each other Class of Extended Revolving
Commitments (and related outstandings); provided, further, that (A) no Event of
Default shall have occurred and be continuing at the time a Revolver Extension
Request is delivered to Lenders, (B) in no event shall the final maturity date
of any Extended Revolving Commitments of a given Revolver Extension Series at
the time of establishment thereof be earlier than the Maturity Date of the
applicable Existing Revolver Tranche, (C) at no time shall there be Commitments
under revolving credit facilities hereunder (including the Revolving
Commitments, Extended Revolving Commitments of each Revolver Extension Series)
which have more than five different Maturity Dates and (D) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Commitments for all purposes of this Agreement; provided,
that any Extended Revolving Commitments amended from an Existing Revolver
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Revolver Extension
Series with respect to such Existing Revolver Tranche. Each Revolver Extension
Series of Extended Revolving Commitments incurred under this Section 2.16 shall
be in an aggregate principal amount that is not less than $5,000,000 (or, if
less, the entire principal amount of the Revolving Commitments being extended
pursuant to this under Section 2.16(b)).


-41-     

--------------------------------------------------------------------------------





(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond (or such shorter period as agreed by the Agent), and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Agent and the Borrower, in each case acting reasonably to accomplish the
purposes of this Section 2.16. Subject to Section 14.2, no Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Commitments
amended into Extended Revolving Commitments, as applicable, pursuant to any
Extension Request. Any Lender holding a Loan under an Existing Term Loan Tranche
(each, an “Extending Term Lender”) wishing to have all or a portion of its Term
Loans under the Existing Term Loan Tranche subject to such Extension Request
amended into Extended Term Loans and any Revolving Lender (each, an “Extending
Revolving Lender”) wishing to have all or a portion of its Revolving Commitments
under the Existing Revolver Tranche subject to such Extension Request amended
into Extended Revolving Commitments, as applicable, shall notify the Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Agent). In the event that the aggregate
principal amount of Term Loans under the Existing Term Loan Tranche or Revolving
Commitments under the Existing Revolver Tranche, as applicable, in respect of
which applicable Term Loan Lenders or Revolving Lenders, as the case may be,
shall have accepted the relevant Extension Request exceeds the amount of
Extended Term Loans or Extended Revolving Commitments, as applicable, requested
to be extended pursuant to the Extension Request, Term Loans or Revolving
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Commitments, as applicable, on a pro rata basis
(subject to rounding by the Agent, which shall be conclusive) based on the
aggregate principal amount of Term Loans or Revolving Commitments, as
applicable, included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Agent and each Extending
Term Lender or Extending Revolving Lender, as applicable, providing an Extended
Term Loan or Extended Revolving Commitment, as applicable, thereunder, which
shall be consistent with the provisions set forth in Section 2.16(a) or 2.16(b)
above, respectively (but which shall not require the consent of any other
Lender). The effectiveness of any Extension Amendment shall be subject to the
satisfaction (or waiver in accordance with such Extension Amendment) on the date
thereof of each of the conditions set forth in Section 3.2 and, to the extent
reasonably requested by the Agent, receipt by the Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Agent and (ii) reaffirmation agreements and/or such
amendments to the Security Documents as may be reasonably requested by the Agent
in order to ensure that the Extended Term Loans or Extended Revolving
Commitments, as applicable, are provided with the benefit of the applicable Loan
Documents. The Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment.


-42-     

--------------------------------------------------------------------------------





Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to (i)
reflect the existence and terms of the Extended Term Loans or Extended Revolving
Commitments (and related outstandings), as applicable, incurred pursuant
thereto, (ii) modify the scheduled repayments set forth in Section 2.4(e) with
respect to any Existing Term Loan Tranche subject to an Extension Election to
reflect a reduction in the principal amount of the Term Loans thereunder in an
amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension Amendment (with such amount to be
applied ratably to reduce scheduled repayments of such Term Loans required
pursuant to Section 2.4(e)), (iii) modify the prepayments set forth in Section
2.2 to reflect the existence of the Extended Term Loans and the application of
prepayments with respect thereto and (iv) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Borrower, to effect the provisions
of this Section 2.16 (including, without limitation, such amendments as may be
considered necessary or appropriate to integrate any new class of Extended
Revolving Commitments), and the Required Lenders hereby expressly authorize the
Agent to enter into any such Extension Amendment.
(e)    No Prepayment. No conversion or extension of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.16 shall
constitute a voluntary or mandatory prepayment or repayment for purposes of this
Agreement. This Section 2.16 shall supersede any provisions in Section 2.4(b) or
Section 14.1 to the contrary.

3.
CONDITIONS; TERM OF AGREEMENT.


3.1.    Conditions Precedent to the Initial Extension of Credit.
The obligation of each Lender to make its initial extensions of credit provided
for in this Agreement is subject to the fulfillment, to the satisfaction of each
Lender, of each of the following conditions precedent:
(a)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
(i)    this Credit Agreement;
(ii)    a Borrowing Notice;
(iii)    a Note or Notes duly executed by the Borrower in favor of each Lender
requesting the same that has been requested at least five Business Days prior to
the Closing Date,
(iv)    the Fee Letter,


-43-     

--------------------------------------------------------------------------------





(v)
the Security Agreements, together with any notices and/or other perfection
documents required to be sent and/or delivered under the English Security
Agreement,

(vi)    a Perfection Certificate,
(vii)    the Copyright Security Agreements,
(viii)    the Patent Security Agreements,
(ix)    the Trademark Security Agreements, and
(x)    one or more letters, in form and substance satisfactory to Agent, from
Wells Fargo Bank, National Association, under the Existing Credit Facility
(“Existing Agent”) to Agent respecting the amount necessary to repay in full all
of the obligations of the Borrower and its Subsidiaries owing under the Existing
Credit Facility and obtain a release of all of the Liens existing in favor of
Existing Agent in and to the assets of Borrower and its Subsidiaries, together
with termination statements and other documentation evidencing the termination
by Existing Agent of its Liens in and to the properties and assets of Borrower
and its Subsidiaries;
(b)    Agent shall have received appropriate financing statements for filing in
such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the Agent’s Liens in and to the Collateral;
(c)    Agent shall have received all share certificates and share transfer forms
duly executed by the relevant Loan Party in blank in relation to the Equity
Interests subject to or expressed to be subject to the Security Agreements,
excluding the Equity Interests of the entities set forth on Schedule 5.16, which
shall be provided as set forth on Schedule 5.16;
(d)    Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s board of directors
(or equivalent) authorizing its execution, delivery, and performance of the Loan
Documents to which it is a party, (ii) authorizing specific officers, members or
managers of such Loan Party to execute the same, and (iii) attesting to the
incumbency and signatures of such specific officers, members or managers of such
Loan Party;
(e)    Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, which
Governing Documents shall be (i) certified by the Secretary of such Loan Party,
and (ii) with respect to Governing Documents that are charter documents,
certified as of a recent date (not more than 30 days prior to the Closing Date)
by the appropriate governmental official, excluding Ultriva, LLC whose certified
Governing Documents shall be provided as set forth on Schedule 5.16;
(f)    Agent shall have received a certificate of good standing (or similar
applicable document) with respect to each Loan Party, such certificate to be
issued by the appropriate officer


-44-     

--------------------------------------------------------------------------------





of the jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;
(g)    Agent shall have received certificates of good standing (or similar
applicable document) with respect to each Loan Party, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions (unless not applicable to such jurisdiction);
(h)    Agent shall have a received a certificate from an officer of the Borrower
certifying that the conditions in Sections 3.2(a) and (b) have been met.
(i)    Agent shall have received a certificate of insurance, as are required by
Section 5.6 of the Agreement, the form and substance of which shall be
satisfactory to Agent;
(j)    Agent shall have received opinions of the Loan Parties’ counsel
(including with respect to local counsel in applicable jurisdictions), each in
form and substance satisfactory to Agent;
(k)    (i) Agent shall have received at least three Business Days prior to the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
requested at least five Business Days prior to the Closing Date, and (ii) to the
extent that the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three Business Days prior to the
Closing Date, any Lender that has requested, in a written notice to the Borrower
at least five Business Days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied);
(l)    Borrower shall have paid, or the Agent shall have received evidence
reasonably acceptable to it that the Borrower has (pursuant to netting or other
reduction arrangements reasonably satisfactory to the Agent) paid, all costs,
fees, expenses (including, without limitation, legal fees and expenses), other
compensation, closing payments and additional payments incurred in connection
with the transactions evidenced by the Agreement and the other Loan Documents
payable on the Closing Date in accordance therewith;
(m)    Borrower and each of its Subsidiaries shall have received all
governmental and third party approvals (including shareholder approvals and
other consents) necessary or, in the reasonable opinion of Agent, advisable in
connection with the Agreement or the transactions contemplated by the Loan
Documents, which shall all be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the Credit Agreement or the transactions contemplated by
the Loan Documents; and


-45-     

--------------------------------------------------------------------------------





(n)    Agent shall have received, in respect of any English Loan Party whose
shares are subject to collateral, either a certificate of an authorized
signatory of the Borrower certifying that (i) each Subsidiary has complied
within the relevant timeframe with any notice it has received pursuant to Part
21A of the Companies Act 2006 from that English Loan Party; and (ii) no “warning
notice” or “restrictions notice” (in each case as defined in Schedule 1B of the
Companies Act 2006) has been issued in respect of those shares, together with a
copy of the PSC Register of that English Loan Party or a certificate of an
authorized signatory of the Borrower certifying that such English Loan Party is
not a PSC Company.

3.2.    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder or
any Incremental Loan (or to extend any other credit hereunder) at any time shall
be subject to the following conditions precedent:
(a)    all representations and warranties set forth in Section 4 and in each
other Loan Document shall be true, correct and complete in all material respects
on and as of the date of effectiveness of any extension of credit and with the
same effect as though made on and as of such date; provided that to the extent
such representations and warranties expressly relate to an earlier date, such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true, correct and complete in all
respects on and as of the date of effectiveness of any extension of credit or on
such earlier date, as the case may be; provided, further, that, if such
extension of credit is being entered into with the primary purpose to complete a
Limited Condition Transaction, on the LCT Test Date, just the Specified
Representations shall be required to be true, correct and complete in all
material respects on and as of the date of effectiveness of any extension of
credit and with the same effect as though made on and as of such date; provided,
however that to the extent such Specified Representations expressly relate to an
earlier date, such representations and warranties shall be true, correct and
complete in all respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true, correct and complete in all
respects on and as of the date of effectiveness of any extension of credit or on
such earlier date, as the case may be; and
(b)    Except in the case of a Limited Condition Transaction, no Default or
Event of Default shall have occurred and be continuing on the date of such
extension of credit, nor shall either result from the making thereof; provided,
that, if such extension of credit is being entered into with the primary purpose
to complete a Limited Condition Transaction, the foregoing shall be true on and
as of the LCT Test Date and no Event of Default pursuant to any of Sections 8.1,
8.4 and 8.5 shall have occurred and be continuing on and as of the date of such
extension of credit, nor shall either result from the making thereof.
(c)    Agent shall have received if such request is for Revolving Loans, a
Borrowing Notice or if such request is for a Letter of Credit, an Issuer
Document.

3.3.    Reserved.


-46-     

--------------------------------------------------------------------------------






3.4.    Reserved.

3.5.    Early Termination by Borrower. Borrower has the option, at any time upon
ten Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
(excluding Bank Product Obligations) in full. The foregoing notwithstanding,
(a) Borrower may rescind termination notices relative to proposed payments in
full of the Obligations with the proceeds of third party Indebtedness or equity
financings if the closing for such issuance or incurrence does not happen on or
before the date of the proposed termination (in which case, a new notice shall
be required to be sent in connection with any subsequent termination), and
(b) Borrower may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).

4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that are qualified as to “materiality”, “Material Adverse Effect”
or similar language), as of the Closing Date, and shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified as to “materiality”, “Material Adverse Effect” or similar language),
as of the date of the making of each Revolving Loan (or other extension of
credit) made thereafter, as though made on and as of the date of such Revolving
Loan (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are qualified as to “materiality”, “Material
Adverse Effect” or similar language) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1.    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party (i) is duly organized or incorporated, validly existing
and in good standing (where applicable) under the Laws of the jurisdiction of
its organization or incorporation, (ii) is qualified to do business in any
province or state or other jurisdiction where the failure to be so qualified
could reasonably be expected to result in a Material Adverse Effect, and
(iii) has all requisite power and authority to own and operate its properties,
to carry on its business as now conducted and as proposed to be conducted, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.
(b)    As of the Closing Date, set forth on Schedule 4.1(b) hereto is a complete
and accurate description of the authorized Equity Interests of Borrower, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding.
(c)    Set forth on Schedule 4.1(c) hereto (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement), is a


-47-     

--------------------------------------------------------------------------------





complete and accurate list of the direct and indirect Subsidiaries of Borrower,
showing: (i) the number of shares of each class of common and preferred Equity
Interests authorized for each of such Subsidiaries, and (ii) the number and the
percentage of the outstanding shares of each such class owned directly or
indirectly by Borrower. All of the outstanding Equity Interests of each such
Subsidiary has been validly issued and is fully paid and non-assessable.
(d)    Except as set forth on Schedule 4.1(d) hereto, there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
(as of the Closing Date) or any of Borrower’s Subsidiaries’ Equity Interests,
including any right of conversion or exchange under any outstanding security or
other instrument, and no Borrower is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire (i) any shares of its
Equity Interests or (ii) any security convertible into or exchangeable for any
of its Equity Interests.

4.2.    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not (i) violate any
material provision of federal, state, provincial, national, supranational or
local Law or regulation applicable to any Guarantors, Borrower or their
Subsidiaries, the Governing Documents of any Guarantors, Borrower or their
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Guarantors, Borrower or their
Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of any
Loan Party or their Subsidiaries where any such conflict, breach or default
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

4.3.    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.


-48-     

--------------------------------------------------------------------------------






4.4.    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar Laws
relating to or limiting creditors’ rights generally.
(b)    Agent’s Liens are validly created, perfected (with respect solely to
Liens the creation and perfection of which are governed by the UCC, other than
(i) in respect of motor vehicles that are subject to a certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Security
Documents, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
5.16 hereof or Section 6(k)(iv) of the Security Agreements, and subject only to
(i) the filing of financing statements, (ii) the Copyright Security Agreements,
and (iii) the recordation of the Mortgages, in each case, in the appropriate
filing offices), and first priority Liens, subject only to Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens, or the
interests of lessors under Capital Leases.

4.5.    Title to Assets; No Encumbrances. Each of the Guarantors, Borrower and
their Subsidiaries has (a) good, sufficient and legal title to (in the case of
fee interests in Real Property), (b) valid leasehold interests in (in the case
of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective material assets reflected in their most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements to the extent permitted hereby. All
of such assets are free and clear of Liens except for Permitted Liens.

4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of Borrower threatened in writing against any Guarantor, the Borrower or any of
their Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) hereto sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $5,000,000 that, as of the Closing Date, is pending
or, threatened in writing against any Guarantor, the Borrower or any of their
Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of any
Guarantor, the Borrower or any of their Subsidiaries’ in connection with such
actions, suits, or proceedings is covered by insurance.

4.7.    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable Laws, rules, regulations, executive orders, or
codes (including


-49-     

--------------------------------------------------------------------------------





Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

4.8.    No Material Adverse Effect. All historical financial statements relating
to the Guarantors, Borrower and their Subsidiaries that have been delivered by
Borrower to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, any Guarantor’s, the Borrower’s or any of their Subsidiaries’
consolidated financial condition as of the date thereof and results of
operations for the period then ended. Since December 31, 2018, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Effect with respect to any Guarantor, the Borrower
or any of their Subsidiaries, taken as a whole.

4.9.    Solvency.
(a)    The Loan Parties, on a consolidated basis, are Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10.    Employee Benefits.
(a)    None of the Guarantors, the Borrower, none of their Subsidiaries, nor any
of their respective ERISA Affiliates maintains or contributes to or has any
liability with respect to any Pension Plan or Multiemployer Plan or any Canadian
Defined Benefit Pension Plan.
(b)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Employee Benefit Plan
complies with, and has been operated in accordance with, all applicable Laws
(including ERISA and the IRC) and the terms of such Employee Benefit Plan, (ii)
each Employee Benefit Plan intended be qualified under Section 401 of the IRC
has received a determination letter or opinion letter from the Internal Revenue
Service that can be currently relied upon and, to each Loan Party’s knowledge,
no event has occurred that could result in the disqualification of any such
Employee Benefit Plan, and (iii) no Loan Party has any liability for damages,
fines, penalties, excise taxes or other similar amount with respect to an
Employee Benefit Plan.
(c)    Any pensions schemes maintained by or for the benefit of any English Loan
Party and/or employees of such entity are fully funded in compliance with all
applicable Laws and regulations relating thereto except where any failure to do
so could not reasonably be expected to have a Material Adverse Effect.


-50-     

--------------------------------------------------------------------------------






4.11.    Environmental Condition. To the Borrower’s knowledge, no Guarantor, the
Borrower nor any of their Subsidiaries’ properties or assets has ever been used
by any Guarantor, the Borrower or any of their Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to the Borrower’s
knowledge, none of the Guarantor’s, the Borrower’s nor any of their
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) none of the Guarantor’s, the Borrower’s nor any of their
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by any
Guarantor, the Borrower or their Subsidiaries, and (d) none of the Guarantors,
the Borrower nor any of their Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

4.12.    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or their Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on June, 2019 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrower’s good faith estimate, on the date such Projections are delivered, of
the Loan Parties’ and their Subsidiaries’ future performance for the periods
covered thereby based upon assumptions believed by Borrower to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, and no
assurances can be given that such Projections will be realized, and although
reflecting Borrower’s good faith estimate, projections or forecasts based on
methods and assumptions which Borrower believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

4.13.    Patriot Act and Anti-Money Laundering & Anti-Terrorism. Each Loan Party
and its respective Subsidiaries is in compliance, with the (a) International
Emergency Economic Powers Act, (b) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended)


-51-     

--------------------------------------------------------------------------------





and any other enabling legislation or executive order relating thereto,
(c) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”),
(d) Anti-Money Laundering Laws and (e) Canadian Anti-Money Laundering &
Anti-Terrorism Legislation. No part of the proceeds of the loans made hereunder
will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

4.14.    Indebtedness. Set forth on Schedule P-3 hereto is a true and complete
list of all Indebtedness of each Guarantor, the Borrower and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

4.15.    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
income and federal tax returns and reports of each Guarantor, the Borrower and
their Subsidiaries and all other material state, provincial, territorial,
national and other tax returns and reports of each Guarantor, the Borrower and
their Subsidiaries required to be filed by any of them have been timely filed,
and all taxes shown on such tax returns to be due and payable and all other
material assessments, fees and other governmental charges upon any Guarantor,
the Borrower and their Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable, except (a) Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are being
maintained in accordance with GAAP or (b) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect. Each
Guarantor, the Borrower and each of their Subsidiaries have made adequate
provision in accordance with GAAP for all material taxes not yet due and
payable. None of the Guarantors or the Borrower knows of any proposed tax
assessment against any Guarantor, the Borrower or any of their Subsidiaries that
is not being actively contested by such Guarantor, the Borrower or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.16.    Margin Stock. None of the Guarantors, the Borrower nor any of their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the loans made to Borrower will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.

4.17.    Investment Company Act. No Loan Party or any of its Subsidiaries is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940. Neither the making of any Loan nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents,


-52-     

--------------------------------------------------------------------------------





will violate any provision of the Investment Company Act of 1940 or any rule,
regulation or order of the SEC thereunder.

4.18.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party or any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or (b)(i) has any assets located in a
sanctioned territory or (ii) derives revenues from investments in, or
transactions with Sanctioned Persons or a sanctioned territory, in violation of
any Sanctions. Each of the Loan Parties and its Subsidiaries has implemented and
maintains in effect reasonable policies and procedures designed to ensure
compliance with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties and its Subsidiaries, and to the knowledge of
each such Loan Party, each director, officer, employee, agent and Affiliate of
each such Loan Party and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any Loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Territory, or otherwise used in any
manner that would result in a violation of any Sanction, Anti-Corruption Law or
Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction) party
to any Loan Document or Bank Product Agreement. As of the Closing Date, to the
best knowledge of Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Closing Date to any Lender in
connection with this Agreement is true and correct in all material respects.

4.19.    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower or any other Loan Party,
threatened in writing against any Guarantor, the Borrower or their Subsidiaries
before any Governmental Authority and no grievance or arbitration proceeding
pending or threatened in writing against any Guarantor, the Borrower or their
Subsidiaries which arises out of or under any collective bargaining agreement,
in each case that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Guarantor, the
Borrower or their Subsidiaries that could reasonably be expected to result in a
material liability, or (iii) to the knowledge of Borrower, after due inquiry, no
union representation question existing with respect to the employees of any
Guarantor, the Borrower or their Subsidiaries and no union organizing activity
taking place with respect to any of the employees of any Guarantor, the Borrower
or their Subsidiaries. None of Borrower or its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state, or territorial Law, which remains unpaid or unsatisfied.
The hours worked and payments made to employees of any Guarantor, the Borrower
or its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. All material payments due from any Guarantor, the
Borrower or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of any Guarantor, the Borrower or their Subsidiaries, except where the


-53-     

--------------------------------------------------------------------------------





failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

4.20.    Burdensome Agreements. None of the Guarantors, the Borrower nor any of
their Subsidiaries has entered into, and permits to exist, any contractual
obligation that encumbers or restricts the ability of any such Person to (i) in
the case of the Borrower, make Restricted Payments in respect of Equity
Interests issued by it, (ii) pay any Indebtedness or other obligation owed to
any Loan Party, (iii) make loans or advances to any Loan Party, (iv) transfer
any of its property to any Loan Party or (v) encumbers or restricts the ability
of any Loan Party to pledge its property pursuant to the Loan Documents (or any
renewals, refinancings, exchanges, refundings or extensions thereof), except for
(1) this Agreement and the other Loan Documents, (2) non-exclusive licenses or
sublicenses by any Guarantor, the Borrower or its Subsidiaries of Intellectual
Property in the ordinary course of business which do not interfere in any
material respect with the business, or adversely affect the value of the
Intellectual Property, of any Guarantor, Borrower or any of its Subsidiaries,
(3) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted hereunder, (4) customary provisions in leases
and other contracts restricting the assignment thereof, (5) any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien, and (6) contractual obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Subsidiary.
 

4.21.    Leases. Each Guarantor, the Borrower and each of their Subsidiaries
enjoys peaceful and undisturbed possession under all leases material to their
business and to which they are parties or under which they are operating, and,
subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Guarantor, the Borrower or
their Subsidiaries exists under any of them.

4.22.    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

4.23.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

4.24.    Intellectual Property.
(a)    Schedule 4.24 sets forth a complete and accurate list of all of the (i)
Intellectual Property registered by a Governmental Authority or domain name
registrar and owned by each of the Guarantors and the Borrower and their
Subsidiaries, including all Patents, Trademarks, Copyrights (including
Copyrights embodied in Software), Internet domain names, and (ii) Licenses
material to the business of the Guarantors and Borrower and their Subsidiaries.
(b)    Each of the Guarantors, Borrower and their Subsidiaries exclusively owns
and has good and marketable title to, or a valid license or right to use, all
Intellectual Property, free


-54-     

--------------------------------------------------------------------------------





and clear of all Liens (other than Liens permitted hereunder), that are
necessary for the operation of their respective businesses as currently
conducted. All Intellectual Property owned by or, to the knowledge of Borrower,
licensed to each of the Guarantors, the Borrower and their Subsidiaries as
currently conducted (i) is subsisting in full force and effect, has not been
terminated, cancelled, expired, or abandoned, and is valid and enforceable; (ii)
has been protected with all adequate safeguards and security measures necessary
to maintain any trade secrets, and confidential or proprietary information
therein; (iii) is not the subject of any third party challenge, whether
judicial, administrative or otherwise, as to ownership, registerability,
validity or enforceability; (iv) has not been the subject of any written notice
alleging that it is invalid or unenforceable or challenging ownership or
registerability; and (v) includes all the Intellectual Property rights
reasonably required to conduct such Person’s business.
(c)    There are no actions, suits or proceedings pending or, to the knowledge
of Borrower, threatened in writing by or against any Guarantor or Borrower or
any of their Subsidiaries alleging infringement, misappropriation or other
violation of any Intellectual Property. To the knowledge of Borrower, the
conduct of the businesses of each of the Guarantors, Borrower or any of their
Subsidiaries does not infringe, misappropriate or otherwise violate any
Intellectual Property rights of any other Person.

4.25.    PSC Register. No “warning notice” or “restrictions notice” (in each
case as defined in paragraph 1(2) of Schedule 1B of the Companies Act 2006) has
been issued to it in respect of any shares which are the subject of the
Collateral.

4.26.    Centre of main interests and establishment. Each English Loan Party’s
centre of main interest (as that term is used in Article 3(1) of the European
Insolvency Regulation) is situated in its Original Jurisdiction and it has no
“establishment” (as that term is used in Article 2 no. 10 of the European
Insolvency Regulation) in any other jurisdiction.

5.
AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

5.1.    Financial Statements, Reports, Certificates. The Borrower (a) will
deliver to Agent (with copies to each Lender), each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein, (b) agrees that no Subsidiary of a Loan Party will have a
fiscal year different from that of Borrower, (c) agree to maintain a system of
accounting that enables the Borrower to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, maintain its billing systems and practices substantially as in
effect as of the Closing Date and make material modifications thereto only with
prior notice to, and with the consent of, Agent.
Documents required to be delivered pursuant to Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Borrower (i) posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet as set forth in Section 11,
(ii) publicly disclosed such documents, or provides a link thereto, in SEC
filings or


-55-     

--------------------------------------------------------------------------------





(iii) on which such documents are transmitted by electronic mail to the Agent;
provided, that: (A) upon written request by the Agent, the Borrower shall
deliver paper copies of such documents to the Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Agent and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Agent of the posting of any such documents and provide to
the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificates required
by Section 5.1 to the Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Agent and maintaining its copies of such documents.

5.2.    U.S. Pension Plans. Neither Borrower nor any ERISA Affiliate shall
establish, maintain, contribute to or become obligated to contribute to any
Pension Plan.

5.3.    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Guarantor and the Borrower will, and will cause each of their
Subsidiaries to, at all times preserve and keep in full force and effect such
Person’s valid existence and good standing in its jurisdiction of organization
or incorporation (unless not applicable to such jurisdiction) and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing (unless not applicable to such jurisdiction) with respect to all other
jurisdictions in which it is qualified to do business and any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.4.    Maintenance of Properties. Each Guarantor and the Borrower will, and
will cause each of their Subsidiaries to, (i) maintain and preserve all of its
assets that are necessary in the proper conduct of its business in good working
order and condition, ordinary wear, tear, casualty, and condemnation and
Permitted Dispositions excepted (and except where the failure to so maintain and
preserve assets could not reasonably be expected to result in a Material Adverse
Effect) and (ii) maintain, preserve, prosecute and renew all of its Intellectual
Property necessary for the operation of their respective businesses, except for
any Permitted Dispositions.

5.5.    Taxes. Each Guarantor and the Borrower will, and will cause each of
their Subsidiaries to, pay in full before delinquency or before the expiration
of any extension period all material governmental assessments and taxes imposed,
levied, or assessed against it, or any of its assets or in respect of any of its
income, assets, businesses, or franchises, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Except as provided in the prior sentence, each Guarantor and the Borrower will,
and will cause each of their Subsidiaries to, make timely payment or deposit of
all such tax payments and material withholding taxes required of it and them by
applicable Laws, including those Laws concerning FICA, FUTA, state disability,
and local, state, provincial, territorial and federal income taxes.

5.6.    Insurance. Each Guarantor and the Borrower will, and will cause each of
their Subsidiaries to, at Borrower’s expense, maintain insurance respecting each
Guarantor’s and the Borrower’s and their Subsidiaries’ assets wherever located,
covering liabilities, losses or damages as are customarily insured against by
other Persons engaged in the same or similar businesses and similarly situated
and located. All such policies of insurance shall be with financially sound and


-56-     

--------------------------------------------------------------------------------





reputable insurance companies acceptable to Agent (it being agreed that, as of
the Closing Date, Travelers Indemnity Company of America is acceptable to Agent)
and in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and,
in any event, in amount, adequacy, and scope reasonably satisfactory to Agent
(it being agreed that the amount, adequacy, and scope of the policies of
insurance of Borrower and its Subsidiaries in effect as of the Closing Date are
acceptable to Agent). All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non-contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation.
Borrower shall give Agent prompt notice of any loss exceeding $2,000,000 covered
by its or its Subsidiaries’ casualty or business interruption insurance. Upon
the occurrence and during the continuance of an Event of Default, Agent shall
have the sole right, upon notice to Borrower, to file claims under any property
and general liability insurance policies in respect of the Collateral, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

5.7.    Books and Records; Inspection.
(a)    Each Guarantor and the Borrower will, and will cause each of their
Subsidiaries to keep proper books of record and account in which full, true and
correct entries (in all material respects) are made of all material financial
transactions in relation to its business and activities and permit Agent, any
Lender, and each of their respective duly authorized representatives or agents
to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees (provided an authorized representative of a Borrower
shall be allowed to be present) at such reasonable times and intervals as Agent
or any Lender, as applicable, may designate and, so long as no Event of Default
has occurred and is continuing, with reasonable prior notice to Borrower, during
regular business hours and not more than two times during any fiscal year of
Borrower.
(b)    Each Guarantor and the Borrower will, and will cause each of their
Subsidiaries to, permit Agent and each of its duly authorized representatives or
agents to conduct appraisals and business/recurring revenue valuations at such
reasonable times and intervals as Agent may designate. So long as no Event of
Default has occurred and is continuing, Agent agrees to provide Borrower with a
copy of the report for any such valuation upon request by Borrower so long as
(i) such report exists, (ii) the third person employed by Agent to perform such
valuation consents to such disclosure, and (iii) Borrower execute and deliver to
Agent a non-reliance letter reasonably satisfactory to Agent.


-57-     

--------------------------------------------------------------------------------






5.8.    Compliance with Laws. Each Guarantor and the Borrower will, and will
cause each of their Subsidiaries to, comply with the requirements of all
applicable Laws, rules, regulations, and orders of any Governmental Authority,
other than Laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

5.9.    Environmental. Each Guarantor and the Borrower will, and will cause each
of their Subsidiaries to,
(a)    Keep any property either owned or operated by Borrower or their
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which Borrower or any other Loan
Party has knowledge of a Hazardous Material in any reportable quantity from or
onto property owned or operated by each Guarantor and the Borrower or their
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and
(d)    Promptly, but in any event within five Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of each Guarantor, the Borrower or their Subsidiaries,
(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against any Guarantor, the Borrower or their
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.10.    [Reserved].

5.11.    Formation of Subsidiaries. The Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date (including by virtue of any statutory division
of Borrower or any Subsidiary of Borrower) (other than any Subsidiary for so
long as it is an Excluded Subsidiary), (i) within 15 Business Days of such
formation or acquisition provide written notice to Agent of such formation or
acquisition and (ii) within 30 Business Days of such formation or acquisition
(or such later date as permitted by Agent in its sole discretion) cause such new
Subsidiary to provide to Agent (a) a joinder to the Guarantee in this agreement
and the applicable Security Documents together with such other security
agreements (including mortgages with respect to any Real Property owned in fee
of such new Subsidiary with a fair market value greater than $5,000,000), as
well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary unless expressly not required by the Loan
Documents); provided, that, the joinder to the Guarantee


-58-     

--------------------------------------------------------------------------------





in this agreement and the applicable Security Documents and such other security
agreements shall not provide for a guaranty of the Obligations and the Liens
granted thereunder shall not secure the Obligations, in each case with respect
to any such Subsidiary of Borrower that is a CFC or a FSHCO if providing such
guaranty or such security agreements would result in material adverse tax
consequences (as reasonably determined by Borrower in consultation with Agent)
(with any such joinder, guarantee, pledge or security interest immediately
terminating as and when such material adverse tax consequences arise or exist),
(b) provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addenda to the applicable Security Documents) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary in form and substance
reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any direct Subsidiary of a Loan Party
that is a CFC or a FSHCO (and none of the Equity Interests of any Subsidiary of
such CFC or a FSHCO shall be required to be pledged as security for the
Obligations if pledging a greater amount would result in material adverse tax
consequences (as reasonably determined by Borrower in consultation with Agent)
(which pledge, if reasonably requested by Agent, shall be governed by the Laws
of the jurisdiction of such Subsidiary) (with any such joinder, guarantee,
pledge or security interest immediately terminating as and when such material
adverse tax consequences arise or exist), and (c) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which, in its opinion, is appropriate with respect to the execution
and delivery of the applicable documentation referred to above (including
policies of title insurance, flood certification documentation or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document.

5.12.    Further Assurances. Each Guarantor and the Borrower will, and will if
applicable, cause each of its Material Subsidiaries, at any time upon the
reasonable request of Agent, execute or deliver to Agent any and all financing
statements, fixture filings, security agreements, pledges, assignments,
mortgages, deeds of trust, opinions of counsel, and all other documents (the
“Additional Documents”) that Agent may reasonably request in form and substance
reasonably satisfactory to Agent, to create, perfect, and continue perfected or
to better perfect Agent’s Liens in all of the assets of the Loan Parties
(whether now owned or hereafter arising or acquired (including by virtue of any
statutory division of Borrower or any Subsidiary of Borrower), tangible or
intangible, real or personal) to create and perfect Liens in favor of Agent in
any Real Property acquired by Borrower or any other Loan Party with a fair
market value in excess of $5,000,000, and in order to fully consummate all of
the transactions contemplated hereby and under the other Loan Documents;
provided, that the foregoing shall not apply to (i) any Excluded Subsidiary and
(ii) any Subsidiary of Borrower that is a CFC or a FSHCO if providing such
Additional Documents in order to create, perfect and continue perfection or to
better perfect such Agent’s Liens as security for the Obligations would result
in material adverse tax consequences (as reasonably determined by Borrower in
consultation with Agent) (with any such joinder, guarantee, pledge or security
interest immediately terminating as and when such material adverse tax
consequences arise or exist). To the maximum extent permitted by applicable Law,
if Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, the Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent


-59-     

--------------------------------------------------------------------------------





to file such executed Additional Documents in any appropriate filing office. In
furtherance of, and not in limitation of, the foregoing, each Loan Party shall
take such actions as Agent may reasonably request from time to time to ensure
that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of Borrower and their Subsidiaries, including
all of the outstanding capital Equity Interests of each Guarantor and the
Borrower and their Subsidiaries (subject to exceptions and limitations contained
in the Loan Documents with respect to the Equity Interests and assets of
Excluded Subsidiaries, CFCs and FSHCOs as security for the Obligations).

5.13.    Lender Calls. Borrower will, shortly after each date on which financial
statements were required to be delivered to Agent pursuant to Section 5.1(a),
hold a conference call with all Lenders who choose to attend such conference
call on which the Borrower shall discuss the financial results of the previous
fiscal quarter or year (as applicable) and the financial condition of Borrower
and its Subsidiaries.

5.14.    Use of Proceeds. The Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any Loan or other extension of credit made
hereunder for any purpose other than (i) on the Closing Date, (x) to repay, in
full, the outstanding principal, accrued interest, and accrued fees and expenses
owing under or in connection with the Existing Credit Facility, and (y) to pay
the fees, costs, and expenses incurred in connection with this Agreement, the
other Loan Documents, and the transactions contemplated hereby and thereby, and
(ii) after the Closing Date, consistent with the terms and conditions hereof,
for their lawful and permitted purposes, including without limitation for
Borrower’s working capital, capital expenditures and general corporate needs
(including that (A) no part of the proceeds of the loans made to Borrower will
be used to purchase or carry any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any such Margin Stock or for any purpose
that violates the provisions of Regulation T, U or X of the Board of Governors,
(B) no part of the proceeds of any Loan or Letter of Credit will be used,
directly or indirectly, to make any payments to a Sanctioned Territory or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Territory or a
Sanctioned Person, to fund any operations, activities or business of a
Sanctioned Territory or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (C) no part of the
proceeds of any Loan or Letter of Credit will be used, directly or indirectly,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws).

5.15.    Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to maintain a public corporate credit rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Borrower
and a public rating of the Loans by each of S&P and Moody’s but not, in each
case, any specific rating.

5.16.    Post-Closing Obligations. Furnish to the Agent such items or take such
actions as are set forth on Schedule 5.16 that were not delivered or taken on or
prior to the Closing Date within the applicable time periods set forth on such
Schedule 5.16 (which time periods may be extended at the sole discretion of the
Agent).


-60-     

--------------------------------------------------------------------------------






5.17.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
Sanctions and with Anti-Corruption Laws and Anti-Money Laundering Laws. Each of
the Loan Parties and its Subsidiaries shall implement and maintain in effect
reasonable policies and procedures designed to ensure compliance by the Loan
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Promptly following any request therefor, Borrower
shall provide information and documentation as reasonably requested by the Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
and the Beneficial Ownership Regulation.

5.18.    PSC Register. Each Loan Party shall (and the Borrower shall ensure that
each Subsidiary will) within the relevant timeframe, comply with any notice it
receives pursuant to Part 21A of the Companies Act 2006 from any Subsidiary
incorporated in the United Kingdom whose shares are the subject of the
Collateral and which is required to comply with Part 21A of the Companies Act
2006 (a “PSC Company”) and promptly provide the Agent with a copy of that
notice. No PSC Company shall (and the Borrower shall procure that no PSC Company
will) issue a “warning notice” or “restrictions notice” (in each case as defined
in paragraph 1(2) of Schedule 1B of Part 21A of the Companies Act 2006) in
respect of its shares unless it is required by Law to do so.

6.
NEGATIVE COVENANTS.

The Borrower and each other Loan Party covenants and agrees that, until
termination of all of the Commitments and payment in full of the Obligations:

6.1.    Indebtedness. The Borrower and each other Loan Party will not, and will
not permit any of their Subsidiaries to create, incur, assume, suffer to exist,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except for Permitted Indebtedness.

6.2.    Liens. The Borrower and each other Loan Party will not, and will not
permit any of their Subsidiaries to create, incur, assume, or suffer to exist,
directly or indirectly, any Lien on or with respect to any of its assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

6.3.    Restrictions on Fundamental Changes. The Borrower and each other Loan
Party will not, and will not permit any of their Subsidiaries to,
(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, or be a party to any statutory division, except for (i) any
merger or amalgamation between Loan Parties, provided, that if Borrower is a
party to such merger, Borrower must be the surviving entity, (ii) any merger or
amalgamation between a Loan Party and a Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger, (iii) any merger or amalgamation between Subsidiaries of Borrower that
are not Loan Parties, and (iv) Borrower


-61-     

--------------------------------------------------------------------------------





may change the rights or preferences of its Equity Interests so long as all of
its Equity Interests are Qualified Equity Interests,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving; provided, that in the event of the liquidation or dissolution of any
Guarantor, all of the assets (including any interest in any Equity Interests)
shall be transferred to a Loan Party that is not liquidating or dissolving, or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4.

6.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, the Borrower and each other Loan
Party will not, and will not permit any of their Subsidiaries to convey, sell,
lease, license, assign, transfer, abandon, allow to lapse or otherwise dispose
of (including, in each case, in the case of any limited liability company,
pursuant to a statutory division) (or enter into an agreement (other than an
(i) agreement that is entered into concurrently with the delivery of a notice of
early termination of the Commitments and payment in full of all of the
Obligations pursuant to Section 3.5 and the proceeds of such sale, lease,
license assignment, transfer or other disposition will be used to pay all of the
Obligations in full and (ii) agreement that expressly conditions Borrower’s or
its Subsidiary’s obligation to close or consummate such conveyance, sale, lease,
license, assignment or other disposition upon receipt by the Loan Parties of the
applicable consent required pursuant to Section 14.1) to convey, sell, lease,
license, assign, transfer or otherwise dispose of) any of its or their assets.

6.5.    Nature of Business. The Borrower and each other Loan Party will not, and
will not permit any of their Subsidiaries to make any change in the nature of
its or their business as described in Schedule 6.5 hereto or acquire any
properties or assets that are not reasonably related or ancillary to the conduct
of such business activities; provided, that the foregoing shall not prevent
Borrower and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business.

6.6.    Prepayments and Amendments. The Borrower and each other Loan Party will
not, and will not permit any of their Subsidiaries to,
(a)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances and (C) so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom, Junior Indebtedness in


-62-     

--------------------------------------------------------------------------------





an aggregate amount not to exceed the greater of (x) $13,000,000 and (y) 15% of
EBITDA for the Reference Period most recently ended prior to such determination
(measured as of such date) in the aggregate during the term of this Agreement,
or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition
of Permitted Indebtedness, and (D) any other Permitted Indebtedness but only so
long as, with respect to this clause (D), the amendment, modification or change
of such terms or provisions does not involve (1) the payment terms (including
any provisions regarding interest rates, principal or interest payment or
prepayment amounts, total principal amounts or similar or related terms and
provisions) of or subordination provisions respecting any such Permitted
Indebtedness or (2) any other provisions of such Permitted Indebtedness except
to the extent that (x) no Default or Event of Default exists at the time or
results by virtue of any such amendment, modification or other alteration and
(y) such amendment, modification or other alteration could not reasonably be
expected to be materially adverse to the interests of Agent and Lenders, or
(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.7.    Restricted Payments. The Borrower and each other Loan Party will not,
and will not permit any of their Subsidiaries to make any Restricted Payment;
provided, that, so long as it is permitted by Law, and so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom,
(a)    Borrower may make Restricted Payments to current or former employees,
officers, consultants, or directors of Borrower or any of its Subsidiaries (or
any spouses, ex-spouses, or estates of any of the foregoing) on account of
repurchases or redemptions of Equity Interests of Borrower held by such Persons,
provided, that the aggregate amount of such Restricted Payments made by Borrower
during the term of this Agreement, does not exceed the greater of (x)
$10,000,000 and (y) 12% of EBITDA for the Reference Period most recently ended
prior to such determination (measured as of such date) in the aggregate during
the term of this Agreement,
(b)    Borrower may make Restricted Payments to current or former employees,
officers, consultants, or directors of Borrower or any of its Subsidiaries (or
any spouses, ex-spouses, or estates of any of the foregoing), solely in the form
of forgiveness of Indebtedness of such Persons owing to Borrower on account of
repurchases of the Equity Interests of Borrower held by such


-63-     

--------------------------------------------------------------------------------





Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Equity Interests of Borrower,
(c)    Borrower may make Restricted Payments of cash in lieu of fractional
shares upon conversion of convertible securities or upon any stock dividend,
stock split or combination or business combination, so long as such conversion,
stock dividend or stock split is not prohibited by Section 6.12.
(d)    Borrower may exchange Qualified Equity Interests for other Qualified
Equity Interests; provided, that cash payment may be made by Borrower in
exchange for fractional shares,
(e)    Borrower may make the non-cash Restricted Payments of Equity Interests of
Borrower deemed to occur upon the exercise of stock options, warrants or other
similar rights to the extent such Equity Interests represent a portion of the
exercise price for such stock options, warrants or other similar rights, and
Borrower may make cash payments in connection with the satisfaction of related
withholding tax obligations,
(f)    Borrower may make additional Restricted Payments in an aggregate amount
not to exceed the greater of (x) $25,000,000 and (y) 30% of EBITDA for the
Reference Period most recently ended prior to such determination (measured as of
such date) in the aggregate during the term of this Agreement,
(g)    Borrower may, in connection with any Permitted Acquisition, receive or
accept the return to Borrower or any of the Loan Parties of Equity Interests of
Borrower constituting a portion of the Purchase Price for such Permitted
Acquisition in settlement of indemnification claims, and
(h)    Borrower may make Restricted Payments with proceeds from substantially
concurrent issuances of Equity Interests

6.8.    Accounting Methods. The Borrower and each other Loan Party will not, and
will not permit any of their Subsidiaries to modify or change its fiscal year or
its method of accounting (other than as may be required to conform to GAAP).

6.9.    Investments. The Borrower and each other Loan Party will not, and will
not permit any of their Subsidiaries to, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment except for Permitted Investments.

6.10.    Transactions with Affiliates. The Borrower and each other Loan Party
will not, and will not permit any of their Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction with any Affiliate of
Borrower or any of its Subsidiaries except for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) do not involve


-64-     

--------------------------------------------------------------------------------





payments by Borrower or its Subsidiaries in excess of $2,500,000 for any single
transaction or $5,000,000 for any series of related transactions; or (ii) are no
less favorable, taken as a whole, to Borrower or its Subsidiaries, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,
(b)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) to the extent
required and in accordance with applicable Law, any indemnity provided for the
benefit of directors (or comparable managers) of Borrower or its applicable
Subsidiary,
(c)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) to the extent
required and in accordance with applicable Law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, consultants and outside directors of Borrower and its Subsidiaries in
the ordinary course of business and consistent with industry practice,
(d)    transactions permitted by Section 6.1, Section 6.3, Section 6.7 or
Section 6.9, or any Permitted Intercompany Advance, and
(e)    transactions pursuant to the agreements set forth on Schedule 6.10
hereto.

6.11.    [Reserved]

6.12.    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Borrower, the Borrower and each other Loan
Party will not, and will not permit any of their Subsidiaries to issue or sell
or enter into any agreement or arrangement for the issuance or sale of any of
its Equity Interests (other than Equity Interests issued by a Subsidiary of
Borrower and promptly pledged to Agent to the extent required pursuant to the
terms of the Loan Documents).

6.13.    [Reserved].

6.14.    Canadian Pension Plans. No Loan Party shall: (i) contribute to or
assume an obligation to contribute to any Canadian Defined Benefit Pension Plan,
without the prior written consent of Agent; or (ii) acquire an interest in any
Person if such Person sponsors, maintains or contributes to, or at any time in
the five-year period preceding such acquisition has sponsored, maintained, or
contributed to a Canadian Defined Benefit Pension Plan, without the prior
written consent of Agent.
For purposes of determining compliance with this Section 6, in the event that a
transaction meets the criteria of more than one of the exceptions above, the
Borrower shall, in its sole discretion, classify and reclassify or later divide,
classify or reclassify all or a portion of such transaction in a manner that
complies with this Section 6; provided, that all reclassification shall only be
undertaken within each such negative covenant category.



7.
FINANCIAL COVENANTS.



-65-     

--------------------------------------------------------------------------------





The Borrower covenants and agrees that, until termination of all of the
Revolving Commitments and payment in full of the Obligations, Borrower will:
(a)    Leverage Ratio. Have a Total Leverage Ratio, measured on a quarter-end
basis for each Reference Period, of not greater than 6.00 to 1.00.
Notwithstanding the foregoing, this Section 7 shall be in effect only if, as of
the last day of any fiscal quarter, beginning with the fiscal quarter ended
December 31, 2019, the aggregate outstanding amount of all Revolving Loans
and/or Letter of Credit obligations (other than Letters of Credit which have
been cash collateralized in an amount equal to 105% of the amount available to
be drawn under such Letters of Credit and/or otherwise secured or backstopped in
a manner that is in substance and form satisfactory to the Agent and the
applicable Issuing Banks) at such time is equal to or greater than 35% of the
aggregate Revolving Commitments as of the end of the most recently ended fiscal
quarter.

8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1.    Payments. If Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding or English Insolvency Event,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding or English Insolvency Event), and such failure
continues for a period of three Business Days, (b) all or any portion of the
principal of the Loans, or (c) any amount payable to such Issuing Bank in
reimbursement of any drawing under a Letter of Credit;

8.2.    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 5.1 (relating to the delivery of the quarterly or annual
financial statements) , 5.3 (solely if Borrower or any other Loan Party is not
in good standing in its jurisdiction of organization), 5.7 (solely if Borrower
or any other Loan Party refuses to allow Agent or its representatives or agents
to visit any Borrower’s or any other Loan Party’s properties, inspect its assets
or books or records, examine and make copies of its books and records, or
discuss Borrower’s affairs, finances, and accounts with officers and employees
of Borrower), 5.11, 5.13, 5.14, 5.16 or 5.17 of this Agreement, (ii) Section 6
of this Agreement, (iii) Section 7 of this Agreement, (iv) Section 7 of the US
Security Agreement, (v) Section 6 of the Canadian Security Agreement or (vi)
Section 4 and Sections 6-11 of the English Security Agreement; provided, that an
Event of Default under Section 7 shall not constitute an Event of Default for
purposes of any Term Loan unless and until the Required Revolving Lenders have
actually terminated the Revolving Commitments and/or declared all Revolving
Loans and all related Obligations to be immediately due and payable in
accordance with


-66-     

--------------------------------------------------------------------------------





this Agreement and such declaration has not been rescinded on or before the date
the Required Lenders declare an Event of Default with respect to Section 7;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Section 5.1 (other than as covered in clause (a)) or 5.12 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to a Responsible
Officer of the Borrower or (ii) the date on which written notice thereof is
given to Borrower by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to a Responsible Officer of
the Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent;

8.3.    Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $5,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 60 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4.    Voluntary and English Bankruptcy, etc. (i) if an Insolvency Proceeding
is commenced by a Loan Party or any of its Subsidiaries or (ii) an English
Insolvency Event shall occur in respect of any English Relevant Entity;

8.5.    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6.    Cross Payment Default and Cross-Acceleration. (i) Any Loan Party or any
of its Subsidiaries (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and, except
in the case of any such payment due at scheduled maturity or by acceleration,
such payment is not made within any applicable grace period, in respect of any
Indebtedness or Guarantee having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement or indenture) for
purposes of this clause (A) of more than $10,000,000, resulting in the
acceleration of such Indebtedness, or (B) fails to observe or


-67-     

--------------------------------------------------------------------------------





perform any other agreement or condition relating to any such Indebtedness or
Guarantee of more than the $10,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded.

8.1.    Representations, etc. If any warranty, representation, certificate,
statement or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified as to “materiality”, “Material Adverse
Effect” or similar language) as of the date of issuance or making or deemed
making thereof; Guaranty. If the obligation of any Guarantor under the guarantee
contained in this Agreement is limited or terminated by operation of Law or by
such Guarantor (other than as expressly permitted by or in accordance with the
terms of this Agreement). Security Documents. If any Security Documents, or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or (b) as
the result of an action or failure to act on the part of Agent;

8.2.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

8.3.    Change of Control. A Change of Control shall occur.

8.4.    ERISA. The assets of any Loan Party become “plan assets” within the
meaning of Department of Labor regulation 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA, of any Benefit Plan.

8.5.    Borrower’s Right to Cure.
(a)    Financial Covenant. Notwithstanding anything to the contrary contained in
this Section 8.13, in the event that the Borrower reasonably expects to fail (or
has failed) to comply with the requirements of the Financial Covenant in Section
7 as of the end of any fiscal quarter, at any time during the last fiscal
quarter through and until the expiration of the tenth Business Day subsequent to
the date the financial statements are required to be delivered pursuant to
Section 5.1 with respect to such fiscal quarter (the “Cure Deadline”), the
Borrower shall have the right to issue


-68-     

--------------------------------------------------------------------------------





Equity Interests (other than Disqualified Equity Interests) for cash or
otherwise receive cash contributions to the Equity Interests (other than
Disqualified Equity Interests) of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of the net proceeds of such issuance or
contribution (the “Cure Amount”) pursuant to the exercise by the Borrower of
such Cure Right; provided, that if such Cure Amount is received by the Borrower
on or before the applicable Cure Deadline, compliance with the Financial
Covenant for such fiscal quarter shall be recalculated giving pro forma effect
to the following pro forma adjustments:
(i)    EBITDA shall be increased with respect to such applicable fiscal quarter
with respect to which such Cure Amount is received by the Borrower and any
Reference Period that includes such fiscal quarter, solely for the purpose of
determining whether an Event of Default has occurred and is continuing as a
result of a violation of the Financial Covenant and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount and any prepayment
of Indebtedness with the Cure Amount shall be disregarded for purposes of
measuring the Financial Covenant for such fiscal quarter;
(ii)    if, after giving pro forma effect to such increase in EBITDA, the
Borrower shall then be in compliance with the requirements of the Financial
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Covenant that had occurred shall
be deemed cured for purposes of this Agreement; and
(iii)    Indebtedness for which the Cure Amount is deemed applied shall be
decreased solely to the extent proceeds of the Cure Amount are applied to prepay
any Indebtedness (provided that with respect to any Term Loans so prepaid such
repayment shall be a permanent repayment of such Indebtedness and termination of
commitments thereunder) included in the calculation of First Lien Leverage
Ratio;
provided, that, the Borrower shall have notified the Agent in writing of the
exercise of such Cure Right within five Business Days of the receipt of the Cure
Amounts.
(b)    Limitation on Exercise of Cure Right. Notwithstanding anything herein to
the contrary, (i) in each four fiscal-quarter period there shall be no more than
two fiscal quarters with respect to which the Cure Right is exercised, (ii)
there shall be no more than five exercises of Cure Right in the aggregate,
during the term of this Agreement (iii) the Cure Amount shall be no greater than
the amount required for purposes of complying with the Financial Covenant as of
the end of such fiscal quarter, (iv) all Cure Amounts shall be disregarded for
purposes of determining any baskets, with respect to the covenants contained in
the Loan Documents or any “incurrence” based financial ratio, (v) no
Indebtedness shall be reduced in the fiscal quarter of the failure to comply
with the requirements of the Financial Covenant in Section 7, and (vi) no
Revolving Loans shall be made (or Letters of Credit issued, increased or
extended) following a breach of the Financial Covenant until the Cure Amount has
actually been received by the Borrower.

9.
RIGHTS AND REMEDIES.



-69-     

--------------------------------------------------------------------------------






9.1.    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default (other than an Event of Default arising under Section
8.2(a)(iii) on account of a violation of Section 7), Agent may, and, at the
instruction of the Required Lenders, shall (in each case under clauses (a) or
(b) by written notice to Borrower), in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable Law, do
any one or more of the following:
(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by the Borrower, and (ii) direct Borrower to provide (and
Borrower agree that upon receipt of such notice Borrower will provide) Letter of
Credit Collateralization to Agent to be held as security for Borrower’s
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;
(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, and (ii) the obligation of any Issuing Bank to
issue Letters of Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable Law, or in equity.
The foregoing to the contrary notwithstanding, (x) upon the occurrence of any
Event of Default described in Section 8.4 or Section 8.5, in addition to the
remedies set forth above, without any notice to Borrower or any other Person or
any act by the Lender Group, the Commitments shall automatically terminate and
the Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower’s reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit, and
(2) Bank Product Collateralization to be held as security for Borrower’s or its
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, notice or other requirements of any kind, all of
which are expressly waived by the Loan Parties and (y) during the continuance of
any Event of Default arising under Section 8.2(a)(iii) on account of a violation
of Section 7, upon the request of the Required Revolving Lenders (but not the
Required Lenders or any other Lender or group of Lenders), the Agent shall, by
notice to the Borrower, (1) terminate the Revolving Commitments, and thereupon
such Revolving Commitments shall terminate immediately, (2) declare the
Revolving Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter


-70-     

--------------------------------------------------------------------------------





be declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and (3)
require that the Borrower to provide (a) Letter of Credit Collateralization to
Agent to be held as security for Borrower’s reimbursement obligations in respect
of drawings that may subsequently occur under issued and outstanding Letters of
Credit, and (b) Bank Product Collateralization to be held as security for
Borrower’s or its Subsidiaries’ obligations in respect of outstanding Bank
Products), without presentment, demand, protest, notice or other requirements of
any kind, all of which are expressly waived by Borrower.

9.2.    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the PPSA or UCC, as applicable, by Law,
or in equity. No exercise by the Lender Group of one right or remedy shall be
deemed an election, and no waiver by the Lender Group of any Event of Default
shall be deemed a continuing waiver. No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

10.
WAIVERS; INDEMNIFICATION.


10.1.    Demand; Protest; etc. Each Loan Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group or the Agent on which any Loan Party may in any way be liable. The
Lender Group’s Liability for Collateral. Each Loan Party hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the UCC and
the PPSA, the Lender Group and the Agent shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower.

10.2.    Indemnification. Each Loan Party shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
Law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable and documented fees and disbursements of attorneys, experts,
or consultants and all other reasonable and documented costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution and delivery incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated


-71-     

--------------------------------------------------------------------------------





hereby or thereby or the monitoring of Borrower’s and its Subsidiaries’
compliance with the terms of the Loan Documents (provided, that the
indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders that do not involve any acts or omissions of any
Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to disputes between or among Agent on the one hand, and one or
more Lenders, or one or more of their Affiliates, on the other hand, or
(iii) any Taxes or any costs attributable to Taxes, which shall be governed by
Section 16), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the making of any Loans or issuance of any Letters of Credit hereunder, or the
use of the proceeds of the Loans or the Letters of Credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower, Loan Party or any of their Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of Borrower, Loan Party or any of their Subsidiaries (each
and all of the foregoing, the “Indemnified Liabilities”). The foregoing to the
contrary notwithstanding, Borrower shall not have any obligation to any
Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower, any other Loan Party or Agent, as the case may be, they
shall be sent to the respective address set forth below:


-72-     

--------------------------------------------------------------------------------





If to Borrower or any other Loan Party:
c/o Borrower 
UPLAND SOFTWARE, INC. 
Frost Tower 
401 Congress Avenue, Suite 1850
Austin, Texas 78701 
Attn: Michael D. Hill 
Fax No.: (512) 960-1001 
Email: mhill@uplandsoftware.com
Borrower Website: www.uplandsoftware.com
 
 
with copies to:
PILLSBURY WINTHROP SHAW PITTMAN LLP 
31 West 52nd Street
New York, New York 10019
Attn: Jonathan B. Whitney, Esq.
Email: jonathan.whitney@pillsburylaw.com 
 
 
If to Agent:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Eleven Madison Avenue, 8th Floor,
New York, NY, 10010,
Attn: Loan Operations – Agency Manager Email: agency.loanops@credit-suisse.com 
 
 
with copies to:
SHEARMAN & STERLING LLP 
599 Lexington Avenue
New York, New York 10022
Attn: Michael J. Steinberg
Email: msteinberg@Shearman.com 
 
 



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE


-73-     

--------------------------------------------------------------------------------





CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF
THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK;
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES ITS RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON


-74-     

--------------------------------------------------------------------------------





THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, ANY LENDER, ANY
ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.


13.1.    Assignments and Participations.
(a)    (1) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an “Assignee”), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)    Borrower; provided, that no consent of Borrower shall be required (1) if
an Event of Default under Section 8.1, 8.4 or 8.5 has occurred and is continuing
or (2) in connection with an assignment to a Person that is a Lender or an
Affiliate (other than natural persons or Disqualified Institutions) or a Related
Fund of a Lender; provided, further, that Borrower shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within ten Business Days after having received notice thereof; and
(B)    Agent and each Issuing Bank (as to the Issuing Banks only, solely with
regards to Assignments of Revolving Loans or Commitments).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made to a natural person,
(B)    no assignment may be made to a Disqualified Institution,


-75-     

--------------------------------------------------------------------------------





(C)    no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,
(D)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $1,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $1,000,000),
(E)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(F)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee,
(G)    unless waived by Agent (in its sole discretion), the assigning Lender or
Assignee has paid to Agent, for Agent’s separate account, a processing fee in
the amount of $3,500, and
(H)    [reserved],
(I)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).


-76-     

--------------------------------------------------------------------------------





(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or any other
Loan Party or the performance or observance by Borrower or any other Loan Party
of any of its obligations under this Agreement or any other Loan Document
furnished pursuant hereto, (iii) such Assignee confirms that it has received a
copy of this Agreement, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (iv) such Assignee will, independently and
without reliance upon Agent, such assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement, (v) such Assignee appoints and authorizes Agent to take
such actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in


-77-     

--------------------------------------------------------------------------------





which such Participant is participating, (B) reduce the interest rate applicable
to the Obligations hereunder in which such Participant is participating,
(C) release all or substantially all of the Collateral or guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender (other than a waiver of default
interest), or (E) decreases the amount or postpones the due dates of scheduled
principal repayments or prepayments or premiums payable to such Participant
through such Lender, (v) no participation shall be sold to a natural person or
Disqualified Institution, (vi) no participation shall be sold to a Loan Party or
an Affiliate of a Loan Party, and (vii) all amounts payable by Borrower
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24 and such Federal Reserve may enforce such pledge or
security interest in any manner permitted under applicable Law.
(h)    Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the "Register") on which it enters the name
and address of each Lender as the registered owner of any Term Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a "Registered Loan"). Other than in connection with an assignment by a Lender of
all or any portion of its portion of any Term Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such


-78-     

--------------------------------------------------------------------------------





registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrower shall treat the Person in
whose name such Registered Loan (and the registered note, if any, evidencing the
same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Term Loans to an Affiliate of such Lender or a Related Fund of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, as a
non-fiduciary agent on behalf of Borrower, shall maintain a register comparable
to the Register. The Register and the register described in the preceding
sentence are intended to establish that Borrower's obligations hereunder are in
registered form of purposes of Section 5f.103-1(c) of the United States Treasury
Regulations. The Register and the registers required to be maintained in the
second preceding sentence shall be available for inspection by Borrower at
reasonable times and from time to time upon reasonable prior written notice by
Borrower to Agent or, if applicable, the assigning Lender.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. Such Participant Register shall be substantially similar to the
Register and shall conform and be subject to provisions substantially similar to
Section 13.1(h), in order to establish that Borrower’s obligations hereunder are
in registered form for purposes of Section 5f.103-1(c) of the United States
Treasury Regulations.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register in the extent it has one) available for review
by Borrower from time to time as Borrower may reasonably request.
(k)    Disqualified Institutions. The Agent shall provide the list of
Disqualified Institutions to a Lender upon its request in connection with an
assignment or participation. Notwithstanding anything to the contrary herein,
the Agent shall not be responsible or have any liability for, or have any duty
to ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institutions or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institutions.

13.2.    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement


-79-     

--------------------------------------------------------------------------------





or any rights or duties hereunder without the Lenders’ prior written consent. No
consent to assignment by the Lenders shall release Borrower or any other Loan
Party from their Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower or any other Loan Party is required in
connection with any such assignment.

14.
AMENDMENTS; WAIVERS.


14.1.    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than any Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c)(i),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),
(iv)    amend, modify, or eliminate this Section 14 or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 15.11,
(vi)    other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral; provided that, Section 15.11 shall not, and no Loan
Document shall be amended or otherwise modified to, permit the release of all or
substantially all of the Collateral,
(vii)    amend, modify, or eliminate the definitions of “Required Lenders”,
“Required Revolving Lenders”, or “Pro Rata Share”,
(viii)    contractually subordinate any of Agent’s Liens,


-80-     

--------------------------------------------------------------------------------





(ix)    other than in connection with a merger, amalgamation, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release Borrower or any Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by Borrower or
any Guarantor of any of its rights or duties under this Agreement or the other
Loan Documents, and
(x)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii), Section 2.4(f) or Section 15.12;
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders;
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to an Issuing Bank, or any other rights or duties of an Issuing Bank
under this Agreement or the other Loan Documents, without the written consent of
such Issuing Bank, Agent, Borrower, and the Required Lenders;
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive the provisions of Section 13.1 with respect to assignments to,
or participations with, Persons who are Loan Parties or Affiliates of Loan
Parties without the written consent of Agent and all Lenders;
(e)    Only the written consent of the Borrower, Required Revolving Lenders and
the Agent shall be required to amend, waive or otherwise modify any term or
provision of Section 3.2 (as it applies to the making of Revolving Loans),
Section 7 or Section 8.2(a)(iii) (solely as it relates to Section 7); and
(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Agent and the Lender Group
among themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.


-81-     

--------------------------------------------------------------------------------






14.2.    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least three Business Days prior notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Non-Consenting Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Non-Consenting Lender or Tax Lender, as applicable, shall have no right to
refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than fifteen Business Days after the
date such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.

14.3.    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.


-82-     

--------------------------------------------------------------------------------






15.
AGENTS; THE LENDER GROUP.


15.1.    Appointment and Authorization of Agent.
(a)    Each member of the Lender Group hereby irrevocably designates and
appoints the Agent as the agent of such member of the Lender Group under this
Agreement and the other Loan Documents and irrevocably authorizes the Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 15 (other than
this Section 15.1 and Sections 15.9, and 15.11 with respect to the Borrower) are
solely for the benefit of the Agent and the other members of the Lender Group,
and the Borrower shall not have any rights as a third party beneficiary of such
provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Loan Document, any fiduciary
relationship with any other member of the Lender Group or any agency or trust
obligations with respect to any member of the Lender Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against such Agent.
(b)    The members of the Lender Group hereby irrevocably designate and appoint
the Agent as the agent with respect to the Collateral, and each member of the
Lender Group hereby irrevocably authorizes the Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agent shall have no duties or responsibilities except those
expressly set forth herein or in any other Loan Document, any fiduciary
relationship with any of the other members of the Lender Group or any agency or
trust obligations with respect to any member of the Lender Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.
(c)    the Lender Group hereby irrevocably designates and appoints the Agent as
the agent and authorizes the Agent to act as their agent for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to the Agent to secure any of the Obligations, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as “agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Agent), shall be entitled to the benefits of all provisions of this
Section 15. The obligations of the Agent hereunder are primarily administrative
in nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute the Agent as a trustee for any member
of the Lender Group or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the members of the Lender


-83-     

--------------------------------------------------------------------------------





Group hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that Agent shall not have any fiduciary duties or
responsibilities to any member of the Lender Group by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents. For the purposes of the grant of
security under the laws of the Province of Quebec which may now or in the future
be required to be provided by any Loan Party, the Agent is hereby irrevocably
authorized and appointed to act as the hypothecary representative (within the
meaning of Article 2692 of the Civil Code of Québec) for each member of the
Lender Group, in order to hold any hypothec granted under the laws of the
Province of Quebec as security for any of the Obligations and to exercise such
rights and duties as are conferred upon a hypothecary representative under the
relevant deed of hypothec and applicable laws (with the power to delegate any
such rights or duties). Any person who becomes a Lender, shall be deemed to have
consented to and ratified the foregoing appointment of the Agent as hypothecary
representative for all members of the Lender Group. For greater certainty, the
Agent, acting as hypothecary representative, shall have the same rights, powers,
immunities, indemnities and exclusions from liability as are prescribed in favor
of the Agent in this Agreement, which shall apply mutatis mutandis. In the event
of the resignation and appointment of a successor Agent, such successor Agent
shall also become (without any further act or formality) the successor
hypothecary representative for the purposes each such deed of hypothec.
(d)    The Joint Lead Arrangers and Joint Bookrunners, in their respective
capacities as such, shall not have any obligations, duties or responsibilities
under this Agreement but shall be entitled to all benefits of this Section 15.

15.2.    Delegation of Duties. The Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents, sub-agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

15.3.    Exculpatory Provisions.
(a)    Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document (except for its or such Person’s own gross
negligence or willful misconduct, as determined in the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein) or (ii) responsible in any manner to any of the members of the Lender
Group or any participant for any recitals, statements, representations or
warranties made by any of the Borrower, any other Guarantor, any other Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported


-84-     

--------------------------------------------------------------------------------





to be created under the Security Documents, or for any failure of the Borrower,
any other Guarantor or any other Loan Party to perform its obligations hereunder
or thereunder. Agent shall not be under any obligation to any other member of
the Lender Group to ascertain or to inquire as to the observance or performance
of any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
(b)    Each member of the Lender Group confirms to the Agent, each other member
of the Lender Group and each of their respective Related Parties that it (i)
possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Agent, any other member of the Lender Group or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of (x)
entering into this Agreement, (y) making Loans and other extensions of credit
hereunder and under the other Loan Documents and (z) in taking or not taking
actions hereunder and thereunder, (ii) is financially able to bear such risks
and (iii) has determined that entering into this Agreement and making Loans and
other extensions of credit hereunder and under the other Loan Documents is
suitable and appropriate for it.
(c)    Each member of the Lender Group acknowledges that (i) it is solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with this Agreement and the other Loan
Documents, (ii) that it has, independently and without reliance upon the Agent,
any other member of the Lender Group or any of their respective Related Parties,
made its own appraisal and investigation of all risks associated with, and its
own credit analysis and decision to enter into, this Agreement based on such
documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Agent, any other member of the
Lender Group or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:
(i)    the financial condition, status and capitalization of the Borrower and
each other Loan Party;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and
(iv)    the adequacy, accuracy and/or completeness of any information delivered
by the Agent, any other member of the Lender Group or by any of their respective
Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions


-85-     

--------------------------------------------------------------------------------





contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.

15.4.    Reliance by Agents. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex, electronic mail, or teletype
message, statement, order or other document or instruction believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by the Agent. The Agent may deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Agent. The Agent and shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans; provided, that none of the Agent shall be required
to take any action that, in its opinion or in the opinion of its counsel, may
expose it to liability or that is contrary to any Loan Document or Applicable
Law.

15.5.    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Agent has received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a written notice, it shall give notice thereof to the Lenders. The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as is within its authority to take under
this Agreement and otherwise as it shall deem advisable in the best interests of
the Lenders except to the extent that this Agreement requires that such action
be taken only with the approval of the Required Lenders or each of the Lenders,
as applicable.

15.6.    Non-Reliance on Agent and Other Lenders. Each member of the Lender
Group expressly acknowledges that none of the Agent or any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Agent hereinafter
taken, including any review of the affairs of Borrower, or any other Loan Party,
shall be deemed to constitute any representation or warranty by the Agent to any
Lender or any Issuing Bank. Each Lender and Issuing Bank represents to Agent
that it has, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the


-86-     

--------------------------------------------------------------------------------





Borrower, and each other Loan Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of Borrower, and each other Loan Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Agent hereunder, none of the Agent shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
assets, operations, properties, financial condition, prospects or
creditworthiness of the Borrower, or any other Loan Party that may come into the
possession of the Agent or any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

15.7.    Indemnification. The members of the Lender Group agree to indemnify
Agent, in its capacity as such (to the extent not reimbursed by or on behalf of
the Loan Parties and without limiting the obligation of the Loan Parties to do
so), ratably according to their respective portions of the total credit exposure
in effect on the date on which indemnification is sought (or, if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with their
respective portions of the total credit exposure in effect immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent, including all fees, disbursements and other charges of
counsel to the extent required to be reimbursed by the Loan Parties pursuant to
Section 10, in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by Agent under or in connection with any of the
foregoing (SUBJECT TO THE PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY
NEGLIGENCE OF THE INDEMNIFIED PERSON); provided, that no member of the Lender
Group shall be liable to Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction; provided, further, that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
15.7. In the case of any investigation, litigation or proceeding giving rise to
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time occur, be imposed upon, incurred by or asserted against the Agent in any
way relating to or arising out of the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by Agent under or in connection with any of the foregoing (including
at any time following the payment of the Loans), this Section


-87-     

--------------------------------------------------------------------------------





15.7 applies whether any such investigation, litigation or proceeding is brought
by any member of the Lender Group or any other Person. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including attorneys’ fees) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of the Loan Parties; provided that
such reimbursement by the members of the Lender Group shall not affect the Loan
Parties’ continuing reimbursement obligations with respect thereto. If any
indemnity furnished to Agent for any purpose shall, in the opinion of Agent, be
insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, that in no event shall this sentence require
any member of the Lender Group to indemnify Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such member of the Lender Group’s pro rata portion
thereof; and provided further, this sentence shall not be deemed to require
Lender to indemnify Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
such Agent’s gross negligence or willful misconduct (as determined by a final
judgment of court of competent jurisdiction). The agreements in this Section
15.7 shall survive the payment of the Loans and all other amounts payable
hereunder.

15.8.    Agent in Individual Capacities. Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower, any other Guarantor, and any other Loan Party as though such Agent
were not an Agent hereunder and under the other Loan Documents. With respect to
the Loans made by it, Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include Agent in its individual capacity.

15.9.    Successor Agent.
(a)    The Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the consent of the Borrower,
so long as no Event of Default under Sections 8.01, 8.04 or 8.05 has occurred
and is then continuing, (not to be unreasonably withheld or delayed), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent meeting the qualifications set forth
above (including receipt of the Borrower’s consent); provided, that if Agent
shall notify the Borrower and the Lenders that no qualifying Person (including
as a result of the absence of consent of the Borrower) has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (x) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security


-88-     

--------------------------------------------------------------------------------





held by the Agent on behalf of the Lenders under any of the Loans Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (y) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender and the Issuing Banks directly, until such time as the
Required Lenders with (except after the occurrence and during the continuation
of an Event of Default under Sections 8.1, 8.4 and 8.5) the consent of the
Borrower (not to be unreasonably withheld) appoint successor Agents as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
the Agent, as the case may be, hereunder, and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section 15.9). The
fees payable by the Borrower (following the effectiveness of such appointment)
to such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 15 (including Section 15.7) and Section 10 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
(b)    Any resignation by Credit Suisse AG, Cayman Islands Branch as Agent
pursuant to this Section 15.9 shall also constitute its resignation as an
Issuing Bank. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (b) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Issuing Bank.

15.10.    [Reserved].

15.11.    Security Documents and Guarantee; Agents under Security Documents and
Guarantee.
(a)    (a) Each member of the Lender Group hereby further authorizes the Agent,
on behalf of and for the benefit of each member of the Lender Group, to be the
agent for and representative of each member of the Lender Group with respect to
the Security Documents, as applicable. Subject to Section 14.1, without further
written consent or authorization from any member of the Lender Group, the Agent,
may execute any documents or instruments necessary to (a) release any Lien on
any property granted to or held by the Agent (or any sub-agent thereof) under
any Loan Document (i) upon the payment in full (or Letter of Credit
Collateralization) of all


-89-     

--------------------------------------------------------------------------------





Obligations (except for contingent obligations in respect of which a claim has
not yet been made), the Bank Product Obligations and the termination of
Commitments and Letter of Credit Collateralization, (ii) if the property subject
to such Lien is sold or to be sold or transferred as part of or in connection
with any sale or other transfer permitted hereunder and the other Loan Documents
to a Person that is not a Loan Party or in connection with the designation of
any Material Subsidiary as an Immaterial Subsidiary in compliance with this
Agreement, (iii) if the property subject to such Lien is owned by a Loan Party,
upon the release of such Loan Party from its Guarantee otherwise in accordance
with the Loan Documents, (iv) as and to the extent provided in the Security
Documents (as in effect on the date hereof or as amended by an amendment
permitted under the applicable Loan Documents), (v) if the property subject to
such Lien constitutes Excluded Collateral, (vi) if approved, authorized or
ratified in writing in accordance with Section 14.1, release any Guarantor that
is a Subsidiary from its obligations under the Guarantee if such Person ceases
to be a Material Subsidiary (or otherwise becomes an Excluded Subsidiary) as a
result of a transaction or designation permitted hereunder or (vii) upon request
of any Loan Party, execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the exclusion from the
definition of “Collateral”, and from the Liens of the Agent on the Collateral,
of personal property leased by any Loan Party from a third party in the ordinary
course of business;
(b)    Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Agent and each member of the Lender Group hereby agree that (i) no member of the
Lender Group shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the Agent, on
behalf of the member of the Lender Group in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Agent, in each case, on behalf of each member of the
Lender Group, and (ii) in the event of a foreclosure by the Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the Agent
or any member of the Lender Group may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and Agent, as agent for
and representative of the members of the Lender Group (but not any Lender or
Lenders in its or their respective individual capacities unless Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Agent at such sale or other disposition. No holder of Bank
Product Obligations shall have any rights in connection with the management or
release of any Collateral or of the obligations of any Loan Party under this
Agreement. No holder of Bank Product Obligations that obtains the benefits of
any Guarantee or any Collateral by virtue of the provisions hereof or of any
other Loan Document shall have any right to notice of any action or to consent
to or vote on, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender, Issuing
Bank or Agent and, in such case, only to the extent expressly provided in the
Loan Documents. Notwithstanding any other provision of this Agreement to the
contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations, unless the Agent has received written notice of such Obligations,
together with such supporting


-90-     

--------------------------------------------------------------------------------





documentation as the Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.

15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13.    [Reserved].

15.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).


-91-     

--------------------------------------------------------------------------------






15.16.    Financial Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each financial examination report
respecting Borrower or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any financial
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrowers’ personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Borrower or its Subsidiaries to Agent that has
not been contemporaneously provided by Borrower or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender’s notice to
Agent, whereupon Agent promptly shall request of Borrowers the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from Borrower or such Subsidiary, Agent promptly shall provide a copy of
same to such Lender, and (z) any time that Agent renders to Borrowers a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.


-92-     

--------------------------------------------------------------------------------






16.
WITHHOLDING TAXES.


16.1.    Payments. All payments made by or on account of Borrower or any
Guarantors under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
deduction or withholding of any Tax is required from a payment made by Borrower
or any Guarantor hereunder or under any note or other Loan Document pursuant to
applicable Law, the Borrower, such Guarantor or Agent shall be entitled to
deduct or withhold such Tax and shall timely pay such amount that is deducted or
withheld to the appropriate Governmental Authority, and in the event any
deduction or withholding of Indemnified Taxes is required, Borrower or such
Guarantor shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrower or such Guarantor agrees to
pay the full amount of such Indemnified Taxes and such additional amounts as may
be necessary so that every payment of all amounts payable to a Lender,
Administrative Agent or Issuing Bank under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount that would have been paid if no deduction or withholding
for Indemnified Taxes had been made. Borrower or such Guarantor will furnish to
Agent as promptly as possible after the date the payment of any Indemnified Tax
is due pursuant to applicable Law, certified copies of tax receipts or other
reasonable documentation evidencing such payment by Borrower or such Guarantor,
as applicable. Borrower or such Guarantor, as applicable, agrees to pay any
present or future stamp, value added or documentary taxes or any other excise or
property taxes, charges, or similar levies that arise from any payment made
hereunder or from the execution, delivery, performance, recordation, or filing
of, or otherwise with respect to this Agreement or any other Loan Document. The
Loan Parties shall jointly and severally indemnify each Indemnified Person (as
defined in Section 10.3) (collectively a "Tax Indemnitee") for the full amount
of Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto, whether or not such Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the bad faith,
gross negligence or willful misconduct of such Tax Indemnitee); provided,
however, no Loan Party that is an Excluded CFC shall have any obligation to make
an indemnity payment, or have liability, under this Section 16.1, with respect
to an "obligation of a United States person" within the meaning of Section
956(c) of the IRC and the Treasury Regulations promulgated thereunder (taking it
account any exceptions provided therein).  The obligations of the Loan Parties
under this Section 16 shall survive the termination of this Agreement, the
resignation and replacement of Agent, and the repayment of the Obligations.

16.2.    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:


-93-     

--------------------------------------------------------------------------------





(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception under
Section 881(c) of the IRC, (A) a statement of the Lender or Participant, signed
under penalty of perjury, that the Lender or Participant is not a (I) a "bank"
as described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of
Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a CFC
related to Borrower within the meaning of Section 881(c)(3)(C) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form
W-8IMY (with proper attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other Laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the Laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms; provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.


-94-     

--------------------------------------------------------------------------------





(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section
16.2(a) or 16.2(c) as no longer valid. With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to Section
16.2(a) or 16.2(c), if applicable. Borrower agrees that each Participant shall
be entitled to the benefits of this Section 16 with respect to its participation
in any portion of the Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto; provided, that such Participant shall not be entitled to
receive any greater payment under Section 2.11(l), 2.12(d), 2.13(a) or this
Section 16 with respect to such participation than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.
(e)    The Agent shall deliver to the Borrower, on or before the Closing Date,
two duly completed copies of IRS Form W-8IMY certifying that the Agent is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business in the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a United States person with respect to such
payments (and the Borrower and the Agent agree to so treat the Agent as a United
States person with respect to such payments), with the effect that the Borrower
can make payments to the Agent without deduction or withholding of any Taxes
imposed by the United States. The Agent shall deliver to the Borrower, on or
before the Closing Date, two duly completed copies of IRS Form W-8ECI with
respect to payments it receives that are not for the accounts of others.
(f)    If a payment made to a Lender hereunder or under any note or other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Law and at such time or times reasonably requested by
Borrower or the Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

16.3.    Reductions. If a Lender or a Participant is subject to an applicable
withholding tax, Agent (or, in the case of a Participant, the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant an amount equivalent to the applicable withholding


-95-     

--------------------------------------------------------------------------------





tax. If the forms or other documentation required by Section 16.2(a) or 16.2(c)
are not delivered to Agent (or, in the case of a Participant, to the Lender
granting the participation), then Agent (or, in the case of a Participant, to
the Lender granting the participation) may withhold from any payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.

16.4.    Refunds. If any party determines, in its good faith discretion, that it
has received a refund of any Indemnified Taxes to which Borrower have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent or such Lender hereunder) to Agent or such Lender in the event Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything in this Agreement to the contrary, this Section 16
shall not be construed to require Agent or any Lender to make available its tax
returns (or any other information which it deems confidential) to Borrower or
any other Person.

17.
GENERAL PROVISIONS.


17.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, each Loan Party, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

17.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower or any Loan
Party, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5.    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank


-96-     

--------------------------------------------------------------------------------





Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed Agent as its agent and to have accepted the benefits of
the Loan Documents. It is understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. The Borrower acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6.    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7.    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this


-97-     

--------------------------------------------------------------------------------





Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

17.8.    Revival and Reinstatement of Obligations; Certain Waivers.
If any member of the Lender Group or any Bank Product Provider repays, refunds,
restores, or returns in whole or in part, any payment or property (including any
proceeds of Collateral) previously paid or transferred to such member of the
Lender Group or such Bank Product Provider in full or partial satisfaction of
any Obligation or on account of any other obligation of any Loan Party under any
Loan Document or any Bank Product Agreement, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any Law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a “Voidable Transfer”), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent’s Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.

17.9.    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and


-98-     

--------------------------------------------------------------------------------





Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided, that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided, that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any (actual or proposed) assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that prior to receipt of Confidential Information any such (actual or proposed)
assignee, participant, or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.9 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.9 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in clause (i)
above), (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than Borrower, any other Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrower with prior written
notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials so long as such information is otherwise
generally available to the public and may otherwise use the name, logos, and
other insignia of Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of Agent.


-99-     

--------------------------------------------------------------------------------





(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities). The Loan Parties shall be deemed to
have authorized Agent and its Affiliates and the Lenders to treat Borrower
Materials marked “PUBLIC” or otherwise at any time filed with the SEC as not
containing any material non-public information with respect to the Loan Parties
or their securities for purposes of United States and federal, state, or
territorial securities Laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
any Issuing Bank, or any Lender may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstanding or unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11.    Patriot Act and Anti-Money Laundering & Anti-Terrorism Compliance.
(a)    Each Lender that is subject to the requirements of the Patriot Act and
the Beneficial Ownership Regulation hereby notifies Borrower that pursuant to
the requirements of the Patriot Act and the Beneficial Ownership Regulation, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act and the Beneficial Ownership Regulation. In
addition, if Agent is required by Law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
Beneficial Ownership Regulation searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and the Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrower.

17.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and


-100-     

--------------------------------------------------------------------------------





shall not be contradicted or qualified by any other agreement, oral or written,
before the date hereof. The foregoing to the contrary notwithstanding, all Bank
Product Agreements, if any, are independent agreements governed by the written
provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration, reduction,
increase, or change in the terms of any credit extended hereunder, except as
otherwise expressly provided in such Bank Product Agreement.

17.13.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of the Borrower in respect of any
such sum due from it to Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase this Agreement Currency with
the Judgment Currency. If the amount of this Agreement Currency so purchased is
less than the sum originally due to Agent or any Lender from Borrower or any
other Loan Party in this Agreement Currency, Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Agent or such
Lender, as the case may be, against such loss. If the amount of this Agreement
Currency so purchased is greater than the sum originally due to Agent or any
Lender in such currency, Agent or such Lender, as the case may be, agrees to
return the amount of any excess to Borrower (or to any other Person who may be
entitled thereto under applicable Law).

17.14.    Certain Tax Matters. Notwithstanding anything set forth herein or in
any other Loan Document to the contrary, the parties agree that no Loan Party
that is an Excluded CFC shall have any obligation to make an indemnity payment
or have liability with respect to an “obligation of a United States person”
within the meaning of Section 956(c) of the IRC and Treasury Regulations
promulgated thereunder (taking into account any exceptions provided therein).

17.15.    Guarantee.
(a)    In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the Term Loans, the
issuance of the Letters of Credit, and the entering into of the Bank Product
Agreements and by virtue of the financial accommodations to be made to Borrower,
each of the Guarantors, jointly and severally, hereby unconditionally and
irrevocably guarantees as a primary obligor and not merely as a surety the full
and prompt payment when due, whether upon maturity, acceleration, or otherwise,
of all of the Guarantied Obligations (the “Guarantee”). If any or all of the
Obligations constituting Guarantied Obligations becomes due and payable, each of
the Guarantors, unconditionally and irrevocably, and without the need for
demand, protest, or any other notice or formality, promises to pay such
indebtedness to Agent, for


-101-     

--------------------------------------------------------------------------------





the benefit of the Lender Group and the Bank Product Providers, together with
any and all expenses (including Lender Group Expenses) that may be incurred by
Agent or any other member of the Lender Group or any Bank Product Provider in
demanding, enforcing, or collecting any of the Guarantied Obligations (including
the enforcement of any collateral for such Guarantied Obligations or any
collateral for the obligations of the Guarantors under this Guarantee). If claim
is ever made upon Agent or any other member of the Lender Group or any Bank
Product Provider for repayment or recovery of any amount or amounts received in
payment of or on account of any or all of the Guarantied Obligations and any of
Agent or any other member of the Lender Group or any Bank Product Provider
repays all or part of said amount by reason of (i) any judgment, decree, or
order of any court or administrative body having jurisdiction over such payee or
any of its property, or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including any Borrower or any
Guarantor), then and in each such event, each of the Guarantors agrees that any
such judgment, decree, order, settlement, or compromise shall be binding upon
the Guarantors, notwithstanding any revocation (or purported revocation) of this
Guarantee or other instrument evidencing any liability of any Guarantor, and the
Guarantors shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
(b)    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of the Lender Group and the Bank Product Providers, whether or
not due or payable by any Loan Party upon the occurrence of any of the Events of
Default of Section 8.4 or 8.5 of this Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lender Group and the Bank Product Providers, without the requirement of
demand, protest, or any other notice or other formality, in lawful money of the
United States.
(c)    The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any security for or other guarantee of
the Guarantied Obligations, whether executed by any other Guarantor or by any
other Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking, (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Guarantor, (iii) any payment made to
Agent, any other member of the Lender Group, or any Bank Product Provider on
account of the Obligations which Agent, such other member of the Lender Group,
or such Bank Product Provider repays to any Guarantor pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, or (iv) any action or inaction by Agent, any other member
of the Lender Group, or any Bank Product Provider, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Obligations or of any security therefor.
(d)    This Guarantee includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or


-102-     

--------------------------------------------------------------------------------





other terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part. To the maximum extent permitted by Law, each Guarantor hereby waives
any right to revoke this Guarantee as to future Guarantied Obligations. If such
a revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (i) no such revocation shall be effective until
written notice thereof has been received by Agent, (ii) no such revocation shall
apply to any Guarantied Obligations in existence on the date of receipt by Agent
of such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (iii) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any member of the Lender Group or
any Bank Product Provider in existence on the date of such revocation, (iv) no
payment by any Guarantor, Borrower, or from any other source, prior to the date
of Agent’s receipt of written notice of such revocation shall reduce the maximum
obligation of such Guarantor hereunder, and (v) any payment by any Borrower or
from any source other than such Guarantor subsequent to the date of such
revocation shall first be applied to that portion of the Guarantied Obligations
as to which the revocation is effective and which are not, therefore, guarantied
hereunder, and to the extent so applied shall not reduce the maximum obligation
of such Guarantor hereunder. This Guarantee shall be binding upon each
Guarantor, its successors and assigns and inure to the benefit of and be
enforceable by Agent (for the benefit of the Lender Group and the Bank Product
Providers) and its successors, transferees, or assigns.
(e)    The guarantee by each of the Guarantors hereunder is a guarantee of
payment and not of collection. The obligations of each of the Guarantors
hereunder are independent of the obligations of any other Guarantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or any other Person and whether or not any other Guarantor or any
other Person be joined in any such action or actions. Each of the Guarantors
waives, to the fullest extent permitted by Law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement hereof. Any
payment by any Guarantor or other circumstance which operates to toll any
statute of limitations as to any Guarantor shall operate to toll the statute of
limitations as to each of the Guarantors.
(f)    Each of the Guarantors authorizes Agent, the other members of the Lender
Group, and the Bank Product Providers without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:
(i)    change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guarantee
shall apply to the Obligations as so changed, extended, renewed, or altered;
(ii)    take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations


-103-     

--------------------------------------------------------------------------------





or any of the Guarantied Obligations (including any of the obligations of all or
any of the Guarantors under this Guarantee) incurred directly or indirectly in
respect thereof or hereof, or any offset on account thereof;
(iii)    exercise or refrain from exercising any rights against any Guarantor;
(iv)    release or substitute any one or more endorsers, guarantors, any
Guarantors, or other obligors;
(v)    settle or compromise any of the Obligations, any security therefor, or
any liability (including any of those of any of the Guarantors under this
agreement) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Guarantor to its creditors;
(vi)    apply any sums by whomever paid or however realized to any liability or
liabilities of any Guarantor to Agent, any other member of the Lender Group, or
any Bank Product Provider regardless of what liability or liabilities of such
Guarantor remain unpaid;
(vii)    consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Bank Product Agreement, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify, or supplement this Agreement, any other Loan Document, any Bank
Product Agreement, or any of such other instruments or agreements; or
(viii)    take any other action that could, under otherwise applicable
principles of Law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this agreement.
(g)    It is not necessary for Agent, any other member of the Lender Group, or
any Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
(h)    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
guaranty and otherwise honor all Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 17.15(h) for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 17.15(h),
or otherwise under the Loan Documents, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Guarantied Obligations.
Each Qualified ECP Guarantor intends that this Section 17.15(h) constitute, and
this Section 17.15(h) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


-104-     

--------------------------------------------------------------------------------





(i)    This Guarantee does not apply to any liability to the extent it would
result in this guarantee constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006.

17.16.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

17.17.    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any of
the Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Revolving Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96- 23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into,


-105-     

--------------------------------------------------------------------------------





participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and its Affiliates, and not, for the avoidance of doubt,
to or for the benefit of any of the Loan Party, that none of the Agent or any of
its Affiliates is a fiduciary with respect to the assets of such Lender involved
in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

17.18.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Obligations or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the Laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such


-106-     

--------------------------------------------------------------------------------





Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the Laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the Laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.


(b)    As used in this Section 17.18, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


 
[SIGNATURE PAGES FOLLOW]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.




-107-     

--------------------------------------------------------------------------------





BORROWER:
UPLAND SOFTWARE, INC.,
a Delaware corporation 

 
By:
Name:
Title:



Signature Page to Credit Agreement

--------------------------------------------------------------------------------





GUARANTORS:
UPLAND SOFTWARE I, INC.,
a Delaware corporation 
UPLAND SOFTWARE IV, LLC,
a Nebraska limited liability company 
UPLAND SOFTWARE V, INC.,
a Delaware corporation 
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company 
UPLAND SOFTWARE VII, LLC,
a Delaware limited liability company 
UPLAND IX, LLC,
a Delaware limited liability company 
ULTRIVA, LLC,
a California limited liability company 
ADVANCED PROCESSING & IMAGING, INC.,
a Florida corporation 
OMTOOL, LTD.,
a Delaware corporation 
RIGHTANSWERS, INC.,
a Delaware corporation 
WATERFALL INTERNATIONAL INC.,
a Delaware corporation 
QVIDIAN CORPORATION,
a Delaware corporation 
REFERENCES-ONLINE, INC.,
a Colorado corporation 
UPLAND SOFTWARE INC. / LOGICIELS UPLAND INC.,
a Canadian federal corporation
ADESTRA INC.,
a Delaware corporation
POSTUP HOLDINGS, LLC,
a Texas limited liability company 
POSTUP DIGITAL, LLC,
a Texas limited liability company
DAILY INCHES, INC. 
a Delaware corporation 



 
By: _________________________________
Name: Michael D. Hill
Title: Chief Financial Officer






POWERSTEERING SOFTWARE LIMITED,
a company organized and existing under the laws of England
 



 
By: ___________________________________
Name: John T. McDonald
Title: Director



Signature Page to Credit Agreement

--------------------------------------------------------------------------------











Signature Page to Credit Agreement

--------------------------------------------------------------------------------








 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent and as a Lender 

 
By:
Name:
   







Signature Page to Credit Agreement

--------------------------------------------------------------------------------






Schedule C-1
Lender
Term Loan Commitment
Revolving Commitment
Letter of Credit Commitment
Credit Suisse AG, Cayman Islands Branch
$350,000,000.00
$15,000,000.00
$2,500,000.00
Wells Fargo Bank, National Association
$0
$15,000,000.00
$2,500,000.00
Capital One, N.A.
$0
$10,000,000.00
$1,666,666.67
HSBC Bank USA, National Association
$0
$10,000,000.00
$1,666,666.67
Regions Bank
$0
$10,000,000.00
$1,666,666.66
TOTAL
$350,000,000.00
$60,000,000.00
$10,000,000.00










--------------------------------------------------------------------------------








Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) was in existence prior to the
date of such Permitted Acquisition, (b) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition and (c) such Indebtedness (I) is
not secured by any property or asset other than the property or assets acquired
in such Permitted Acquisition and (II) is not guaranteed by any Loan Party
(other than a Person acquired in the Permitted Acquisition or any other Person
who merges with or acquires the assets of such Person in connection with such
Permitted Acquisition).
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, amalgamation, consolidation, or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Equity Interests
of any other Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of the Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10 of the Agreement:
(a) any Person which owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.


Schedule 1.1 – Page 1     

--------------------------------------------------------------------------------





“Agent” means Credit Suisse AG, Cayman Islands Branch, in its role as
administrative agent and collateral agent, and any successor thereto appointed
in regards with Section 15.9.
“Agent’s Account” means the Deposit Account identified on Schedule A-1 to the
Agreement as Agent’s Account (or such other Deposit Account that has been
designated as such, in writing, by Agent to Borrower and the Lenders).
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Liens” means the Liens granted by a Borrower or its Subsidiaries to
Agent under the Loan Documents and securing all or a portion of the Obligations.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable Laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable Laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Margin” means, as of any date of determination and with respect to
(x) Initial Term Loans and Initial Revolving Loans maintained as Base Rate
Loans, 2.75% per annum (the “Base Rate Margin”) or (y) Initial Term Loans and
Initial Revolving Loans maintained as Eurodollar Loans, 3.75% per annum (the
“Eurodollar Margin”).
“Application Event” means the occurrence of (a) a failure by Borrower to repay
the Initial Revolving Loans and all of the Obligations related thereto in full
on the Revolver Maturity Date, (b) a failure by Borrower to repay the Initial
Term Loans and all of the Obligations related thereto in full on the Term Loan
Maturity Date, (c) a failure by Borrower to repay all Obligations in full on the
last Maturity Date or (d) an Event of Default and the election by Agent or the
Required Lenders to require that payments and proceeds of Collateral be applied
pursuant to Section 2.4(b)(iii) of the Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.


Schedule 1.1 – Page 2     

--------------------------------------------------------------------------------





“Available Increase Amount” means, as of any date of determination, the sum of
(a) (x) the greater of $83,000,000 and (y) 100% of the EBITDA for the most
recent Reference Period (the “Fixed Increase Amount”) plus (b)(i) the aggregate
principal amount of Term Loans voluntarily prepaid prior to such date pursuant
to Section 2.4(d), (ii) the aggregate principal of all permanent reductions of
Revolving Commitments prior to such date pursuant to Section 2.4(d) and (iii)
the aggregate principal amount of non-revolving Indebtedness voluntarily prepaid
prior to such date that is secured by Liens on the Collateral ranking on an
equal priority basis with the Lien securing the Obligations, in each case,
except to the extent financed with proceeds from the incurrence of long-term
indebtedness, including any incurrence pursuant to clause (c) below plus (c) an
additional unlimited amount, so long as in the case of this clause (c), after
giving effect to such Incremental Loan (and assuming in the case of any
Incremental Revolving Loan, that such Revolving Commitments have been fully
drawn) and the use of proceeds thereof, (A) if such Incremental Loan is secured
by a Lien on the Collateral that is pari passu with the Lien securing the
Obligations, the First Lien Leverage Ratio calculated on a pro forma basis,
including the application of the proceeds thereof (without “netting” the cash
proceeds of the relevant Incremental Loans) and, if applicable, the pro forma
impact of any Acquisition to be effected with the proceeds thereof, shall be
equal to or less than 4.00 to 1.00, (B) if such Incremental Loan is secured by a
Lien on the Collateral that is junior to the Lien securing the Obligations, the
Secured Leverage Ratio calculated on a pro forma basis, including the
application of the proceeds thereof (without “netting” the cash proceeds of the
relevant Incremental Loans) and, if applicable, the pro forma impact of any
Acquisition to be effected with the proceeds thereof, shall be equal to or less
than 4.00 to 1.00 and (C) if such Incremental Loan is unsecured the Total
Leverage Ratio calculated on a pro forma basis, including the application of the
proceeds thereof (without “netting” the cash proceeds of the relevant
Incremental Loans) and, if applicable, the pro forma impact of any Acquisition
to be effected with the proceeds thereof, shall be equal to or less than 5.00 to
1.00 (the “Ratio Increase Amount”); provided, that the Borrower may elect to use
the Ratio Increase Amount prior to the Fixed Increase Amount, and if both of the
Fixed Increase Amount and the Ratio Increase Amount are available and the
Borrower does not make an election, the Borrower will be deemed to have elected
the Ratio Increase Amount; provided, further, that any portion of any
Incremental Loan incurred in reliance on the Fixed Increase Amount shall be
reclassified as the Borrower may elect from time to time as having been incurred
under the Ratio Increase Amount if the Borrower meets the applicable ratio for
such test at such time on a pro forma basis, and if the ratio for the Ratio
Increase Amount would be satisfied on a pro forma basis as at the end of any
subsequent fiscal quarter after initial incurrence of such Incremental Loan;
provided, further, that if the Borrower incurs Indebtedness under an Incremental
Loan using the Fixed Increase Amount on the same date that it incurs
Indebtedness using the Ratio Increase Amount, the First Lien Leverage Ratio,
Secured Leverage Ratio and/or Total Leverage Ratio will be calculated without
regard to any incurrence of Indebtedness under the Fixed Increase Amount.
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the applicable then outstanding Revolver Usage).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


Schedule 1.1 – Page 3     

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Loan Parties or any of their respective
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Loan
Parties or any of their respective Subsidiaries.
“Bank Product Provider” means the Agent, any Lender or any Affiliates of the
Agent or any Lender, including each of the foregoing in its capacity, if
applicable, as a Hedge Provider; provided, that no such Person (other than CS or
its Affiliates, in which case delivery of a Bank Product Provider Agreement
shall not be required) shall constitute a Bank Product Provider with respect to
a Bank Product unless and until Agent receives a Bank Product Provider Agreement
from such Person and with respect to the applicable Bank Product after the
provision of such Bank Product to Borrower or its Subsidiaries. For the
avoidance of doubt, (i) only one Bank Product Provider Agreement shall be
required in respect of a master agreement which governs multiple Bank Products
and (ii) if any such Lender shall cease to be a Lender under this Agreement,
such Lender and its Affiliates shall continue to constitute a Bank Product
Provider.
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-1 to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.


Schedule 1.1 – Page 4     

--------------------------------------------------------------------------------





“Bankruptcy Code” means (i) title 11 of the United States Code, (ii) the BIA,
(iii) the Companies’ Creditors Arrangement Act (Canada), (iv) the Winding-Up and
Restructuring Act (Canada), (v) the Canada Business Corporations Act (Canada)
where such statute is used by a Person to propose an arrangement in connection
with a compromise of such Person’s debt obligations and/or (vi) any similar
legislation in a relevant jurisdiction, in each case as applicable and as in
effect from time to time.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00%, and (c) the Eurodollar Rate for a one
month interest period beginning on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%.
“Base Rate Borrowing” means a Borrowing comprised of Loans that are Base Rate
Loans.
“Base Rate Loan” means each portion of the Revolving Loans or the Term Loans
that bears interest at a rate determined by reference to the applicable Base
Rate.
“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means, 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” means Upland Software, Inc.
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans or Term Loans, as
applicable, made by the Lenders.
“Borrowing Notice” means a written notice in the form of Exhibit L-1.


Schedule 1.1 – Page 5     

--------------------------------------------------------------------------------





“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York or the
state of Texas, except that if a determination of a Business Day shall relate to
a Loan that bears interest at a rate determined by reference to the Eurodollar
Rate, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.
“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means the Criminal
Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c.U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism and the United Nations Al-Qaida and Taliban Regulations promulgated
under the United Nations Act.
“Canadian Benefit Plan” means all material employee benefit plans of any nature
or kind whatsoever that are not Canadian Pension Plans and are maintained or
contributed to by a Loan Party.
“Canadian Copyright Security Agreement” has the meaning specified therefor in
the Canadian Security Agreement.
“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).
“Canadian Security Agreement” means a security agreement, dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by each Loan Party who is organized under the Laws of any
jurisdiction in Canada or any province thereof, to Agent.
“Canadian Patent Security Agreement” has the meaning specified therefor in the
Canadian Security Agreement.
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial Law that is maintained or contributed to by a
Loan Party for its employees or former employees but does not include the Canada
Pension Plan or the Québec Pension Plan as maintained by the Government of
Canada or the Province of Québec, respectively.
“Canadian Trademark Security Agreement” has the meaning specified therefor in
the Canadian Security Agreement.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to


Schedule 1.1 – Page 6     

--------------------------------------------------------------------------------





Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period, and (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding Borrower or any of its Affiliates).
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Captive Insurance Subsidiaries” means, collectively or individually, as of any
date of determination, those regulated Subsidiaries primarily engaged in the
business of providing insurance and insurance-related services to the Borrower
and its Subsidiaries.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States maturing within 1
year from the date of acquisition thereof, (b) marketable direct obligations
issued or fully guaranteed by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the Laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank, in each case, having at the date of
acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the Laws of the United States thereof so long as the full amount
maintained with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $1,000,000,000, having a
term of not more than seven days, with respect to securities satisfying the
criteria in clauses (a) or (d) above, (g) debt securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the criteria described in clause (d)
above, (h) Investments in money market funds substantially all of whose assets
are invested in the types of assets described in clauses (a) through (g) above
and (i) Foreign Cash Equivalents.


Schedule 1.1 – Page 7     

--------------------------------------------------------------------------------





“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code, as amended.
“Change of Control” means that:
(a)any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Borrower
(or other securities convertible into such Equity Interests) representing 35% or
more of the combined voting power of all Equity Interests of Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Borrower;
(b)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or (except as part of an agreement which provides for
an early termination of the Commitments and payment in full of all of the
Obligations pursuant to Section 3.5 upon consummation of the transaction related
to such agreement) shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Borrower or control over the Equity Interests of such Person
entitled to vote for members of the Board of Directors of Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Equity Interests;
or
(c)    Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party (other than as a result of a
transaction permitted by Section 6.3 of the Agreement).
“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any Law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any Law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any Law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of Law; provided, that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.


Schedule 1.1 – Page 8     

--------------------------------------------------------------------------------





“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Incremental Loans (of a Class), Extended Term Loans (of the same Term
Loan Extension Series or Revolver Extension Series) or Extended Revolving Loans
(of the same Extension Series), (b) any Commitment or Facility, refers to
whether such Commitment is a Revolving Commitment, a Term Loan Commitment, an
Incremental Commitment (of a Class) or an Extended Revolving Commitment (of the
same Extension Series), and (c) any Lender, refers to whether such Lender has a
Loan or Commitment of a particular Class.
“Closing Date” means the date of the making of the Initial Term Loan (or other
extension of credit) under the Agreement.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents and shall exclude all assets constituting Excluded Collateral
under any Security Document.
“Commitment” means, with respect to each Lender, its Revolving Commitment or its
Term Loan Commitment, as the context requires, and, with respect to all Lenders,
their Revolving Commitments or their Term Loan Commitments, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender’s
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer (or such
other officer with equivalent duties of Borrower to Agent.
“Copyrights” means all of the following worldwide: (a) all copyrights (whether
registered or unregistered), in both published and unpublished works, now owned
or existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, (b) all reissues,
extensions or renewals thereof, (c) all income, royalties, damages, and payments
now or hereafter due and/or payable under any of the foregoing, including,
without limitation, damages or payments for past or future infringements or
other violations of any of the foregoing; (d) the right to sue for past,
present, and future infringements and other violations of any of the foregoing;
and (e) all rights corresponding to any of the foregoing.
“Copyright Security Agreements” means the US Copyright Security Agreement and
the Canadian Copyright Security Agreement.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.


Schedule 1.1 – Page 9     

--------------------------------------------------------------------------------





“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower and/or one or more of
the Guarantors, the Agent, and the applicable securities intermediary (with
respect to a Securities Account) or account bank (with respect to a Deposit
Account).
“CS” means Credit Suisse AG, Cayman Islands Branch and any successor thereto by
merger, consolidation or otherwise.
“Cure Amount” has the meaning specified therefor in Section 8.13(a) of the
Agreement.
“Cure Deadline” has the meaning specified therefor in Section 8.13(a) of the
Agreement.
“Cure Right” has the meaning specified therefor in Section 8.13(a) of the
Agreement.
“Current Assets” means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP.
“Current Liabilities” means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Term Loans and the
Revolving Loans) on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP.
“Debt Fund Affiliate” means any Affiliate of a Disqualified Institution that is
a bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business which is
managed, sponsored or advised by any person controlling, controlled by or under
common control with such Disqualified Institution or Affiliate thereof, as
applicable, and for which no personnel involved with the investment of such
competitor or Affiliate thereof, as applicable, (i) makes any investment
decisions or (ii) has access to any information (other than publicly available
information) relating to the Borrower.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus the Applicable
Margin, if any, applicable to Base Rate Loans under the Revolving Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin for Eurodollar Rate Loans under the Revolving Facility plus 2% per annum.


Schedule 1.1 – Page 10     

--------------------------------------------------------------------------------





“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within one Business Day of the
date that it is required to do so under the Agreement, (b) notified Borrower,
Agent, Agent or any Lender in writing that it does not intend to comply with all
or any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within one Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement within one Business Day of the
date that it is required to do so under the Agreement, or (f)(i) becomes or is
insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
“Defaulting Lender Rate” means, with respect to Obligations (i) for the first 3
days from and after the date the relevant payment is due, the Base Rate, and
(ii) thereafter, the interest rate then applicable to Revolving Loans that are
Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the UCC
or the PPSA) and includes any bank account with a deposit function.
“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 hereto (or such other Deposit Account of Borrower located at
Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-2 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness


Schedule 1.1 – Page 11     

--------------------------------------------------------------------------------





or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is 180 days after the Latest
Maturity Date.
“Disqualified Institution” means (a) any person that is a competitor of the
Borrower and/or any of its Subsidiaries that is identified by the Borrower by
name in writing and either (x) was identified to Agent prior to June 12, 2019 or
(y) was identified after the Closing Date and is reasonably acceptable to the
Agent and (b) any affiliate of any person described in (a) above (other than a
Debt Fund Affiliate of any person described in clause (a) above) that is clearly
identifiable on the basis of such affiliate’s name; provided, that no such
written notice or identification shall apply retroactively to disqualify any
person that has previously acquired an Assignment or participation in the Loans
or Commitments that were effective prior to the effective date of such
designation. A list of the Disqualified Institution shall be provided by the
Agent to a Lender upon its request in connection with an Assignment or
participation.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in Dollars as
determined by Agent, at such time on the basis of the Spot Rate for the purchase
of Dollars with such currency.
“Dollars” or “$” means United States dollars.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
“EBITDA” means, with respect to any fiscal period:
(a)Borrower’s consolidated net earnings (or loss) as determined in accordance
with GAAP,
minus
(b)    without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i)    any infrequent, unusual, or non-recurring gains,
(ii)    interest income,
(iii)    any software development costs to the extent capitalized during such
period,


Schedule 1.1 – Page 12     

--------------------------------------------------------------------------------





(iv)    exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and
(v)    income arising by reason of the application of FAS 141R,
plus
(c)    without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i)    any infrequent, unusual, or non-recurring non-cash losses,
(ii)    Interest Expense,
(iii)    tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),
(iv)    depreciation and amortization for such period,
(v)    transaction costs, fees, charges, or expenses consisting of out-of-pocket
expenses owed by Borrower or any of its Subsidiaries to any Person for services
performed by such Person in connection with entering into the Agreement incurred
within one year of the Closing Date;
(vi)    with respect to any Permitted Acquisition, costs, fees, charges and
expenses in respect of restructuring items for any Permitted Acquisition
incurred within one year after the consummation of such Permitted Acquisition,
(vii)    with respect to any Permitted Acquisitions after the Closing Date:
(1) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and
(2) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrower’s independent auditors, in each case, as
determined in accordance with GAAP,
(viii)    with respect to any Permitted Acquisition, (A) costs, fees, charges
and expenses consisting of out-of-pocket expenses owed by Borrower or any of its
Subsidiaries to any Person who is not an Affiliate of any Loan Party or any of
its Subsidiaries for services performed by such Person in connection with such
Permitted Acquisition incurred within one year of the consummation of such
Permitted Acquisition and (B) cash compensation expenses related to banker or
success fees,


Schedule 1.1 – Page 13     

--------------------------------------------------------------------------------





(ix)    fees, costs, charges and expenses, in respect of Earn-Outs incurred in
connection with any Permitted Acquisition to the extent permitted to be incurred
under the Agreement that are required by the application of FAS 141R to be and
are expensed by Borrower and its Subsidiaries,
(x)    non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of net earnings (or loss),
(xi)    one-time non-cash restructuring charges,
(xii)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,
(xiii)    non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets
(xiv)    other non-cash losses, charges and expenses,
(xv)    charges related to settlement of legal claims (including defense costs
and expenses),
(xvi)    costs, fees, charges or expenses in connection with waivers, consents
and amendments to the Agreement, including the amount of any fees payable to
Lenders in connection with such consents and amendments,
(xvii)    debt extinguishment costs,
(xviii)    the amount of net cost savings projected by the Borrower in good
faith to be realizable as a result of specified actions, operational changes and
operational initiatives (including, to the extent applicable, resulting from the
transactions hereunder) taken or to be taken prior to or during such period
(including any “run-rate” synergies, operating expense reductions and
improvements and cost savings determined in good faith by the Borrower to result
from actions which have been realized or are reasonably expected to be realized
within 18 months following any such specified actions, operational changes and
operational initiatives (which “run-rate” synergies, operating expense
reductions and improvements and cost savings shall be added to EBITDA until
fully realized, shall be subject to certification by management of the Borrower
and shall be calculated on a pro forma basis as though such “run-rate”
synergies, operating expense reductions and improvements and cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided, that no


Schedule 1.1 – Page 14     

--------------------------------------------------------------------------------





“run-rate” synergies, operating expense reductions and improvements and cost
savings shall be added pursuant to this clause (xviii) to the extent duplicative
of any expenses or charges relating to such cost savings that are included in
clause (vi) above with respect to such period, and
(xix)    adjustments evidenced by or contained in a due diligence quality of
earnings report made available to the Agent (who may share with the Lenders)
(subject, in each case, to customary access letters) prepared with respect to
the target of a Permitted Acquisition or other investment permitted hereunder by
(x) a “big-four” nationally recognized accounting firm or (y) any other
accounting firm that shall be reasonably acceptable to the Agent.
in each case, determined on a consolidated basis in accordance with GAAP.
For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a “Reference Period”), and in addition to the foregoing
adjustments, if at any time during such Reference Period (and after the Closing
Date), Borrower or any of its Subsidiaries shall have made a Permitted
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition and are factually
supportable and shall not be of the same nature as the items in clause (xviii))
or adjustment occurred on the first day of such Reference Period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” means, as to any Loans, the effective yield on such Loans as
reasonably determined by the Agent in consultation with the Borrower, taking
into account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the life of such Loans and (y)
the four years following the date of incurrence thereof) payable generally to
Lenders making such Loans, but excluding any arrangement, structuring or other
fees payable in connection therewith that are not generally shared with the
relevant Lenders. The Agent shall have no liability to any Person with respect
to such determination absent gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final non-appealable
judgment.


Schedule 1.1 – Page 15     

--------------------------------------------------------------------------------





“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender (other than a Defaulting Lender) and any Related Fund of
any Lender, (b) (i) a commercial bank organized under the Laws of the United
States or any state thereof, and having total assets in excess of
$1,000,000,000, (ii) a savings and loan association or savings bank organized
under the Laws of the United States or any state thereof, and having total
assets in excess of $1,000,000,000, (iii) a commercial bank organized under the
Laws of any other country or a political subdivision thereof; provided, that (A)
(x) such bank is acting through a branch or agency located in the United States
or (y) such bank is organized under the Laws of a country that is a member of
the Organization for Economic Cooperation and Development or a political
subdivision of such country, and (B) such bank has total assets in excess of
$1,000,000,000; (c) any other entity (other than a natural person or
Disqualified Institution) that is an “accredited investor” (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and having total assets in excess of $1,000,000,000;
and (d) during the continuation of an Event of Default under Sections 8.1, 8.4
and 8.5 any other Person.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which provides any benefits to any employees of a Loan
Party or to which any Loan Party has an obligation to make contributions,
including by reason of being an ERISA Affiliate, other than any Canadian Benefit
Plan or Canadian Pension Plan.
“English Insolvency Event” means:
(a)    a English Relevant Entity is unable or admits inability to pay its debts
as they fall due or is deemed to or declared to be unable to pay its debts under
applicable Law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;
(b)    the value of the assets of any English Relevant Entity (on a consolidated
basis with its subsidiaries) is less than its liabilities (taking into account
contingent and prospective liabilities);
(c)    a moratorium is declared in respect of any indebtedness of any English
Relevant Entity; provided, that, if a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by such moratorium;
(d)    any corporate action, legal proceedings or other procedure or step is
taken in relation to:
(i)    the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any English Relevant Entity;
(ii)    a composition, compromise, assignment or arrangement with any creditor
of any English Relevant Entity;


Schedule 1.1 – Page 16     

--------------------------------------------------------------------------------





(iii)    the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
English Relevant Entity, or any of its assets; or
(iv)    enforcement of any Lien over any material assets of any English Relevant
Entity,
or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (d) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within fourteen (14) days of
notice thereof to any English Relevant Entity or any English Relevant Entity
otherwise becoming aware of the same; or
(e)    any expropriation, attachment, sequestration, distress or execution or
any analogous process in any jurisdiction affects any asset or assets of a
English Relevant Entity, in each such case, such that any such actions or
process described in this clause (e) could reasonably be expected to result in a
Material Adverse Effect.
“English Loan Party” means each Loan Party that is organized under the Laws of
England and Wales.
“English Relevant Entity” means any English Loan Party or any Loan Party capable
of becoming subject of an order for winding-up or administration under the
Insolvency Act 1986 of the United Kingdom.
“English IP Share Pledge” means an English law intellectual property charge,
dated as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each Loan Party holding
intellectual property registered in the United Kingdom and/or the European
Union.
“English Security Agreement” means an English law debenture, dated as of even
date with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by each Loan Party who is organized under the Laws of
England for the benefit of Agent.
“English Share Pledge” means an English share pledge, dated as of even date with
the Agreement, in form and substance reasonably satisfactory to Agent, executed
and delivered by the Borrower for the benefit of Agent.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower, any other Loan Party, any Subsidiary of any Loan Party,
or any of their predecessors in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower, any other Loan Party, any Subsidiary of any
Loan Party, or any of their predecessors in interest.


Schedule 1.1 – Page 17     

--------------------------------------------------------------------------------





“Environmental Law” means any applicable federal, state, provincial, foreign
national, supranational or local statute, Law, rule, regulation, ordinance,
code, binding and enforceable guideline, binding and enforceable written policy,
or rule of common law now or hereafter in effect and in each case as amended, or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent
binding on any Loan Party or its Subsidiaries, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the PPSA or the UCC, as
applicable).
“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock,
membership interests, partnership interests or any other “equity security” (as
such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the SEC under the Exchange Act).
“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
Agent or any Agent converting the first currency into the second currency at the
close of business on the day prior to such date of determination in accordance
with Agent’s customary practice for commercial loans being administered by it or
at such other rate as Agent may determine in its sole discretion.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement


Schedule 1.1 – Page 18     

--------------------------------------------------------------------------------





with Borrower or any of its Subsidiaries and whose employees are aggregated with
the employees of Borrower or its Subsidiaries under IRC Section 414(o).
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
“Eurodollar Deadline” has the meaning specified therefor in Section 2.12(b)(i)
of the Agreement.
“Eurodollar Loan” means each portion of a Revolving Loans or the Term Loans that
bears interest at a rate determined by reference to the applicable Eurodollar
Rate.
“Eurodollar Margin” has the meaning set forth in the definition of Applicable
Margin.
“Eurodollar Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“Eurodollar Rate” means the higher of (a)(i) the rate for eurodollar deposits
for a period equal to 1, 2, 3 or 6 months (or, if available and agreed to by all
relevant Lenders and the Agent, 12 months or such period of less than 1 month)
appearing on screen pages LIBOR01 or LIBOR02 of the Reuters screen (or otherwise
on the Reuters screen) administered by ICE Benchmark Administration (the
“Published LIBOR Rate”) (as adjusted for statutory reserve requirements for
eurocurrency liabilities) or (ii) if a rate is not available under clause (a)(i)
for an interest period, the Interpolated Rate, for a period equal in length to
such period and (b) 0.00% per annum.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Cash Flow” means, with respect to any fiscal year with respect to
Borrower determined on a consolidated basis in accordance with GAAP the result
of:
(a)    EBITDA for such fiscal year,
plus
(b)    the sum of
(i)    foreign, United States, Canadian, state, provincial or local tax refunds
(excluding (y) tax credits that are contractually required to be paid to third
parties and (z) refundable Canadian tax credits related to research and
development as reflected in Borrower’s consolidated statement of operations),
(ii)    interest income,
(iii)    post-closing Purchase Price adjustments received in cash during such
period in connection with a Permitted Acquisition, and
(iv)    the amount of any decrease in Net Working Capital for such period,


Schedule 1.1 – Page 19     

--------------------------------------------------------------------------------





minus
(c)    the sum of the following items (without duplication)
(i)    the cash portion of Interest Expense and loan servicing fees paid during
such fiscal period,
(ii)    the cash portion of taxes (on account of income, profits, or capital)
paid during such period,
(iii)    all scheduled and voluntary permanent principal Indebtedness payments
permitted under the Agreement during such period (other than voluntary principal
payments made in respect of the Term Loans which are refinanced) made in case,
but only to the extent that the Indebtedness so paid by its terms cannot be
reborrowed or redrawn, and such payments do not occur in connection with a
refinancing of all or any portion of such Indebtedness,
(iv)    the cash portion of Capital Expenditures (including any cash payments on
Indebtedness (other than Loans) incurred to finance any Capital Expenditure, but
net of (y) any proceeds reinvested in accordance with the proviso to Section
2.4(e)(ii) of the Agreement, and (z) any proceeds of related financings with
respect to such expenditures) made during such period,
(v)    cash payments made in respect of Permitted Investments and Restricted
Payments (other than dividends or distributions on the Equity Interests of the
Borrower) (in each case, to the extent such payments are not made with the
proceeds of Indebtedness (other than Revolving Loans),
(vi)    the amount of cash items included in the calculation of EBITDA pursuant
to clause (c)(vii) of the definition of EBITDA for such period (to the extent
that the applicable payments are not made with the proceeds of Indebtedness
(other than proceeds of Revolving Loans)),
(vii)    the amount of any increase in Net Working Capital for such period,
(viii)    cash payments made in respect of (A) costs, fees, charges and expenses
consisting of out-of-pocket expenses in connection with any Permitted
Acquisition for services performed by such Person in connection with such
Permitted Acquisition and (B) costs, fees, charges and expenses in respect of
restructuring items for any Permitted Acquisition, in each case to the extent
such payments are not made with the proceeds of Indebtedness (other than
Revolving Loans) and to the extent added back to EBITDA pursuant to clause
(c)(vi) of the definition thereof,
(ix)    cash payments made in respect of compensation expenses related to
success fees in connection with any Permitted Acquisition, in each case to the
extent such payments are not made with the proceeds of Indebtedness (other than
Revolving Loans) and


Schedule 1.1 – Page 20     

--------------------------------------------------------------------------------





to the extent added back to EBITDA pursuant to clause (c)(viii) of the
definition thereof, and
(x)    cash payments made in respect of costs, fees, charges and expenses in
respect of Earn-Outs incurred in connection with any Permitted Acquisition, in
each case to the extent such payments are not made with the proceeds of
Indebtedness (other than Revolving Loans) and to the extent added back to EBITDA
pursuant to clause (c)(ix) of the definition thereof.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Collateral” has the meaning specified therefor in each applicable
Security Agreement.
“Excluded CFC” means any CFC organized under the Laws of any jurisdiction other
than Canada, any province thereof or England and Wales, and any FSHCO that has
no material assets other than Equity Interests in one or more Excluded CFCs.
“Excluded Subsidiaries” means any Subsidiary of the Borrower that is: (a) listed
on Schedule 1.2 to the Agreement as of the Closing Date; (b) an Excluded CFC;
(c) any not-for-profit Subsidiary; (d) a joint venture or a Subsidiary that on
the Closing Date or later date of formation or acquisition of such Subsidiary is
not otherwise a wholly-owned Subsidiary; (e) an Immaterial Subsidiary; (f) a
Captive Insurance Subsidiary or other special purpose entity; (g) prohibited by
applicable Law or contractual obligation from guaranteeing or granting Liens to
secure any of the Obligations or with respect to which any consent, approval,
license or authorization from any Governmental Authority would be required for
the provision of any such guaranty (but in the case of such guaranty being
prohibited due to a contractual obligation, such contractual obligation shall
have been in place at the Closing Date or at the time such Subsidiary became a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary), or is subject to Applicable Law whereby
guaranteeing or granting liens to secure any of the Obligations would conflict
with the fiduciary or statutory obligations of the directors (or other officers)
of such Subsidiary which would result in (or in a material risk of) civil or
criminal liability on the part of any director (or other officer) of such
Subsidiary, as reasonably determined by the Borrower in consultation with the
Agent, provided, that, each such Subsidiary shall cease to be an Excluded
Subsidiary solely pursuant to this clause (g) if (x) such consent, approval,
license or authorization has been obtained (it being understood and agreed that
no Loan Party or Subsidiary shall be required to use commercially reasonable
efforts to seek any such consent, approval, license or authorization) or (y)
such Subsidiary guarantees any other Indebtedness of any of the Loan Parties; or
(h) a direct or indirect Subsidiary of an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to Borrower or any other Loan
Party, any Swap Obligation if, and to the extent that, all or a portion of the
agreement of such Loan Party to be jointly and severally liable for such Swap
Obligation of another Loan Party or any guaranty of such Loan Party of, or the
grant by such Loan Party of a security interest to secure, such Swap Obligation
(or any guaranty thereof) is or becomes illegal or unlawful under the


Schedule 1.1 – Page 21     

--------------------------------------------------------------------------------





Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the agreement of such Loan Party to be liable
for such Swap Obligation or guaranty of such Swap Obligation or the grant of
such security interest would have become effective with respect to such Swap
Obligation but for such Loan Party’s failure to constitute an “eligible contract
participant at such time. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such joint and
several liability or guaranty or security interest is or becomes illegal or
unlawful.
“Excluded Taxes” means (i) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any franchise or branch profits taxes),
in each case imposed by the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender or such Participant is organized
or the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender's or such Participant's principal or applicable
lending office is located, or as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) United States federal withholding Taxes
resulting from a Lender's or a Participant's failure to comply with the
requirements of Section 16.2 of the Agreement; (iii) any United States federal
withholding Taxes that would be imposed on amounts payable to a Lender based
upon the applicable withholding rate in effect at the time such Lender becomes a
party to the Agreement (or designates a new lending office), except that
Excluded Taxes shall not include any amount that such Lender (or its assignor,
if any) was previously entitled to receive pursuant to Section 16.1 of the
Agreement, if any, with respect to such withholding tax at the time such Lender
becomes a party to the Agreement (or designates a new lending office); (iv) any
withholding Taxes imposed under FATCA; and (v) in the case of Taxes under Part
XIII of the Income Tax Act (Canada) imposed on amounts payable to or for the
account of such recipient as a consequence of the recipient (A) not dealing at
arm’s length (within the meaning of the Income Tax Act (Canada)) with Upland
Software Inc. / Logiciels Upland Inc., (B) being a “specified non-resident
shareholder” (within the meaning of subsection 18(5) of the Income Tax Act
(Canada)) of Upland Software Inc. / Logiciels Upland Inc., or (C) not dealing at
arm’s length (within the meaning of the Income Tax Act (Canada)) with a
“specified shareholder” (within the meaning of subsection 18(5) of the Income
Tax Act (Canada)) of Upland Software Inc. / Logiciels Upland Inc. but, for
greater certainty, a Lender or a Participant shall not be considered to be or
deemed to be not dealing at arm’s length or a “specified shareholder” by virtue
of it taking, holding, being warranted or issued or holding or enforcing any
security or Lien in the Collateral.
“Existing Credit Facility” means, that certain Credit Agreement dated as of May
14, 2015 by and among the Borrower, the other subsidiaries of the Borrower party
thereto, Wells Fargo Bank, National Association, as agent and US agent, Wells
Fargo Capital Finance Corporation Canada, as Canadian agent and the other
lenders party thereto.


Schedule 1.1 – Page 22     

--------------------------------------------------------------------------------





“Existing Revolver Tranche” has the meaning specified therefor in Section 2.16
of the Agreement.
“Existing Term Loan Tranche” has the meaning specified therefor in Section 2.16
of the Agreement.
“Extended Revolving Commitment” has the meaning specified therefor in Section
2.16 of the Agreement.
“Extending Revolving Lender” has the meaning specified therefor in Section 2.16
of the Agreement.
“Extended Revolving Loans” means any revolving loans made in respect of any
Extended Revolving Commitment that shall have been added pursuant to Section
2.16 of the Agreement.
“Extending Term Lender” has the meaning specified therefor in Section 2.16 of
the Agreement.
“Extended Term Loans” has the meaning specified therefor in Section 2.16 of the
Agreement.
“Extension Amendment” has the meaning specified therefor in Section 2.16 of the
Agreement.
“Extension Election” has the meaning specified therefor in Section 2.16 of the
Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC, any intergovernmental agreement
entered into by the United States with another jurisdiction in connection with
the implementation of such Sections of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate of the quotations for the day of such
transactions received by Credit Suisse AG, Cayman Islands


Schedule 1.1 – Page 23     

--------------------------------------------------------------------------------





Branch from three depository institutions of recognized standing selected it;
provided, that in no event shall the Federal Funds Effective Rate at any time be
less than 0.00% per annum.
“Fee Letter” means that certain engagement letter dated June 12, 2019 made
between Borrower and Agent.
“First Lien Leverage Ratio” means, as of any date of determination the ratio of
(a) Funded Indebtedness as of such date that is secured by the property of the
Borrower and its subsidiaries on a first-priority basis, less Qualified Cash in
amount not to exceed $50,000,000, to (b) EBITDA for the applicable Reference
Period.
“Fixed Increase Amount” has the meaning specified in the definition of Available
Increase Amount.
“Foreign Cash Equivalents” means, in the case of any Subsidiary (other than a
Loan Party or other Subsidiary organized under the Laws of the United States or
a political subdivision thereof), investments denominated in the currency of the
jurisdiction in which such Subsidiary is organized or in Dollars, in each case
which are of substantially the same type as the items specified in clauses (a)
through (h) of the definition of Cash Equivalents.
“Foreign Loan Party” means any Loan Party organized under the Laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia.
“FSHCO” means any direct or indirect Subsidiary of the Borrower that has no
material assets other than Equity Interests in one or more direct or indirect
CFCs none of which are Loan Parties.
“Funded Indebtedness” as to any Person means (a) all obligations of such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all net monetary obligations of such Person owing under all Hedge
Agreements (which amount, with respect to any individual Hedge Agreement, shall
be calculated based on the amount that would be payable by such Person if the
Hedge Agreement were terminated on the date of determination), (f) all
obligations (contingent or otherwise) of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Disqualified
Equity Interests of such Person, and (g) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above. For purposes of this definition, (i) the amount of any Funded
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Funded
Indebtedness, and (ii) the amount of any Funded Indebtedness which is limited or
is non-recourse to a Person or for which recourse is limited to an identified
asset


Schedule 1.1 – Page 24     

--------------------------------------------------------------------------------





shall be valued at the lesser of (A) if applicable, the limited amount of such
obligations, and (B) if applicable, the fair market value of such assets
securing such obligation.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, articles of association, by-laws, or other
organizational documents of such Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
“Guarantied Obligations” means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), or otherwise, and any and all expenses (including reasonable and
documented counsel fees and expenses) incurred by Agent, any other member of the
Lender Group, or any Bank Product Provider (or any of them) in enforcing any
rights under the any of the Loan Documents. Without limiting the generality of
the foregoing, Guarantied Obligations shall include all amounts that constitute
part of the Guarantied Obligations and would be owed by Borrower to Agent, any
other member of the Lender Group, or any Bank Product Provider but for the fact
that they are unenforceable or not allowable, including due to the existence of
a bankruptcy, reorganization, other Insolvency Proceeding or similar proceeding
involving Borrower or any guarantor; provided, that, anything to the contrary
contained in the foregoing notwithstanding, the Guarantied Obligations shall
exclude any Excluded Swap Obligation.
“Guarantee” has the meaning specified therefor in Section 17.15 of the
Agreement.
“Guarantor” means each Person that guaranties all or a portion of the
Obligations (including such entities which will become Guarantors following the
Closing Date pursuant to Section 5.16). For the avoidance of doubt, it is
intended by the parties that Excluded Subsidiaries of the Borrower will not be
Guarantors; provided, that other Subsidiaries may be or become Guarantors unless
being or becoming so would result in material adverse tax consequences (as


Schedule 1.1 – Page 25     

--------------------------------------------------------------------------------





reasonably determined by Borrower in consultation with Agent and without regard
to the earnings and profits of the relevant Subsidiary), or the costs to the
Loan Parties of providing such guarantee are unreasonably excessive (as
reasonably determined by Agent in consultation with Borrower) in relation to the
benefits to Agent and the Lenders afforded thereby, in which case, any such
guarantee will terminate immediately as and when such material adverse tax
consequences arise or exist.
“Guarantor Notice” has the meaning specified therefor in clause (e) of
“Permitted Acquisition”.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code; which for the avoidance of doubt shall
include a master agreement which governs multiple “swap agreements”.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.
“Hedge Provider” means the Agent, any Lender or any Affiliates of the Agent or
Lender, including each of the foregoing in its capacity, if applicable, as a
Hedge Provider; provided, that no such Person (other than CS or its Affiliates
in which case delivery of a Bank Product Provider Agreement shall not be
required) shall constitute a Hedge Provider unless and until Agent receives a
Bank Product Provider Agreement from such Person and with respect to the
applicable Hedge Agreement after the execution and delivery of such Hedge
Agreement with Borrower or its Subsidiaries. For the avoidance of doubt, (i)
only one Bank Product Provider Agreement shall be required in respect of a
master agreement which governs multiple Hedge Agreements and (ii) if any such
Lender shall cease to be a Lender under this Agreement, such Lender and its
Affiliates shall continue to constitute a Hedge Provider.
“Immaterial Subsidiary” means each Subsidiary of the Borrower that is not a
Material Subsidiary. Upon any such Subsidiary ceasing to be an Immaterial
Subsidiary, to the extent not otherwise qualifying as an Excluded Subsidiary,
such Subsidiary shall comply with Section 5.11, to the extent applicable.


Schedule 1.1 – Page 26     

--------------------------------------------------------------------------------





“Incremental Assumption Agreement” means an incremental assumption agreement
among, and in form and substance reasonably satisfactory to, the Borrower, the
Agent and one or more Incremental Revolving Credit Lenders or Incremental Term
Lenders, as the case may be.
“Incremental Commitment” means, with respect to any Lender, such Lender’s
Incremental Revolving Credit Commitment or Incremental Term Loan Commitment, as
applicable
“Incremental Equivalent Debt” shall have the meaning set forth in clause (u) of
the definition of Permitted Indebtedness.
“Incremental Lenders” means the Incremental Revolving Credit Lenders and the
Incremental Term Lenders.
“Incremental Loan Commitment” means the commitment of any Incremental Lender,
established pursuant to Section 2.15, to make Incremental Loans to the Borrower.
“Incremental Loans” means the Incremental Revolving Loans and the Incremental
Term Loans.
“Incremental Revolving Credit Commitment” means the commitment of any
Incremental Lender, established pursuant to Section 2.15, to make Incremental
Revolving Loans to the Borrower.
“Incremental Revolving Credit Lender” means an Incremental Lender with an
Incremental Revolving Credit Commitment.
“Incremental Revolving Loans” means any revolving loans made to one or both of
the Borrower by one or more Lenders pursuant to an Incremental Revolving Credit
Commitment.
“Incremental Term Lender” means an Incremental Lender with an Incremental Term
Loan Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means the commitment of any Incremental
Lender, established pursuant to Section 2.15, to make Incremental Term Loans to
the Borrower.
“Incremental Term Loans” means Term Loans made by one or more Incremental
Lenders to the Borrower pursuant to Section 2.15. Incremental Term Loans may be
made in the form of additional Term Loans or, to the extent permitted by Section
2.15 and provided for in the relevant Incremental Assumption Agreement,
Specified Incremental Loans.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets if such obligation shall have become a liability on the


Schedule 1.1 – Page 27     

--------------------------------------------------------------------------------





balance sheet of such Person in accordance with GAAP (other than trade payables
incurred in the ordinary course of business and repayable in accordance with
customary trade practices and, for the avoidance of doubt, other than royalty
payments payable in the ordinary course of business in respect of licenses that
could not result in a legal transfer of title of the licensed property), (f) all
net monetary obligations of such Person owing under all Hedge Agreements (which
amount, with respect to any individual Hedge Agreement, shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) all obligations (contingent
or otherwise) of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Equity Interests of such Person,
and (h) any obligation of such Person guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness which is
limited or is non-recourse to a Person or for which recourse is limited to an
identified asset shall be valued at the lesser of (A) if applicable, the limited
amount of such obligations, and (B) if applicable, the fair market value of such
assets securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
“Initial Revolving Loans” has the meaning specified therefor in Section 2.1(a)
of the Agreement.
“Initial Term Loan” has the meaning specified therefor in Section 2.2(a) of the
Agreement.
“Insolvency Proceeding” means with respect to any Person, (a) any proceeding,
corporate action, procedure or step commenced by or against that Person under
any provision of the Bankruptcy Code or under any other provincial, territorial,
state or federal (including the federal government of Canada) bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief, or (b) the
appointment of a custodian, trustee, receiver, interim receiver, national
receiver, receiver-manager, monitor, liquidator, administrator, judicial
manager, administrative receiver, supervisor, compulsory manager, or similar
custodian for that Person or for a substantial part of its assets.
“Intellectual Property” means any and all intellectual property rights worldwide
now or hereafter existing, including such rights in (a) Patents, (b) Copyrights,
(c) Trademarks, (d)


Schedule 1.1 – Page 28     

--------------------------------------------------------------------------------





Software, (e) inventions, and discoveries and invention disclosures (whether or
not patented), know-how, trade secrets and confidential information, research in
progress, algorithms, data, designs, processes, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques and
goodwill, (f) franchises, Licenses, permits, consents and approvals, (g) all
income, royalties, damages, and payments now or hereafter due and/or payable
under any of the foregoing, including, without limitation, damages or payments
for past or future infringements or other violations of any of the foregoing,
(h) the right to sue for past, present, and future infringements and other
violations of any of the foregoing and (i) all rights corresponding to any of
the foregoing.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower and each of its Subsidiaries, each of the other Loan Parties, and
Agent, the form and substance of which is reasonably satisfactory to Agent, as
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.
“Interest Period” means, with respect to each Eurodollar Loan, a period
commencing on the date of the making of such Eurodollar Loan (or the
continuation of a Eurodollar Loan or the conversion of a Base Rate Loan to an
Eurodollar Loan) and ending 1, 2, 3, or 6 (or if available and agreed to by all
relevant Lenders and the Agent, 12 months or such period of less than a month)
thereafter; provided, that (a) interest shall accrue at the applicable rate
based upon the Eurodollar Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (b) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (c) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months (or if available and agreed to by all relevant
Lenders and the Agent, 12 months or such period of less than a month) after the
date on which the Interest Period began, as applicable, and (d) Borrower may not
elect an Interest Period which will end after the Term Loan Maturity Date.
“Interpolated Rate” means, in relation to the Eurodollar Rate, the rate which
results from interpolating on a linear basis between: (a) the Published LIBOR
Rate for the longest period (for which that rate is available) which is less
than the relevant Interest Period and (b) the Published LIBOR Rate for the
shortest period (for which that rate is available) which exceeds the relevant
Interest Period, each as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising


Schedule 1.1 – Page 29     

--------------------------------------------------------------------------------





in the ordinary course of business), or acquisitions of Indebtedness, Equity
Interests, or all or substantially all of the assets of such other Person (or of
any division or business line of such other Person), or the transfer of assets
by such Person pursuant to any statutory division of such Person or to any other
Person pursuant to a plan of division, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
“IRC” means the Internal Revenue Code of 1986, as amended.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means any Revolving Lender that has a Letter of Credit
Commitment, and any former Revolving Lender that remains the issuer of a
then-outstanding Letter of Credit.
“Joint Bookrunner” means each of Credit Suisse Loan Funding LLC, Wells Fargo
Bank, N.A., Capital One, National Association, HSBC Securities (USA) Inc. and
Regions Bank.
“Joint Lead Arrangers” means each of Credit Suisse Loan Funding LLC, Wells Fargo
Bank, N.A., Capital One, National Association, HSBC Securities (USA) Inc and
Regions Bank.
“Junior Indebtedness” means, collectively, any Indebtedness constituting debt
for borrowed money of the Borrower or any Subsidiary that is (x) secured by a
Lien that is by its terms junior in priority to the Lien securing the
Obligations or (y) by its terms subordinated in right of payment to all or any
portion of the Obligations.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Commitments, Incremental Term
Loan Commitments and Extended Term Loans, Incremental Term Loans, in each case
as extended in accordance with the Agreement from time to time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable


Schedule 1.1 – Page 30     

--------------------------------------------------------------------------------





administrative orders, directed duties, authorizations and permits of, any
Governmental Authority, in each case having the force of law.
“LCT Election” has the meaning specified therefor in Section 1.8 of the
Agreement.
“LCT Test Date” has the meaning specified therefor in Section 1.8 of the
Agreement.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include each Term Loan Lender, each Revolving Lender, and each Issuing Bank, and
shall also include any other Person made a party to the Agreement pursuant to
the provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.
“Lender Group” means each of the Lenders (including each Issuing Bank), or any
one or more of them.
“Lender Group Expenses” means all (a)  costs or expenses (including insurance
premiums) required to be paid by Borrower or its Subsidiaries under any of the
Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) reasonable and documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with Borrower and its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent’s
customary fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any reasonable
and documented out-of-pocket costs and expenses incurred in connection
therewith, (e) customary charges imposed or incurred by Agent resulting from the
dishonor of checks payable by or to any Loan Party, (f) reasonable and
documented out-of-pocket costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) financial examination, appraisal, and
valuation fees and expenses of Agent related to any financial examinations,
appraisals, or valuation to the extent of the fees and charges (and up to the
amount of any limitation) provided in Section 2.10 of the Agreement, (h) Agent’s
reasonable and documented costs and expenses (including reasonable documented
attorneys’ fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Borrower or any of its Subsidiaries,
(i) Agent’s reasonable documented costs and expenses (including reasonable
documented attorneys’ fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to the
rating of the Term Loans, CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan


Schedule 1.1 – Page 31     

--------------------------------------------------------------------------------





Documents, and (j) Agent’s and each Lender’s reasonable documented costs and
expenses (including reasonable documented attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning Borrower or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether a lawsuit or other adverse proceeding is
brought, or in taking any enforcement action or any Remedial Action with respect
to the Collateral.
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a standby letter of credit issued by any Issuing Bank
at the request of Borrower pursuant to the terms of the Agreement; provided,
that an Issuing Bank at its sole discretion may issue a trade, commercial or
other type of letter of credit.
“Letter of Credit Collateralization” means with respect to the Letter of Credit
obligations, either (a) providing cash collateral (pursuant to documentation
reasonably satisfactory to Agent, including provisions that specify that the
applicable Letter of Credit Fees, Letter of Credit Fronting Fee and Letter of
Credit Other Fee to be held by Agent for the benefit of the Revolving Lenders in
an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
applicable Letters of Credit, in form and substance reasonably satisfactory to
Agent and the each applicable Issuing Bank, terminating all of such
beneficiaries’ rights under the Letters of Credit or (c) providing Agent (on
behalf of Issuing Bank) with a standby letter of credit, in form and substance
reasonably satisfactory to all Issuing Bank, from a commercial bank acceptable
to all Issuing Bank (in their sole discretion) in an amount equal to 105% of the
then existing Letter of Credit Usage (it being understood that the applicable
Letter of Credit Fee and all fronting fees set forth in the Agreement will
continue to accrue while the all Letters of Credit are outstanding and that any
such fees that accrue must be an amount that can be drawn under any such standby
letter of credit).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Lender to provide Letters of Credit, as such commitment may
be reduced from time to time pursuant to Section 2.4(c) or Section 13.1. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on the Commitment Schedule, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Letter of Credit Commitment, as
applicable. The aggregate amount of the Issuing Banks’ Letter of Credit
Commitments on the Closing Date is $10,000,000.
“Letter of Credit Disbursement” means a payment made by an Issuing Bank pursuant
to a Letter of Credit.


Schedule 1.1 – Page 32     

--------------------------------------------------------------------------------





“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
“Letter of Credit Fronting Fee” has the meaning specified therefor in Section
2.11(k) of the Agreement.
“Letter of Credit Other Fee” has the meaning specified therefor in Section
2.11(k) of the Agreement.
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of the Agreement.
“Letter of Credit Sublimit” means an aggregate amount equal to the lesser of (a)
$10,000,000 and (b) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, as such amount may be reduced pursuant to Section
2.4(c).
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn stated amounts of all outstanding Letters of Credit minus any undrawn
stated amounts of any outstanding Letters of Credit previously calculated as
Letter of Credit Usage that are subject to Letter of Credit Collateralization on
such date of determination plus amounts drawn and unreimbursed, and not yet
converted to Revolving Loans.
“License” means any Copyright license, Patent license, Trademark license or
other license of rights in Intellectual Property granted to any Loan Party or
any of its Subsidiaries.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Limited Condition Transaction” means any prepayment, repurchase or redemption
of Indebtedness that requires irrevocable notice in advance thereof, or an
acquisition (or proposed acquisition) by one or more of the Borrower and its
Subsidiaries of any assets, business or person permitted to be acquired
hereunder, in each such case whose consummation is not conditioned on the
availability of, or obtaining, third party financing.
“Loan” means any Revolving Loan or Term Loan made (or to be made) hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.


Schedule 1.1 – Page 33     

--------------------------------------------------------------------------------





“Loan Documents” means the Agreement, the Security Documents, the Control
Agreements, the Fee Letter, the Intercompany Subordination Agreement, any Issuer
Documents, the Letters of Credit, the Mortgages, any note or notes executed by
Borrower or any other Loan Party in connection with the Agreement and payable to
any member of the Lender Group, and any other instrument or agreement entered
into, now or in the future, by Borrower or any of its Subsidiaries and any
member of the Lender Group in connection with the Agreement.
“Loan Party” means the Borrower or any Guarantor (including such newly acquired
Subsidiaries for which the Borrower has provided the Guarantor Notice);
provided, that, notwithstanding anything herein to the contrary, no Subsidiary
that is an Excluded Subsidiary shall be required to be a Loan Party.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, results of operations, assets, prospects, liabilities or financial
condition of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower’s and its Subsidiaries’ ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral (other
than as a result of as a result of an action taken or not taken that is solely
in the control of Agent), or (c) a material impairment of the enforceability or
priority of Agent’s Liens with respect to all or a material portion of the
Collateral.
“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower (a) whose EBITDA for the most recent Reference Period is equal to
or greater than $2,000,000 or (b) whose aggregate EBITDA for the most recent
Reference Periods (when combined with the EBITDA of all other Immaterial
Subsidiaries as of such date of determination), is equal to or greater than
$5,000,000; provided, that any Subsidiary that owns any Intellectual Property
shall in any event be a “Material Subsidiary”; provided further, that any
Subsidiary that owns the Equity Interests of a Material Subsidiary shall in any
event be a “Material Subsidiary”.
“Maturity Date” means (a) as to the Initial Revolving Loans, Revolving
Commitments, and Letters of Credit issued as Initial Revolving Loans, the
Revolver Maturity Date, (b) as to the Initial Term Loans the Term Loan Maturity
Date, and (c) as to any Extended Term Loans or Extended Revolving Loans, the
final maturity date therefor as set forth in the applicable Extension Amendment;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
“Maximum Revolver Amount” means $60,000,000, as may be decreased from time to
time by the amount of reductions in the Revolving Commitments made in accordance
with Section 2.4(c) of the Agreement.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.


Schedule 1.1 – Page 34     

--------------------------------------------------------------------------------





“Mortgages” means, individually and collectively, one or more, if any,
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Borrower or its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral, if any.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or ERISA Affiliate makes or is
obligated to make contributions, or during the five preceding calendar years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case with respect to clauses (i), (ii) and (iii) above to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of Borrower
or any of its Subsidiaries, and are properly attributable to such transaction;
and (iv) all amounts that are set aside as a reserve (A) for adjustments in
respect of the purchase price of such assets, (B) for any liabilities associated
with such sale or casualty, to the extent such reserve is required by GAAP, and
(C) for the payment of unassumed liabilities relating to the assets sold or
otherwise disposed of at the time of, or within 30 days after, the date of such
sale or other disposition, to the extent that in each case the funds described
above in this clause (iv) are paid to Agent as a prepayment of the applicable
Obligations in accordance with Section 2.4(e) of the Agreement at such time when
such amounts are no longer required to be set aside as such a reserve; and
(b)    with respect to the issuance or incurrence of any Indebtedness by
Borrower or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence and (ii) taxes paid or payable to
any taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case with respect to clauses (i) and (ii) above
to the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually


Schedule 1.1 – Page 35     

--------------------------------------------------------------------------------





paid or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Obligations” means (a) all loans (including the Term Loan and the Revolving
Loans, debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations) of any Loan Party, fees (including the
fees provided for in the Fee Letter) of any Loan Party, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding) of any Loan Party, guaranties
of any Loan Party, and all covenants and duties of any other kind and
description owing by any Loan Party arising out of, under, pursuant to, in
connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Loan Party is required to pay or reimburse by
the Loan Documents or by Law or otherwise in connection with the Loan Documents,
(b) all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by the Borrower or any other Loan
Party to any Issuing Bank now or hereafter arising from or in respect of Letters
of Credit, and (c) all Bank Product Obligations; provided, that Obligations
shall not include Excluded Swap Obligations. Without limiting the generality of
the foregoing, the Obligations under the Loan Documents include the obligation
to pay (i) the principal of the Revolving Loans and the Term Loan, (ii) interest
accrued on the Revolving Loans and the Term Loan, (iii) the amount necessary to
reimburse the applicable Issuing Bank for amounts paid or payable pursuant to
Letters of Credit, (iv) Letter of Credit commissions, fees (including fronting
fees) and charges, in each case in respect of Letters of Credit, (v) Lender
Group Expenses of any Loan Party, (vi) fees payable by any Loan Party under the
Agreement or any of the other Loan Documents and (vii) indemnities and other
amounts payable by any Loan Party under any Loan Document (excluding Excluded
Swap Obligations). Any reference in the Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.


Schedule 1.1 – Page 36     

--------------------------------------------------------------------------------





“OID” has the meaning specified therefor in Section 2.15(b)(iii)(A) of the
Agreement.
“Original Jurisdiction” means in relation to an English Loan Party, England and
Wales.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Patents” means all of the following worldwide: (a) any and all patents and
patent applications; (b) all inventions claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable thereunder and with respect thereto, including, without
limitation, damages and payments for past and future infringements or other
violations thereof; (e) all rights to sue for past, present, and future
infringements and other violations thereof; and (f) all rights corresponding to
any of the foregoing.
“Patent Security Agreements” means the US Patent Security Agreement and the
Canadian Patent Security Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
“Pension Plan” means any “employee pension benefit plan” (as defined in Section
3(2) of ERISA, but excluding any Multiemployer Plan) that is subject to Title IV
of ERISA, Section 302 of ERISA or Section 412 of the Code, in respect of which
any Loan Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA, be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.
“Permitted Acquisition” means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness, and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,


Schedule 1.1 – Page 37     

--------------------------------------------------------------------------------





(c)    to the extent practical and subject to confidentiality (including
limiting such notice to the Agent and not to the Lenders), Borrower has provided
Agent with written notice of the proposed Acquisition at least five Business
Days prior to the anticipated closing date of the proposed Acquisition,
(d)    the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,
(e)    after giving pro forma effect to such Acquisition, no more than 30% of
the positive EBITDA of the Borrower and Subsidiaries shall be provided by
Subsidiaries that are not Loan Parties, pro forma as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered under Section 5.1(a), but also giving pro forma effect to any other
Acquisitions consummated after such fiscal quarter end); provided, that Borrower
may cause such Acquisition to comply with the requirements of this clause (e) by
causing one or more newly-acquired Subsidiaries, which Subsidiaries would
otherwise constitute Excluded Subsidiaries under the definition thereof, to
become Guarantors of the Obligations to the extent necessary to achieve such
compliance; provided, further, that the Borrower may provide written notice to
the Agent that it intends to join such newly-acquired Subsidiaries as Guarantors
once such joinder no longer causes material adverse tax consequences (such time
period may not exceed 366 days) (“Guarantor Notice”), and
(f)    the Borrower and its Subsidiaries shall be in compliance with Sections
5.11 and 5.12 of the Agreement after giving pro forma effect to such
Acquisition.
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrower and its Subsidiaries,
(b)    sales of inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)    non-exclusive licensing of Patents, Trademarks, Copyrights, and other
Intellectual Property of the Borrower or any of its Subsidiaries in the ordinary
course of business, which could not and does not (i) result in a legal transfer
of title of such licensed Intellectual Property, (ii) interfere in any material
respect with the businesses, or adversely affect the value of the Intellectual
Property of, the Borrower or any of its Subsidiaries, or (iii) secure any
Indebtedness,
(e)    the granting of Permitted Liens,


Schedule 1.1 – Page 38     

--------------------------------------------------------------------------------





(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the leasing or subleasing of assets of Borrower or its Subsidiaries in
the ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Borrower or any Subsidiary to its immediate Borrower,
(k)    lapses or abandonment of registered Patents, Trademarks, Copyrights or
other Intellectual Property of the Borrower or any of its Subsidiaries, which,
in the reasonable good faith determination of the Borrower, are not material to
the conduct of the businesses of the Borrower or any of its Subsidiaries, so
long as, (A) with respect to Copyrights, such Copyrights are not material
revenue generating Copyrights, and (B) such lapse or abandonment is not
materially adverse to the interests of the Lender Group,
(l)    the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
(m)    the making of Permitted Investments,
(n)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from Borrower or any of
its Subsidiaries to a Loan Party other than a Loan Party that is not organized
in the United States, (ii) from any Loan Party not organized in the United
States to any other Loan Party not organized in the United States and (iii) from
any Subsidiary of Borrower that is not a Loan Party to any other Subsidiary of
Borrower,
(o)    dispositions of assets acquired by Borrower and its Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed disposition so long as (i) the consideration received for the assets to
be so disposed is at least equal to the fair market value of such assets,
(ii) the assets to be so disposed are not necessary or economically desirable in
connection with the business of Borrower and its Subsidiaries, and (iii) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the subject Permitted Acquisition,
(p)    sales or dispositions of assets (other than any Intellectual Property
that is material to the business of the Borrower and its Subsidiaries) so long
as (A) made at fair market value, (B) at the time of execution of such sale or
disposition, no Event of Default has occurred and is continuing or would result
therefrom and (C) at least 75% of the consideration received is cash or Cash
Equivalents (provided, however, that for the purposes of this clause (C), the
following shall


Schedule 1.1 – Page 39     

--------------------------------------------------------------------------------





be deemed to be cash: (x) any liabilities (as shown on the Borrower’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Loan Party, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable disposition and for which the Borrower
and all of its Subsidiaries shall have been validly released by all applicable
creditors in writing, (y) any securities received by the Borrower or the
applicable Subsidiary from such transferee that are converted by the Borrower or
such Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
disposition, and (z) aggregate non-cash consideration received by the Borrower
or the applicable Subsidiary having a fair market value (determined as of the
closing of the applicable disposition for which such non-cash consideration is
received) not less than the fair market value of the assets so disposed less the
cash or cash equivalents (excluding any received pursuant to this clause (z)) as
determined on a pro forma basis (provided that if the fair market value of such
non-cash consideration is in excess of $5,000,000, the Agent may request a third
party appraisal or fairness opinion, as applicable), and
(q)    sales or dispositions of assets (other than any Intellectual Property
that is material to the business of the Borrower and its Subsidiaries) not
otherwise permitted in clauses (a) through (p) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
any fiscal year (including the proposed disposition) would not exceed the
greater of (x) $10,000,000 and (y) 12% of EBITDA for the Reference Period most
recently ended prior to such determination (measured as of such date).
“Permitted Indebtedness” means:
(a)    Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)    Indebtedness set forth on Schedule P-3 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(f)    Indebtedness of Borrower or any of its Subsidiaries that is incurred on
the date of the consummation of a Permitted Acquisition solely for the purpose
of consummating such Permitted Acquisition so long as (i) subject to Section
1.8, no Event of Default has occurred and is


Schedule 1.1 – Page 40     

--------------------------------------------------------------------------------





continuing or would result therefrom, the terms of such Indebtedness shall be
subject to the conditions applicable to Incremental Loans in Sections
2.15(b)(i), (iii) and (vi), and (iii) subject to Section 1.8, after giving pro
forma effect to the incurrence of such Indebtedness and the Permitted
Acquisition, (x) in the case of Indebtedness secured pari passu with the Liens
on the Collateral securing the Obligations, the First Lien Leverage Ratio is
equal to or less than 4.00:1.00, (y) in the case of Indebtedness secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations the
Secured Leverage Ratio is equal to or less than 4.00:1.00 and (z) in the case of
unsecured Acquired Indebtedness, the Total Leverage Ratio is equal to or less
than 5.00:1.00; provided, that, all such Indebtedness incurred by non-Loan
Parties pursuant to this clause (f) shall not exceed the greater of (A)
$15,000,000 and (B) 20% of EBITDA for the Reference Period most recently ended
prior to such determination (measured as of such date) at any time outstanding
minus the aggregate amount of Indebtedness of non-Loan Parties incurred and
then-outstanding pursuant to clause (g) of “Permitted Indebtedness”; to the
extent such Indebtedness ranks junior to the Obligations in right of payment or
is secured other than by the Security Documents, such Indebtedness shall be
subject to an intercreditor agreement the terms and form of which are reasonably
satisfactory to Agent,
(g)    Acquired Indebtedness; provided, that, (i) subject to Section 1.8, no
Event of Default has occurred and is continuing or would result therefrom and
(ii) after giving pro forma effect to the incurrence of such Acquired
Indebtedness and the Permitted Acquisition that (x) in the case of Acquired
Indebtedness secured pari passu with the Liens on the Collateral securing the
Obligations, the First Lien Leverage Ratio is equal to or less than 4.00:1.00,
(y) in the case of Acquired Indebtedness secured by a Lien on the Collateral
that is junior to the Lien securing the Obligations the Secured Leverage Ratio
calculated on a pro forma basis is equal to or less than 4.00:1.00 and (z) in
the case of unsecured Acquired Indebtedness, the Total Leverage Ratio calculated
on a pro forma basis is equal to or less than 5.00:1.00; provided, that,
Acquired Indebtedness assumed by non-Loan Parties shall not exceed the greater
of (A) $15,000,000 and (B) 20% of EBITDA for the Reference Period most recently
ended prior to such determination (measured as of such date) at any time
outstanding minus the aggregate amount of Indebtedness of non-Loan Parties
incurred and then-outstanding pursuant to clause (f) of “Permitted
Indebtedness”; to the extent such Acquired Indebtedness ranks junior to the
Obligations in right of payment or is secured other than by the Security
Documents, such Acquired Indebtedness shall be subject to an intercreditor
agreement the terms and form of which are reasonably satisfactory to Agent,
(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Borrower or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j)    the incurrence by Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or


Schedule 1.1 – Page 41     

--------------------------------------------------------------------------------





foreign currency risks associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes,
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
(l)    unsecured Indebtedness of Borrower owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Borrower of the Equity Interests
of Borrower that have been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed the greater of (x)
$2,500,000 and (y) 3% of EBITDA for the Reference Period most recently ended
prior to such determination (measured as of such date), and (iii) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,
(m)    unsecured Indebtedness owing to sellers of assets or Equity Interests to
a Loan Party that is incurred by the applicable Loan Party in connection with
the consummation of one or more Permitted Acquisitions so long as (i) the
aggregate principal amount for all such unsecured Indebtedness does not exceed
the greater of (x) $40,000,000 and (y) 50% of EBITDA for the Reference Period
most recently ended prior to such determination (measured as of such date) at
any one time outstanding, (ii) such unsecured Indebtedness is (x) subordinated
to the Obligations on terms and conditions reasonably acceptable to Agent, or
(y) is otherwise on terms and conditions (including all economic terms and the
absence of covenants) reasonably acceptable to Agent,
(n)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,
(o)    Indebtedness composing Permitted Investments,
(p)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(q)    unsecured Indebtedness of Borrower or its Subsidiaries that are Loan
Parties in respect of Earn-Outs owing to sellers of assets or Equity Interests
to a Borrower or its Subsidiaries that are Loan Parties that is incurred in
connection with the consummation of one or more Permitted Acquisitions so long
as such unsecured Indebtedness is on terms and conditions reasonably acceptable
to Agent,
(r)    Indebtedness in an aggregate outstanding principal amount not to exceed
the greater of (x) $13,000,000 and (y) 15% of EBITDA for the Reference Period
most recently ended prior to such determination (measured as of such date) at
any time outstanding for all Subsidiaries of Borrower that are Excluded CFCs;
provided, that such Indebtedness is not directly or indirectly recourse to any
of the Loan Parties or of their respective assets,


Schedule 1.1 – Page 42     

--------------------------------------------------------------------------------





(s)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(t)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price or similar obligation of Borrower or the applicable
Loan Party in connection with one or more Permitted Dispositions or other
acquisition of assets to the extent not prohibited by the Agreement,
(u)    Indebtedness in respect of (i) one or more series of notes issued by the
Borrower that are either (x) subordinated and unsecured or (y) secured by Liens
on the Collateral ranking pari passu with or junior to the Liens securing the
Obligations, in each case, issued in a public offering, Rule 144A or other
private placement in lieu of the foregoing and (ii) loans made to the Borrower
that are either (x) subordinated and unsecured or (y) secured by Liens on
Collateral ranking pari passu with or junior to, the Liens securing the
Obligations (any such Indebtedness, “Incremental Equivalent Debt”); provided,
that the aggregate initial principal amount of all Incremental Equivalent Debt,
plus all Incremental Loans, shall not exceed the amount permitted to be incurred
under the Available Increase Amount, the terms of all Incremental Equivalent
Debt shall be subject to the conditions applicable to Incremental Loans in
Sections 2.15(b)(i), (iii) and (vi) (except such “bridge loans” shall not be
subject to Section 2.15(b)(i)); provided, further, that (w) in the case of
Incremental Equivalent Debt secured pari passu with the Liens on the Collateral
securing the Obligations, the Borrower shall be required to comply with a First
Lien Leverage Ratio calculated on a pro forma basis equal to or less than
4.00:1.00, (x) if in the case of Incremental Equivalent Debt secured by a Lien
on the Collateral that is junior to the Liens securing the Obligations the
Borrower shall be required to comply with a Secured Leverage Ratio calculated on
a pro forma basis equal to or less than 4.00:1.00, (y) in the case of unsecured
Incremental Equivalent Debt, the Borrower shall be required to comply with a
Total Leverage Ratio calculated on a pro forma basis equal to or less than
5.00:1.00 and (z) to the extent such Indebtedness ranks junior to the
Obligations in right of payment or is secured other than by the Security
Documents, such Indebtedness shall be subject to an intercreditor agreement the
terms and form of which are reasonably satisfactory to Agent,
(v)    Indebtedness of Borrower or any of its Subsidiaries so long as (i)
subject to Section 1.8, no Event of Default has occurred and is continuing or
would result therefrom, (ii) the terms of such Indebtedness shall be subject to
the conditions applicable to Incremental Loans in Sections 2.15 (b)(i), (iii)
and (vi), and (iii) subject to Section 1.8, after giving pro forma effect to the
incurrence of such Indebtedness, (x) in the case of Indebtedness secured pari
passu with the Liens on the Collateral securing the Obligations, the First Lien
Leverage Ratio is equal to or less than 4.00:1.00, (y) in the case of
Indebtedness secured by a Lien on the Collateral that is junior to the Lien
securing the Obligations the Secured Leverage Ratio is equal to or less than
4.00:1.00, (z) in the case of unsecured Indebtedness, the Total Leverage Ratio
is equal to or less than 5.00:1.00; provided, that, such Indebtedness incurred
by non-Loan Parties shall not exceed the greater of (A) $15,000,000 and (B) 20%
of EBITDA for the Reference Period most recently ended prior to such
determination (measured as of such date) at any time outstanding; to the extent
such Indebtedness ranks junior to the Obligations in right of payment or is
secured other than by the Security Documents,


Schedule 1.1 – Page 43     

--------------------------------------------------------------------------------





such Indebtedness shall be subject to an intercreditor agreement the terms and
form of which are reasonably satisfactory to Agent,
(w)    any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed the greater of (x)
$25,000,000 and (y) 30% of EBITDA for the Reference Period most recently ended
prior to such determination (measured as of such date) at any time outstanding,
and
(x)    Indebtedness resulting from any Statutory Deemed Trust and Lien Claim.
“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party (other than loans by a Loan Party to a Loan Party that is not
organized in the United States), (b) a Loan Party not organized in the United
States to another Loan Party not organized in the United States, (c) a
Subsidiary of Borrower that is not a Loan Party to another Subsidiary of
Borrower that is not a Loan Party, (d) a Subsidiary of Borrower that is not a
Loan Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, or (e) a Loan Party to a Subsidiary of
Borrower that is not a Loan Party so long as (A) (i) the aggregate amount of all
such loans (by type, not by the borrower) made after the date hereof does not
exceed the greater of (x) $16,000,000 and (y) 20% of EBITDA for the Reference
Period most recently ended prior to such determination (measured as of such
date) at any time outstanding or (B) the loan is in connection with a Permitted
Acquisition and the loan is funded with the proceeds of an equity issuance by
the Borrower or by Permitted Indebtedness.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
or an English Insolvency Event involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of a Loan Party or its
Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Permitted Intercompany Advances,


Schedule 1.1 – Page 44     

--------------------------------------------------------------------------------





(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed the greater of (x) $2,000,000 and (y) 2.5% of EBITDA for
the Reference Period most recently ended prior to such determination (measured
as of such date) at any one time,
(k)    Permitted Acquisitions,
(l)    Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Borrower),
(m)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
(n)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by Law to maintain a minimum net capital requirement or as may
be otherwise required by applicable Law,
(o)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(p)    promissory notes received by any Loan Party as consideration for a
Permitted Disposition in an aggregate amount not to exceed the greater of (x)
$4,000,000 and (y) 5.0% of EBITDA for the Reference Period most recently ended
prior to such determination (measured as of such date) at any one time,
(q)    Investments by Borrower and its Subsidiaries existing on the Closing Date
in the Equity Interests of their respective Subsidiaries, and
(r)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed the
greater of (x) $25,000,000 and (y) 30% of EBITDA for the Reference Period most
recently ended prior to such determination (measured as of such date) in the
aggregate during the term of the Agreement.


Schedule 1.1 – Page 45     

--------------------------------------------------------------------------------





Notwithstanding the foregoing, no Investments shall be made with contributions
of any Intellectual Property.
“Permitted Liens” means:
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for Taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-2 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and (other than with
respect to Intellectual Property) licensors under license agreements that do not
result in a legal transfer of title of the licensed property,
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
(g)    Liens arising by operation of Law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation, other unemployment
insurance and social security benefits,
(i)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,


Schedule 1.1 – Page 46     

--------------------------------------------------------------------------------





(k)    with respect to any Real Property, easements, servitudes, rights of way,
zoning restrictions and minor defects or irregularities in title that do not, in
any case, materially interfere with or impair the use or operation thereof,
(l)    non-exclusive licenses of Patents, Trademarks, Copyrights, and other
Intellectual Property in the ordinary course of business, which could not and do
not (i) result in a legal transfer of title of such Patent, Trademark, Copyright
or other Intellectual Property, (ii) interfere in any material respect with the
business, or adversely affect the value of the Intellectual Property of, the
Borrower or any of its Subsidiaries, or (iii) secure any Indebtedness,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers’ or similar liens upon deposits of funds in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such Deposit Accounts or Securities
Accounts in the ordinary course of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,
(s)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection,
(t)    Liens securing Permitted Indebtedness permitted under clauses (f), (g),
(u) and (v) of the definition thereof so long as (i) subject to Section 1.8, no
Event of Default has occurred and is continuing or would result therefrom and
(ii) subject to Section 1.8, after giving pro forma effect to the incurrence of
such Indebtedness, (x) in the case of Indebtedness secured pari passu with the
Liens on the Collateral securing the Obligations, the First Lien Leverage Ratio
is equal to or less than 4.00:1.00 and (y) in the case of Indebtedness secured
by a Lien on the Collateral that is junior to the Lien securing the Obligations
the Secured Leverage Ratio is equal to or less than 4.00:1.00, plus with respect
to any secured Incremental Equivalent Debt, such additional secured Permitted
Indebtedness as may be incurred in reliance on the Available Increase Amount,


Schedule 1.1 – Page 47     

--------------------------------------------------------------------------------





(u)    Statutory Deemed Trust and Liens which are not due or delinquent or are
being contested by any Loan Party by a Permitted Protest,
(v)    [reserved], and
(w)    other Liens which do not secure Indebtedness which is secured by the
Collateral and as to which the aggregate amount of the obligations secured
thereby does not exceed the greater of (x) $16,000,000 and (y) 20% of EBITDA for
the Reference Period most recently ended prior to such determination (measured
as of such date) at any time outstanding.
“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), or rental
payment, provided that (a) a reserve with respect to such obligation is
established on Borrower's or its Subsidiaries' books and records in such amount
as is required under GAAP, (b) any such protest is instituted promptly and
prosecuted diligently by Borrower or its Subsidiary, as applicable, in good
faith, and (c) Agent is satisfied that, while any such protest is pending, there
will be no impairment of the enforceability, validity, or priority of any of
Agent's Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred at the time of, or within 180 days after, the acquisition
of any fixed assets for the purpose of financing all or any part of the
acquisition cost thereof, in an aggregate principal amount outstanding not in
excess of the greater of (x) $13,000,000 and (y) 15% of EBITDA for the Reference
Period most recently ended prior to such determination (measured as of such
date) at one time outstanding.
“Person” means natural persons, corporations, limited liability companies,
unlimited liability companies, limited partnerships, general partnerships,
limited liability partnerships, joint ventures, trusts, land trusts, business
trusts, or other organizations, irrespective of whether they are legal entities,
and governments and agencies and political subdivisions thereof.
“Plan” means, other than any Multiemployer Plan, any “employee benefit plan” (as
defined in Section 3(3) of ERISA), including any “employee welfare benefit plan”
(as defined in Section 3(1) of ERISA), any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Loan Party or ERISA Affiliate (solely with respect to any Pension
Plan) is (or, if such Plan were terminated, would under Section 4062 or Section
4069 of ERISA be reasonably likely to be deemed to be) an “employer” as defined
in Section 3(5) of ERISA.
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“PPSA” means the Personal Property Security Act as in effect in the Province of
Ontario, the Civil Code of Québec as in effect in the Province of Québec or any
other Canadian federal, territorial or provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.


Schedule 1.1 – Page 48     

--------------------------------------------------------------------------------





“Prime Rate” means, for any day, the rate of interest per annum determined from
time to time by Credit Suisse AG, Cayman Islands Branch as its prime rate in
effect at its principal office in New York City and notified to the Borrower.
The prime rate is a rate set by Credit Suisse AG, Cayman Islands Branch based
upon various factors including Credit Suisse AG, Cayman Islands Branch’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.
“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.
“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolving
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse the Issuing Banks,
and with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolving Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolving Commitments had not been terminated and based upon the Revolving
Commitments as they existed immediately prior to their termination,
(c)    with respect to a Lender’s obligation to make all or a portion of the
Term Loans, with respect to such Lender’s right to receive payments of interest,
fees, and principal with respect to the Term Loans, and with respect to all
other computations and other matters related to the Term Loan Commitments or the
Term Loans, the percentage obtained by dividing (i) the Term Loan Exposure of
such Lender by (ii) the aggregate Term Loan Exposure of all Lenders, and
(d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the Dollar Equivalent of the percentage obtained
by dividing (i) the sum of the Term Loan Exposure of such Lender plus the
Revolving Loan Exposure of such Lender by (ii) the sum of the aggregate Term
Loan Exposure of all Lenders plus the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant


Schedule 1.1 – Page 49     

--------------------------------------------------------------------------------





to Section 13.1; provided, that if all of the Loans have been repaid in full,
all Letters of Credit have been made the subject of Letter of Credit
Collateralization, and all Commitments have been terminated, Pro Rata Share
under this clause shall be determined as if the Revolving Loan Exposures and
Term Loan Exposures had not been repaid, collateralized, or terminated and shall
be based upon the Revolving Loan Exposures and Term Loan Exposures as they
existed immediately prior to their repayment, collateralization, or termination.
“PSC Company” has the meaning given to that term in Section 5.18 of this
Agreement.
“PSC Register” means a “PSC Register” within the meaning of section 709C(10) of
the Companies Act 2006.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Published LIBOR Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries that is a Loan Party in
connection with such Acquisition (whether paid at the closing thereof or payable
thereafter and whether fixed or contingent), but excluding therefrom (a) any
cash of the seller and its Affiliates used to fund any portion of such
consideration and (b) any cash or Cash Equivalents acquired in connection with
such Acquisition.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and the Loan Parties that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement (or will be subject to a Control Agreement following the post-closing
period specified in Schedule 5.16 to the Agreement with respect to delivery of
Control Agreements), and is maintained by a branch office of the bank or
securities intermediary located within the United States.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interest” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.


Schedule 1.1 – Page 50     

--------------------------------------------------------------------------------





“Ratio Increase Amount” has the meaning specified in the definition of Available
Increase Amount.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
“Real Property Collateral” means any Real Property hereafter acquired by
Borrower or its Subsidiaries with a fair market value in excess of $5,000,000.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Reference Period” has the meaning set forth in the definition of EBITDA.
“Refinancing Indebtedness” means refinancings or replacement of Indebtedness so
long as:
(a)    such Refinancing Indebtedness does not result in an increase in the
principal amount of the Indebtedness so refinanced or replaced, other than by
the amount of premiums paid thereon and the fees and expenses incurred in
connection therewith and by the amount of unfunded commitments with respect
thereto,
(b)    such Refinancing Indebtedness may have the same guarantees as, and be
secured on the same Collateral securing the refinanced Indebtedness and to the
extent such Refinancing Indebtedness ranks junior to the Obligations in right of
payment or is secured other than by the Security Documents, such Refinancing
Indebtedness shall be subject to an intercreditor agreement the terms and form
of which are reasonably satisfactory to Agent,
(c)     no Refinancing Indebtedness shall mature prior to the Latest Maturity
Date of the Loans being refinanced or replaced, and in the case of the Term
Loans, no Refinancing Indebtedness shall have a shorter Weighted Average Life to
Maturity than the Loans being refinanced or replaced,
(d)    any Refinancing Indebtedness shall have pricing (including interest, fees
and premiums), optional prepayment and redemption terms as may be agreed to by
the Borrower and the Lenders party thereto,
(e)    in the case of any refinancing or replacement of the Revolving Loans, any
Refinancing Indebtedness shall share ratably in any prepayment and/or commitment
reduction in respect of the Revolving Facility unless the Borrower and the
Lenders in respect of such Refinancing Indebtedness elect lesser payments (or
commitment reductions)),
(f)    in the case of any refinancing or replacement of Term Loans that are
secured on a pari passu by the same Collateral as the Term Loans shall share
ratably in any mandatory prepayment of the relevant Term Loans unless the
Borrower and the Lenders in respect of such Refinancing Indebtedness elect
lesser payments, and


Schedule 1.1 – Page 51     

--------------------------------------------------------------------------------





(g)    the other terms and conditions (excluding those referenced in clauses (a)
through (f) above) of such Refinancing Indebtedness shall be substantially
identical to, or (taken as a whole) no more favorable (as reasonably determined
by the Borrower) to the Lenders providing such Refinancing Indebtedness than
those applicable to the Indebtedness being refinancing or replaced.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.
“Reinvestment Period” has the meaning specified therefor in Section 2.4(e)(ii)
of the Agreement.
“Related Fund” means any Person (other than a natural person or Disqualified
Institution) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and any Person that possesses, directly or indirectly, the power
to direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Repricing Transaction” means the refinancing or repricing by the Borrower of
all or any portion of the Initial Term Loans (x) with the proceeds of any term B
loan that is broadly marketed or syndicated to banks and other institutional
investors or (y) in connection with any amendment to the Agreement, in either
case, (i) having or resulting in an effective interest rate (to


Schedule 1.1 – Page 52     

--------------------------------------------------------------------------------





be calculated in a manner consistent as in Section 2.15(b)(ii)(A)) as of the
date of such refinancing or repricing that is less than the effective interest
rate applicable to the Initial Term Loans immediately prior to such refinancing
or repricing and (ii) in the case of a refinancing of the Initial Term Loans,
the proceeds of which are used to repay, in whole or in part, the principal of
outstanding Initial Term Loans, other than, in any case, any such transaction
consummated in connection with a Change of Control or a transaction which would
not otherwise be permitted hereunder immediately prior to the consummation
thereof.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Dollar Equivalent of Revolving Loan Exposure of
all Lenders, plus (b) the aggregate Term Loan Exposure of all Lenders; provided,
that (i) the Revolving Loan Exposure and Term Loan Exposure of any Defaulting
Lender shall be disregarded in the determination of the Required Lenders, and
(ii) at any time there are 2 or more Lenders, “Required Lenders” must include at
least 2 Lenders (who are not Affiliates of one another).
“Required Revolving Lenders” means. at any time, Revolving Lenders having or
holding more than 50% of the sum of the aggregate Dollar Equivalent of Revolving
Loan Exposure of all Lenders; provided, that (i) the Revolving Loan Exposure of
any Defaulting Lender shall be disregarded in the determination of the Required
Revolving Lenders, and (ii) at any time there are 2 or more Revolving Lenders,
“Required Revolving Lenders” must include at least 2 Revolving Lenders (who are
not Affiliates of one another).
“Responsible Officer” means the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, any
Manager, any Vice President, the Assistant Treasurer, with respect to certain
limited liability companies or partnerships that do not have officers, any
manager, managing member, managing director, general partner or authorized
signatory thereof and/or any other senior officer of the Borrower or any other
Loan Party designated as such in writing to the Agent by the Borrower or any
Loan Party, as applicable.
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution (including pursuant to a plan of statutory division),
directly or indirectly, on account of Equity Interests issued by Borrower
(including any payment in connection with any merger or consolidation involving
Borrower) or to the direct or indirect holders of Equity Interests issued by
Borrower in its capacity as such (other than dividends or distributions payable
in Qualified Equity Interests issued by Borrower), or (b) purchase, redeem, make
any sinking fund or similar payment, or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving Borrower)
any Equity Interests issued by Borrower, and (c) make any payment to retire, or
to obtain the surrender of, any outstanding warrants, options, or other rights
to acquire Equity Interests of Borrower now or hereafter outstanding.
“Revolver Extension Request” has the meaning specified therefor in Section 2.16
of the Agreement.
“Revolver Extension Series” has the meaning specified therefor in Section 2.16
of the Agreement.


Schedule 1.1 – Page 53     

--------------------------------------------------------------------------------





“Revolver Maturity Date” means August 6, 2024.
“Revolving Lender” means a Lender that has a Revolving Commitment or that has an
outstanding Revolving Loan including Incremental Revolving Credit Lenders or
Extending Revolving Lender.
“Revolving Loan” means an Initial Revolving Loan, an Incremental Revolving Loan
and an Extended Revolving Loan, as applicable.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolving Commitments,
the amount of such Lender’s Revolving Commitment, and (b) after the termination
of the Revolving Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans, plus (b) the amount of the Letter of
Credit Usage.
“Revolving Commitment” with respect to each Lender, the commitment, if any, of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum principal
aggregate amount of such Lender’s Revolving Loan Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.4, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.1 and (c) increased from time to time pursuant to
Section 2.15. The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule C-1 or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Revolving Commitment, as the case may be.
References to the “Revolving Commitments” shall mean the Revolving Commitment of
each Lender taken together. The initial aggregate principal amount of all
Lenders’ Revolving Commitments on the Closing Date is $60,000,000.
“Same Day Base Rate Loans” has the meaning specified therefor in Section 2.3(a)
of the Agreement.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons (SDN) maintained by OFAC or
as identified by the federal government of Canada or under the Canadian
Anti-Money Laundering & Anti-Terrorism Legislation, OFAC’s consolidated Non-SDN
list or any other list maintained by any Governmental Authority administering
Sanctions (as identified in the definition thereof), (b) a Person or legal
entity that is a target of Sanctions, (c) any Person operating, organized or
resident in a Sanctioned Territory, or (d) any Person directly or indirectly
owned 50% or more by or controlled (individually or in the aggregate) by or
acting on behalf of any such Person or Persons described in clauses (a) through
(c) above.
“Sanctioned Territory” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, (d) a Person resident in or determined to be resident in a
country or territory, in each case, of clauses (a) through (d) that is a


Schedule 1.1 – Page 54     

--------------------------------------------------------------------------------





target of comprehensive territorial-based sanctions, currently the Crimea region
of Ukraine, Cuba, Iran, North Korea, and Syria.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes imposed, administered or enforced from time to
time by: (a) the United States of America, including those administered by OFAC,
the U.S. Department of State, the U.S. Department of Commerce, or through any
existing or future executive order, (b) the United Nations Security Council,
(c) the European Union or any European Union member state, (d) the United
Kingdom, (e) the federal government of Canada or (f) any other Governmental
Authority with jurisdiction over any member of Lender Group or any Loan Party or
any of their respective Subsidiaries or Affiliates.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Secured Leverage Ratio” means, as of any date of determination the ratio of (a)
Funded Indebtedness as of such date that is secured by the property of the
Borrower and its subsidiaries, less Qualified Cash in amount not to exceed
$50,000,000, to (b) EBITDA for the applicable Reference Period.
“Securities Account” means a securities account (as that term is defined in the
PPSA or the UCC, as applicable).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreements” means the US Security Agreement, the

English Security Agreement and the Canadian Security Agreement.
“Security Documents” means, collectively, the Security Agreements, the Copyright
Security Agreements, the Patent Security Agreements, the Trademark Security
Agreements, the English Share Pledge, English IP Share Pledge or any document,
instrument or agreement entered into now or in the future, by Borrower or any of
its Subsidiaries and any member of the Lender Group in connection with the
applicable Security Agreement.
“Software” means computer software, programs, databases, data files, source
code, object code, application programming interfaces, libraries, Internet
websites and any documentation relating thereto.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or


Schedule 1.1 – Page 55     

--------------------------------------------------------------------------------





transaction for which the remaining assets of such Person are unreasonably small
in relation to the business or transaction or for which the property remaining
with such Person is an unreasonably small capital, (c) such Person has not
incurred and does not intend to incur, or reasonably believe that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise), (d) such Person is “solvent” or not “insolvent”, as
applicable within the meaning given those terms and similar terms under
applicable Laws relating to fraudulent transfers and conveyances, and (e) such
Person is not an “insolvent person” as such term is defined in the BIA. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Specified Representations” means the representations in, Sections 4.1(a)(i) and
(iii), 4.2(a) and (b)(i), 4.4(a) and (b) (not with regard to priority), 4.7,
4.9(a), 4.13, 4.16, 4.17 and 4.18.
“Spot Rate” means the rate determined by the Agent or the Issuing Bank, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided, that the Agent or the Issuing Bank may
obtain such spot rate from another financial institution designated by the Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
“Standard Letter of Credit Practice” means, for an Issuing Bank, any domestic or
foreign Law or letter of credit practices applicable in the city in which such
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which Laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Statutory Deemed Trust and Lien” shall mean a deemed trust or lien securing any
Statutory Deemed Trust and Lien Claims.
“Statutory Deemed Trust and Lien Claims” shall mean claims for any unpaid wages,
vacation pay, worker’s compensation, unemployment insurance, pension plan
contributions, pension solvency deficiency, employee source or non-resident
withholding tax deductions, unremitted goods and services, harmonized sales or
other excise taxes or similar statutory obligations secured by a deemed trust or
lien on a Person’s Property.
“subsidiary” of a Person means a corporation, partnership, limited liability
company, unlimited liability company, or other entity in which that Person
directly or indirectly owns or controls the Equity Interests having ordinary
voting power to elect a majority of the Board of


Schedule 1.1 – Page 56     

--------------------------------------------------------------------------------





Directors of such corporation, partnership, limited liability company, unlimited
liability company, or other entity.
“Subsidiary” means, unless otherwise specified, any subsidiary of the Borrower.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.
“Taxes” means any present or future taxes, levies, imposts, duties, fees,
assessments, withholdings (including backup withholding) or other charges now or
hereafter imposed by any Governmental Authority, and all interest, penalties or
similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Term Loan” means an Initial Term Loan, an Incremental Term Loan and an Extended
Term Loan, as applicable.
“Term Loan Commitment” means, with respect to each Lender, its respective Term
Loan Commitment, and, with respect to all Lenders, their respective Term Loan
Commitments, in each case as such Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of Section
13.1 of the Agreement. Which on the Closing Date shall be $350,000,000.
“Term Loan Exposure” means, with respect to any Term Loan Lender, as of any date
of determination (a) prior to the funding of the Term Loan, the amount of such
Lender’s Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender.
“Term Loan Extension Request” has the meaning specified therefor in Section 2.16
of the Agreement.
“Term Loan Extension Series” has the meaning specified therefor in Section 2.16
of the Agreement.
“Term Loan Lender” means a Lender that has a Term Loan Commitment or that has a
portion of the Term Loan including an Incremental Term Lender or Extending Term
Lender.
“Term Loan Maturity Date” means August 6, 2026
“Total Assets” means the consolidated total assets of the Borrower and its
Subsidiaries as shown on the most recent consolidated balance sheet of the
Borrower.


Schedule 1.1 – Page 57     

--------------------------------------------------------------------------------





“Total Leverage Ratio” means, as of any date of determination the ratio of
(a) Funded Indebtedness as of such date less Qualified Cash in amount not to
exceed $50,000,000, to (b) EBITDA for the Reference Period.
“Trademarks” means all of the following worldwide: (a) all trademarks, trade
names, corporate names, business names, trade styles, service marks, logos,
other source or business identifiers, designs, in each case, whether registered
or unregistered, now owned or existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith; (b) all reissues, extensions or renewals thereof; (c) all goodwill
associated with or symbolized by any of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements, dilution or other violations thereof; and (e) all
rights to sue for past, present, and future infringements, dilution or other
violations of the foregoing, including the right to settle suits involving
claims and demands for royalties owing.
“Trademark Security Agreements” means the US Trademark Security Agreement and
the Canadian Trademark Security Agreement.
“UCC” means the New York Uniform Commercial Code, as in effect from time to
time.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“Underlying Issuer” means CS or another third Person which is the beneficiary of
a Reimbursement Undertaking and which has issued a Letter of Credit at the
request of an Issuing Bank for the benefit of Borrower.
“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.
“United States” means the United States of America.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
“US Security Agreement” a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party who is organized under the Laws of any jurisdiction
in the United States, any state thereof or the District of Columbia to Agent.
“US Copyright Security Agreement” has the meaning specified therefor in the US
Security Agreement.


Schedule 1.1 – Page 58     

--------------------------------------------------------------------------------





“US Patent Security Agreement” has the meaning specified therefor in the US
Security Agreement.
“US Trademark Security Agreement” has the meaning specified therefor in the US
Security Agreement.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Weighted Average Life to Maturity” means, when applied to any amortizing
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.








Schedule 1.1 – Page 59     